Exhibit 10.1

 

 

 

 

LOGO [g846313g35a10.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

January 27, 2014

as amended and restated as of December 31, 2014,

among

KNOWLES CORPORATION,

The BORROWING SUBSIDIARIES Party Hereto,

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

HSBC BANK USA, N.A.,

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

HSBC BANK USA, N.A.

and

WELLS FARGO BANK, N.A.,

as Syndication Agents

BANK OF AMERICA, N.A.

and

U.S. BANK NATIONAL ASSOCIATION

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

  

Definitions

  

SECTION 1.01.  Defined Terms

     1   

SECTION 1.02.  Classification of Loans and Borrowings

     40   

SECTION 1.03.  Terms Generally

     40   

SECTION 1.04.  Accounting Terms; GAAP; Pro Forma Calculations

     41   

SECTION 1.05.  Status of Obligations

     42   

SECTION 1.06.  Exchange Rates; Currency Equivalents

     43   

SECTION 1.07.  Timing of Payment or Performance

     44   

SECTION 1.08.  Times of Day

     44   

ARTICLE II

  

The Credits

  

SECTION 2.01.  Commitments

     44   

SECTION 2.02.  Loans and Borrowings

     45   

SECTION 2.03.  Requests for Borrowings

     46   

SECTION 2.04.  Letters of Credit

     47   

SECTION 2.05.  Funding of Borrowings

     53   

SECTION 2.06.  Interest Elections

     54   

SECTION 2.07.  Termination and Reduction of Commitments

     56   

SECTION 2.08.  Repayment of Loans; Evidence of Debt

     56   

SECTION 2.09.  Amortization of Term Loans

     57   

SECTION 2.10.  Prepayment of Loans

     58   

SECTION 2.11.  Fees

     60   

SECTION 2.12.  Interest

     61   

SECTION 2.13.  Alternate Rate of Interest; Illegality

     62   

SECTION 2.14.  Increased Costs

     63   

SECTION 2.15.  Break Funding Payments

     65   

SECTION 2.16.  Taxes. (a) Payments Free of Taxes

     66   

SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     70   

SECTION 2.18.  Mitigation Obligations; Replacement of Lenders

     71   

SECTION 2.19.  Defaulting Lenders

     73   

SECTION 2.20.  Incremental Facilities

     75   

SECTION 2.21.  Extension Offers

     78   

SECTION 2.22.  Borrowing Subsidiaries

     79   

SECTION 2.23.  Refinancing Facilities

     79   

 

-i-



--------------------------------------------------------------------------------

Table of Contents (cont.)

     Page   

ARTICLE III

  

Representations and Warranties

  

SECTION 3.01.  Organization; Powers

     83   

SECTION 3.02.  Authorization; Enforceability

     83   

SECTION 3.03.  Governmental Approvals; Absence of Conflicts

     83   

SECTION 3.04.  Financial Condition; No Material Adverse Change

     84   

SECTION 3.05.  Properties

     84   

SECTION 3.06.  Litigation and Environmental Matters

     84   

SECTION 3.07.  Compliance with Laws and Agreements

     85   

SECTION 3.08.  Investment Company Status

     85   

SECTION 3.09.  Taxes

     85   

SECTION 3.10.  ERISA

     86   

SECTION 3.11.  Subsidiaries

     86   

SECTION 3.12.  Solvency

     86   

SECTION 3.13.  Disclosure

     86   

SECTION 3.14.  Collateral Matters

     87   

SECTION 3.15.  Federal Reserve Regulations

     87   

SECTION 3.16.  Anti-Corruption Laws and Sanctions

     87   

SECTION 3.17.  Absence of Default

     87   

ARTICLE IV

  

Conditions

  

SECTION 4.01.  Restatement Effective Date

     88   

SECTION 4.02.  Each Credit Event

     89   

SECTION 4.03.  Credit Extensions to Borrowing Subsidiaries

     90   

ARTICLE V

  

Affirmative Covenants

  

SECTION 5.01.  Financial Statements and Other Information

     91   

SECTION 5.02.  Notices of Material Events

     92   

SECTION 5.03.  Existence; Conduct of Business

     93   

SECTION 5.04.  Payment of Taxes and Other Obligations

     93   

SECTION 5.05.  Maintenance of Properties

     93   

SECTION 5.06.  Insurance

     93   

SECTION 5.07.  Books and Records; Inspection and Audit Rights

     93   

SECTION 5.08.  Compliance with Laws and Certain Agreements

     94   

SECTION 5.09.  Use of Proceeds and Letters of Credit

     94   

SECTION 5.10.  Further Assurances

     95   

 

-ii-



--------------------------------------------------------------------------------

Table of Contents (cont.)

     Page   

ARTICLE VI

  

Negative Covenants

  

SECTION 6.01.  Indebtedness

     95   

SECTION 6.02.  Liens

     98   

SECTION 6.03.  Fundamental Changes; Business Activities

     100   

SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions

     101   

SECTION 6.05.  Asset Sales

     104   

SECTION 6.06.  Sale/Leaseback Transactions

     106   

SECTION 6.07.  Hedging Agreements

     106   

SECTION 6.08.  Restricted Payments; Certain Payments of Indebtedness

     106   

SECTION 6.09.  Transactions with Affiliates

     108   

SECTION 6.10.  Restrictive Agreements

     109   

SECTION 6.11.  Interest Coverage Ratio

     110   

SECTION 6.12.  Leverage Ratio

     110   

ARTICLE VII

  

Events of Default

  

ARTICLE VIII

  

The Administrative Agent

  

ARTICLE IX

  

Miscellaneous

  

SECTION 9.01.  Notices

     119   

SECTION 9.02.  Waivers; Amendments

     120   

SECTION 9.03.  Expenses; Indemnity; Damage Waiver

     123   

SECTION 9.04.  Successors and Assigns

     126   

SECTION 9.05.  Survival

     129   

SECTION 9.06.  Counterparts; Integration; Effectiveness

     130   

SECTION 9.07.  Severability

     131   

SECTION 9.08.  Right of Setoff

     131   

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process

     131   

SECTION 9.10.  Waiver of Jury Trial

     132   

SECTION 9.11.  Headings

     132   

SECTION 9.12.  Confidentiality

     132   

SECTION 9.13.  Interest Rate Limitation

     133   

SECTION 9.14.  Release of Liens and Guarantees

     133   

SECTION 9.15.  USA PATRIOT Act Notice

     134   

SECTION 9.16.  No Fiduciary Relationship

     134   

 

-iii-



--------------------------------------------------------------------------------

Table of Contents (cont.)

     Page   

SECTION 9.17.  Non-Public Information

     134   

SECTION 9.18.  Judgment Currency

     135   

SECTION 9.19.  Excluded Swap Obligations

     135   

SECTION 9.20.  Conflicts

     137   

SECTION 9.21.  Pari Passu Intercreditor Agreements

     137   

SECTION 9.22.  Limit on CFC Obligations

     138   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01

   —    Existing Letters of Credit

Schedule 2.01

   —    Commitments

Schedule 3.11

   —    Subsidiaries and Joint Ventures

Schedule 6.01

   —    Existing Indebtedness

Schedule 6.02

   —    Existing Liens

Schedule 6.04

   —    Existing Investments

Schedule 6.10

   —    Existing Restrictions EXHIBITS:      

Exhibit A

   —    Form of Assignment and Assumption

Exhibit B

   —    Form of Borrowing Request

Exhibit C-1

   —    Form of Borrowing Subsidiary Agreement

Exhibit C-2

   —    Form of Borrowing Subsidiary Termination

Exhibit D

   —    Form of Guarantee and Collateral Agreement

Exhibit E

   —    Form of Compliance Certificate

Exhibit F

   —    Form of Interest Election Request

Exhibit G

   —    Form of Perfection Certificate

Exhibit H

   —    Form of Supplemental Perfection Certificate

Exhibit I-1

   —    Form of U.S. Tax Certificate for Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit I-2

   —    Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes

Exhibit I-3

   —    Form of U.S. Tax Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit I-4

   —    Form of U.S. Tax Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of January 27, 2014, as AMENDED and RESTATED as of
December 31, 2014 (this “Agreement”) among KNOWLES CORPORATION, KNOWLES
LUXEMBOURG INTERNATIONAL S.À R.L., the other BORROWING SUBSIDIARIES from time to
time party hereto, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

The Company (such term and each other capitalized term used and not otherwise
defined herein having the meaning set forth in Section 1.01) has requested that
the Administrative Agent and the Lenders amend and restate the Original Credit
Agreement to continue and modify the credit facilities provided for therein as
set forth herein, and the Administrative Agent and the Lenders whose signatures
appear below (consisting of the “Required Lenders” as defined in the Original
Credit Agreement) have agreed so to amend and restate the Original Credit
Agreement, effective as of the Restatement Effective Date, in the form of this
Agreement. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate. All ABR Loans and Borrowings
shall be denominated in dollars.

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing denominated in
dollars for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for dollars for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors and permitted assigns in such capacity as provided in Article VIII.
Unless the context requires otherwise, the term “Administrative Agent” shall
include any Affiliate of JPMorgan Chase Bank, N.A. through which JPMorgan Chase
Bank, N.A. shall perform any of its obligations in such capacity hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.



--------------------------------------------------------------------------------

“Aggregate Designated Currency Revolving Exposure”: at any time, the sum of the
Dollar Equivalents of (a) the aggregate principal amounts of all Revolving Loans
then outstanding and made in Euro, Pounds Sterling or any other Designated
Currency, (b) the aggregate undrawn amounts of all outstanding Letters of Credit
denominated in Euro, Pounds Sterling or any other Designated Currency at such
time and (c) the aggregate amounts of all LC Disbursements in respect of any
such Letter of Credit that have not yet been reimbursed by or on behalf of the
Borrowers at such time.

“Aggregate Designated Currency Revolving Sublimit” means $100,000,000.

“Aggregate Revolving Commitment” means the sum of the Revolving Commitments of
all the Revolving Lenders.

“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Revolving Lenders.

“Agreement” has the meaning set forth in the heading hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate on
any day shall be based on the rate per annum appearing on the applicable Reuters
screen page (currently page LIBOR01) displaying interest rates for dollar
deposits in the London interbank market (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent in consultation with the Company from time to time) at
approximately 11:00 a.m., London time, on such day for deposits in dollars with
a maturity of one month; provided that if such rate shall be less than zero,
such rate shall be deemed to be zero. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

“Alternative Currency” means any currency other than dollars, euros or Pounds
Sterling.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Creditor” has the meaning set forth in Section 9.18(b).

“Applicable Funding Account” means, as to each Borrower, the applicable account
that shall be specified in a written notice signed by a Financial Officer and
delivered to (and, in the case of any account located outside the United States,
reasonably approved by) the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time. If all the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, giving effect to any
assignments.

“Applicable Rate” means, for any day, (a) with respect to any Incremental Term
Loan of any Series, the rate per annum specified in the Incremental Facility
Agreement establishing the Incremental Term Commitments of such Series and
(b) with respect to any ABR Loan, LIBOR Loan or EURIBOR Loan that is a Revolving
Loan or a Tranche A Term Loan, or with respect to the commitment fees payable
hereunder, the applicable rate per annum set forth below under the caption “ABR
Spread”, “LIBOR and EURIBOR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio as of the end of the fiscal quarter of the
Company for which consolidated financial statements have theretofore been most
recently delivered pursuant to Section 5.01(a) or 5.01(b):

 

Leverage Ratio:   Leverage Ratio   ABR
Spread   LIBOR and
EURIBOR
Spread   Commitment Fee
Rate Category 1   < 0.75 to 1.00   0.25%   1.25%   0.20% Category 2   > 0.75 to
1.00


< 1.50 to 1.00

  0.50%   1.50%   0.25% Category 3   > 1.50 to 1.00


< 2.00 to 1.00

  0.75%   1.75%   0.30% Category 4   > 2.00 to 1.00


< 2.50 to 1.00

  1.00%   2.00%   0.35% Category 5   > 2.50 to 1.00   1.25%   2.25%   0.40%

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Leverage Ratio shall be effective during the period commencing
on and including the Business Day following the date of delivery to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change. Notwithstanding the
foregoing, the Applicable Rate shall be based on the rates per annum set forth
in Category 5 if the Company fails to deliver the consolidated financial
statements required to be delivered pursuant to Section 5.01(a) or 5.01(b) or
any Compliance Certificate required to be delivered pursuant hereto, in each
case within the time periods specified herein for such delivery, during the
period commencing on and including the day of the occurrence of a Default
resulting from such failure and until the delivery thereof.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC, HSBC Bank USA, N.A., and Wells
Fargo Securities LLC, in their capacities as joint lead arrangers and joint
bookrunners for the credit facilities provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrowers” mean the Company and the Borrowing Subsidiaries.

“Borrowing” means Loans of the same Class, Type and currency made, converted or
continued on the same date and, in the case of LIBOR Loans and EURIBOR Loans, as
to which a single Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in dollars,
$1,000,000, (b) in the case of a Borrowing denominated in Euros, €1,000,000,
(c) in the case of a Borrowing denominated in Pounds Sterling, £1,000,000 and
(d) in the case of a Borrowing denominated in any Alternative Currency, the
smallest amount of such Alternative Currency that is an integral multiple of
100,000 units of such currency and that has a Dollar Equivalent in excess of
$1,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
dollars, $1,000,000, (b) in the case of a Borrowing denominated in Euros,
€1,000,000, (c) in the case of a Borrowing denominated in Pounds Sterling,
£1,000,000 and (d) in the

 

4



--------------------------------------------------------------------------------

case of a Borrowing denominated in any Alternative Currency, the smallest amount
of such Alternative Currency that is an integral multiple of 100,000 units of
such currency and that has a Dollar Equivalent in excess of $1,000,000.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 or 2.04, as applicable, which shall be, in the case of any
such written request, in the form of Exhibit B or any other form approved by the
Administrative Agent.

“Borrowing Subsidiary” means, at any time, (a) the Luxembourg Borrower and
(b) any other Subsidiary that has been designated by the Company as a Borrowing
Subsidiary pursuant to Section 2.22, other than any Subsidiary that has ceased
to be a Borrowing Subsidiary as provided in Section 2.22.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit C-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit C-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan in
any currency, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in deposits in such currency in the London interbank
market and (b) when used in connection with a EURIBOR Loan, the term “Business
Day” shall also exclude any day on which the TARGET payment system is not open
for the settlement of payments in Euros.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP, and the
final maturity of such obligations shall be the date of the last payment of such
amounts due under such lease (or other arrangement) prior to the first date on
which such lease (or other arrangement) may be terminated by the lessee without
payment of a premium or a penalty. For purposes of Section 6.02 and the
definition of Priority Indebtedness, a Capital Lease Obligation shall be deemed
to be secured by a Lien on the property being leased and such property shall be
deemed to be owned by the lessee.

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder), excluding any
employee benefit plan

 

5



--------------------------------------------------------------------------------

of the Company or its Subsidiaries, and any person acting as a trustee, agent or
other fiduciary or administrator of any such plan, of Equity Interests in the
Company representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the Company; or
(b) persons who were (i) directors of the Company on the Effective Date,
(ii) nominated by the board of directors of the Company or (iii) appointed by
directors who were directors of the Company on the Effective Date or were
nominated as provided in clause (ii) above, ceasing to occupy a majority of the
seats (excluding vacant seats) on the board of directors of the Company.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall for all purposes of this Agreement be deemed to be
a “Change in Law” (and, for purposes of the proviso in Section 2.14(a), a Change
in Law that shall have occurred after the date on which each Lender shall have
become a Lender), regardless of the date enacted, adopted, promulgated or
issued.

“Charges” has the meaning set forth in Section 9.13.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche A Term Loans,
Incremental Term Loans of any Series or Revolving Loans, (b) any Commitment,
refers to whether such Commitment is a Tranche A Term Commitment, an Incremental
Term Commitment of any Series or a Revolving Commitment and (c) any Lender,
refers to whether such Lender has a Loan or Commitment of a particular Class.
Additional Classes of Loans, Borrowings, Commitments and Lenders may be
established pursuant to Sections 2.21 and 2.23.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means the Pledged Equity Interests and any and all other assets on
which Liens are purported to be granted pursuant to the Security Documents as
security for the Secured Obligations.

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Company, the other Loan Parties party thereto and the Administrative Agent,
substantially in the form of Exhibit D, together with all supplements thereto.

 

6



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from the Company and each
Designated Subsidiary either (i) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Restatement Effective
Date, a supplement to the Collateral Agreement, in the form specified therein,
duly executed and delivered on behalf of such Person, together with documents
and opinions of the type referred to in paragraphs (b) and (c) of Section 4.01,
with respect to such Designated Subsidiary;

(b) all Equity Interests (including equity interests in Subsidiaries) owned by
or on behalf of any Loan Party to the Collateral Agreement shall have been
pledged pursuant to the Collateral Agreement and, in the case of Equity
Interests in any Foreign Subsidiary, where the Administrative Agent so requests
in connection with the pledge of such Equity Interests, a Foreign Pledge
Agreement (provided that (i) the Loan Parties shall not be required to pledge
voting Equity Interests in any first-tier CFC in excess of the amount of such
Equity Interests constituting 65% of the total combined voting power of all
classes of Equity Interests entitled to vote, and (ii) no Subsidiary shall be
required to pledge any Equity Interests (or any other assets) owned by a CFC),
and the Administrative Agent shall, to the extent required by the Collateral
Agreement, have received certificates or other instruments representing all such
Equity Interests, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank;

(c) all documents and instruments, including Uniform Commercial Code financing
statements, required by applicable law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording; and

(d) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, legal opinions or other deliverables with respect
to, particular assets of the Loan Parties, or the provision of Guarantees by any
Subsidiary, if and for so long as the Administrative Agent, in consultation with
the Company, determines that the cost of creating or perfecting such pledges or
security interests in such assets, legal opinions or other deliverables in
respect of such assets, or providing such Guarantees (taking into account any
adverse tax consequences to the Company and the

 

7



--------------------------------------------------------------------------------

Subsidiaries), shall be excessive in view of the benefits to be obtained by the
Lenders therefrom. The Administrative Agent may grant extensions of time for the
creation and perfection of security interests in, or the delivery of legal
opinions or other deliverables with respect to, particular assets or the
provision of any Guarantee by any Subsidiary (including extensions in connection
with assets acquired or Subsidiaries formed or acquired) where it determines
that such action cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required to be accomplished by this
Agreement or the Security Documents.

“Commitment” means a Revolving Commitment, a Tranche A Term Commitment, an
Incremental Term Commitment of any Series or any combination thereof (as the
context requires).

“Commitment Letter” means that certain Commitment Letter dated November 25,
2014, as amended, among the Company, the Initial Lenders and the Arrangers.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 9.01, including
through the Platform.

“Company” means Knowles Corporation, a Delaware corporation.

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit E
or any other form approved by the Administrative Agent.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated December 2014, relating to the credit facilities provided for
herein.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of

(i) Consolidated Interest Expense for such period,

(ii) provision for federal, state, local and foreign income tax (or similar
Taxes in lieu of income tax) expensed during such period including, in each
case, arising out of Tax examinations,

 

8



--------------------------------------------------------------------------------

(iii) all amounts attributable to depreciation and amortization of assets for
such period,

(iv) any noncash items decreasing Consolidated Net Income for such period,

(v) any (A) extraordinary charges for such period and (B) non-recurring or
unusual charges for such period (including, in the case of clauses (A) and (B),
those resulting from legal settlements, fines, judgments or orders),

(vi) any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement,

(vii) any unrealized losses for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements,

(viii) the cumulative effect for such period of a change in accounting
principles,

(ix) restructuring charges, costs, expenses and reserves or increases to
existing reserves (including those consisting of charges, costs, expenses,
reserves or increases associated with increasing the value of acquired inventory
under GAAP, severance costs, relocation costs, integration costs, other business
optimization costs, expenses or reserves, signing costs, retention or completion
bonuses, transition costs, costs related to the closure or consolidation of
facilities or curtailments, new systems design and implementation costs and
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities)),

(x) costs or expenses related to (A) the Transactions (as defined in the
Original Credit Agreement and in this Agreement) and (B) any issuance of Equity
Interests, any Investment, acquisition or Disposition outside the ordinary
course of business, casualty or condemnation events, recapitalizations or the
incurrence, extension, renewal, refinancing, repayment, prepayment, exchange of
Indebtedness permitted to be incurred hereunder and any amendment or
modification to the terms of any of the foregoing transactions,

(xi) charges related to the Spin-Off (as defined in the Original Credit
Agreement) in an aggregate amount during the term of this Agreement not greater
than $25,000,000, and

(xii) charges, costs or expenses or any reserve with respect thereto to the
extent (A) actually reimbursed or (B) reimbursable pursuant to any insurance,
indemnification or reimbursement provisions or similar

 

9



--------------------------------------------------------------------------------

agreements; provided that, in the case of clause (B), the Company reasonably
expects to receive reimbursement for such charges, costs or expenses in any of
the next four fiscal quarters following the accrual of such charges, costs,
expenses or reserve (it being understood that to the extent not actually so
reimbursed within such four fiscal quarters, such charges, costs or expenses
shall be deducted in calculating Consolidated EBITDA for such fiscal quarters),
and

(xiii) earn-out obligations incurred in connection with any acquisition
permitted under Section 6.04 and paid or accrued during such period;

provided that (A) any cash payment made with respect to any noncash items added
back in computing Consolidated EBITDA for any prior period pursuant to this
clause (a) shall be subtracted in computing Consolidated EBITDA for the period
in which such cash payment is made and (B) the aggregate adjustments in any
period of four consecutive fiscal quarters of the Company attributable to cash
items under clauses (a)(v)(B), (a)(ix) and (a)(x)(B) shall not account for more
than 15% of Consolidated EBITDA for such period; and minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income,

(i) any extraordinary, non-recurring or unusual income or gains for such period,

(ii) any non-cash income or gains for such period,

(iii) any gains for such period attributable to the early extinguishment of
Indebtedness or obligations under any Hedging Agreement,

(iv) any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements and

(v) the cumulative effect for such period of a change in accounting principles;

provided further that Consolidated EBITDA shall be calculated so as to exclude
the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition of assets (including
asset retirement costs or returned surplus assets of any employee benefit plan)
outside the ordinary course of business by the Company or any of its
consolidated Subsidiaries. All amounts added back in computing Consolidated
EBITDA for any period pursuant to clause (a) above, and all amounts subtracted
in computing Consolidated EBITDA pursuant to clause (b) above, to the extent
such amounts are, in the reasonable judgment of a Financial Officer of the
Company, attributable to any Subsidiary that is not wholly owned by the Company,

 

10



--------------------------------------------------------------------------------

shall be reduced by the portion thereof that is attributable to the
noncontrolling interest in such Subsidiary. For purposes of calculating
Consolidated EBITDA for any period, if during such period the Company or any
Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto in accordance with Section 1.04(b).

“Consolidated Cash Interest Expense” means for any period for which such amount
is being determined (without duplication of any payment), (a) Consolidated
Interest Expense for such period, but only to the extent paid in cash in such
period, plus (b) amounts paid in cash during such period in respect of amounts
that were (or would have been) included in Consolidated Interest Expense during
any prior period, plus (c) amounts paid in cash during such period in respect of
amounts that will be included in Consolidated Interest Expense during any future
period. If during such period the Company or any Subsidiary shall have
consummated a Material Acquisition or a Material Disposition, Consolidated Cash
Interest Expense for such period shall be calculated after giving pro forma
effect thereto in accordance with Section 1.04(b).

“Consolidated Interest Expense” means for any period for which such amount is
being determined, total interest expense (including that properly attributable
to Capital Leases in accordance with GAAP and amortization of debt discount and
debt issuance costs) of the Company on a consolidated basis in accordance with
GAAP, including all capitalized interest, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financings and net costs under interest rate protection agreements (including
amortization of discount) all as determined on a consolidated basis in
accordance with GAAP. If during such period the Company or any Subsidiary shall
have consummated a Material Acquisition or a Material Disposition, Consolidated
Interest Expense for such period shall be calculated after giving pro forma
effect thereto in accordance with Section 1.04(b).

“Consolidated Net Income” means, for any period, the consolidated net income or
loss of the Company for such period, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income of
any Person (other than the Company) that is not a consolidated Subsidiary except
to the extent of the amount of cash dividends or similar cash distributions
actually paid by such Person to the Company or, subject to clause (b) below, any
other consolidated Subsidiary during such period, and (b) the income or loss of,
and any amounts referred to in clause (a) above paid to, any consolidated
Subsidiary that is not wholly owned by the Company to the extent such income or
loss or such amounts are attributable to the noncontrolling interest in such
consolidated Subsidiary.

“Consolidated Total Assets” means, at any time, the aggregate assets of the
Company and its consolidated Subsidiaries at such time, determined on a
consolidated basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

11



--------------------------------------------------------------------------------

“Credit Extension” means the making of a Loan or the issuance of, or acquisition
of a participation in, a Letter of Credit.

“Credit Party” means the Administrative Agent, each Issuing Bank and each other
Lender.

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
(iii) to pay to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Company or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party or the Company made in good faith to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent and the Company, or
(d) has become the subject of a Bankruptcy Event unless in the case of any
Lender subject to this clause (d), the Company and the Administrative Agent
shall each have determined that such Lender intends, and has all approvals
required to enable it (in form and substance satisfactory to each of the Company
and the Administrative Agent), to continue to perform its obligations as a
Lender hereunder; provided that no Lender shall be deemed to be a Defaulting
Lender solely by virtue of (I) the ownership or acquisition of any Equity
Interest in such Lender or its parent by any Governmental Authority or (II) in
the case of any Lender or parent company which is a solvent Person, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed;
provided that such action does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contract or agreement to which such Lender is a party.

 

12



--------------------------------------------------------------------------------

“Designated Currency” means (a) Euro, (b) Pounds Sterling and (c) any other
currency other than dollars (i) that is freely transferable and convertible into
dollars in the London interbank market, (ii) for which LIBO Rates can be
determined by reference to the applicable Screen as provided in the definition
of “LIBO Rate” and (iii) that has been designated by the Administrative Agent as
a Designated Currency at the request of the Company and with the consent of each
Issuing Bank and each Lender with a Revolving Commitment or a Revolving
Exposure.

“Designated Subsidiary” means each Subsidiary other than (a) any Subsidiary that
is not a Material Subsidiary and (b) any Subsidiary that is a CFC.

“Disposition” has the meaning set forth in Section 6.05. “Dispose” has the
meaning correlative thereto.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the Company
or any Subsidiary, in whole or in part, at the option of the holder thereof;

in each case, on or prior to the date 91 days after the latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, the date hereof); provided,
however, that (i) if such Equity Interest matures, or is redeemable,
convertible, exchangeable or required to be repurchased in part, only such part
shall constitute Disqualified Equity Interests, (ii) an Equity Interest in any
Person that would not constitute a Disqualified Equity Interest but for terms
thereof giving holders thereof the right to require such Person to redeem or
purchase such Equity Interest upon the occurrence of an “asset sale” or a
“change of control” (or similar event, however denominated) shall not constitute
a Disqualified Equity Interest if any such requirement becomes operative only
after repayment in full of all the Loans and all other Loan Document Obligations
that are accrued and payable, the cancellation or expiration of all Letters of
Credit and the termination or expiration of the Commitments and (iii) an Equity
Interest in any Person that is issued to any director, officer, employee, member
of

 

13



--------------------------------------------------------------------------------

management, manager or consultant or to any plan for the benefit of such Persons
or by any such plan to such Persons shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by such Person or
any of its subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in dollars, such amount and (b) with respect to any amount in any
currency other than dollars, the equivalent in dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.06 using the
Exchange Rate with respect to such currency at the time in effect for such
amount under the provisions of such Section.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary (a) incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia or (b) that is considered to be a “disregarded entity” for U.S. Federal
income tax purposes that, in the case of each of clauses (a) and (b), is not
owned, directly or indirectly, by a Foreign Subsidiary that is a CFC.

“Effective Date” has the meaning set forth in the Original Credit Agreement.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or the Company or any Subsidiary.

“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees, directives and other laws, and all injunctions or legally
binding agreements, issued, promulgated by or entered into with any Governmental
Authority and relating in any way to the environment, to preservation or
reclamation of natural resources, or to related health or safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties and indemnities), resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the presence, Release or threatened Release of any Hazardous
Materials or (e) any legally enforceable contract or agreement pursuant to which
liability is assumed by imposed on the Company or any Subsidiary with respect to
any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, or other comparable ownership interests, whether voting or
nonvoting, in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any of the foregoing (other than, prior to
the date of such conversion, Indebtedness that is convertible into any such
Equity Interests).

 

14



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Company or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or (h) the receipt by the Company or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Company or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or in endangered or critical status, within the meaning of Section 305
of ERISA.

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Event of Default” has the meaning set forth in Article VII.

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

15



--------------------------------------------------------------------------------

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than dollars, the rate at which such other
currency may be exchanged into dollars at the time of determination on such day
as set forth on the Reuters WRLD Page for such currency. In the event that such
rate does not appear on any Reuters WRLD Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the Company
or, in the absence of such an agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about such time as the Administrative
Agent shall elect after determining that such rates shall be the basis for
determining the Exchange Rate, on such date for the purchase of dollars for
delivery two Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Letter of Credit” means each letter of credit issued for the account
of the Company or any of its Subsidiaries that is listed on Schedule 1.01.

“Existing Revolving Borrowings” has the meaning set forth in Section 2.20(e).

“Extending Lender” has the meaning set forth in Section 2.21(a).

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent and the Company, among the
Company, the Administrative Agent and one or more Extending Lenders, effecting
an Extension Permitted Amendment and such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.21.

 

16



--------------------------------------------------------------------------------

“Extension Offer” has the meaning set forth in Section 2.21(a).

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 2.21, providing for an extension of the Maturity Date applicable to the
Extending Lenders’ Loans and/or Commitments of the applicable Extension Request
Class (such Loans or Commitments being referred to as the “Extended Loans” or
“Extended Commitments”, as applicable) and, in connection therewith, (a) an
increase or decrease in the rate of interest accruing on such Extended Loans,
(b) in the case of Extended Loans that are Term Loans of any Class, a
modification of the scheduled amortization applicable thereto, provided that the
weighted average life to maturity of such Extended Loans shall be no shorter
than the remaining weighted average life to maturity (determined at the time of
such Extension Offer) of the Term Loans of such Class, (c) a modification of
voluntary or mandatory prepayments applicable thereto (including prepayment
premiums and other restrictions thereon), provided that in the case of Extended
Loans that are Term Loans, such requirements may provide that such Extended
Loans may participate in any mandatory prepayments on a pro rata basis (or on a
basis that is less than a pro rata basis) with the Loans of the applicable
Extension Request Class, but may not provide for prepayment requirements that
are more favorable than those applicable to the Loans of the applicable
Extension Request Class, (d) an increase in the fees payable to, or the
inclusion of new fees to be payable to, the Extending Lenders in respect of such
Extension Offer or their Extended Loans or Extended Commitments and/or (e) an
addition of any affirmative or negative covenants applicable to the Company and
the Subsidiaries, provided that any such additional covenant with which the
Company and the Subsidiaries shall be required to comply prior to the latest
Maturity Date in effect immediately prior to such Extension Permitted Amendment
for the benefit of the Extending Lenders providing such Extended Loans or
Extended Commitments shall also be for the benefit of all other Lenders.

“Extension Request Class” has the meaning set forth in Section 2.21(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into with respect to the foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it. Notwithstanding the foregoing, if the
Federal Funds Effective Rate, determined as provided above, would otherwise be
less than zero, then the Federal Funds Effective Rate shall be deemed to be zero
for all purposes.

 

17



--------------------------------------------------------------------------------

“Fee Letter” means the Fee Letter among the Company, JPMorgan Chase Bank, N.A.,
and J.P. Morgan Securities LLC dated November 25, 2014.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller (or other Person
with equivalent responsibilities to any of the foregoing Persons) of such
Person.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Secured Obligations,
governed by the law of the jurisdiction of organization of such Foreign
Subsidiary and in form and substance reasonably satisfactory to the
Administrative Agent and the Company.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of and registrations with Governmental Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the

 

18



--------------------------------------------------------------------------------

primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation or (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or other obligation;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business or customary indemnity
obligations. The amount, as of any date of determination, of any Guarantee shall
be the stated or determinable principal or other amount outstanding on such date
of the Indebtedness or other obligation guaranteed thereby (or, in the case of
(i) any Guarantee the terms of which limit the monetary exposure of the
guarantor or (ii) any Guarantee of an obligation that does not have a principal
amount, the maximum monetary exposure as of such date of the guarantor under
such Guarantee (as determined, in the case of clause (i), pursuant to such terms
or, in the case of clause (ii), reasonably and in good faith by a Financial
Officer of the Company)).

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees, members
of management, managers or consultants of the Company or the Subsidiaries shall
be a Hedging Agreement. The amount of any Hedging Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Company, among the Company, the Administrative Agent and one or more Incremental
Lenders, establishing Incremental Term Commitments of any Series or Incremental
Revolving Commitments and effecting such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.20.

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.

 

19



--------------------------------------------------------------------------------

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.20, to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure under such Incremental Facility Agreement.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.20, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Company pursuant to Section 2.20.

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instrument to the extent the same would
appear as a liability on a consolidated balance sheet of such Person (excluding
the footnotes thereto) prepared in accordance with GAAP, (c) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding (i) accounts payable and accrued expenses incurred in the ordinary
course of business, (ii) deferred compensation, stock based compensation and
benefits payable to directors, officers, employees, members of management,
managers or consultants of the Company or any Subsidiary, (iii) any purchase
price adjustment or earnout incurred in connection with an acquisition, except
to the extent that the amount payable pursuant to such purchase price adjustment
or earnout is, or becomes, reasonably determinable and has become a liability
that would appear in the “liabilities” section of a balance sheet (excluding the
footnotes thereto) or income statement of such Person prepared in accordance
with GAAP, (iv) any such obligations incurred under ERISA and (v) liabilities
associated with customer prepayments and deposits) which purchase price is due
more than six months from the date of incurrence, (d) all Capital Lease
Obligations of such Person, (e) the maximum aggregate amount of all letters of
credit and letters of guaranty in respect of which such Person is an account
party, (f) all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances, (g) all Indebtedness of others secured by any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person (with the amount of such
Indebtedness, if not

 

20



--------------------------------------------------------------------------------

so assumed, being deemed to be for purposes of this Agreement the lesser of the
amount of Indebtedness secured and the fair market value of the property subject
to the Lien, as reasonably estimated by the Company), and (h) all Guarantees by
such Person of Indebtedness of others. The Indebtedness of any Person shall
include the Indebtedness of any other Person (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such other Person, except to the extent the terms of such Indebtedness provide
that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Initial Lenders” means JPMorgan Chase Bank, N.A., HSBC Bank USA, N.A. and Wells
Fargo Bank, N.A.

“Interest Coverage Ratio” means the ratio of (a) Consolidated EBITDA to
(b) Consolidated Cash Interest Expense.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.06, which shall be, in the case of any such written request, in the
form of Exhibit F or any other form approved by the Administrative Agent and the
Company.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day following the last day of each March, June, September and December
and (b) with respect to any LIBOR Loan or EURIBOR Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a LIBOR Borrowing or a EURIBOR Borrowing with an Interest Period of
more than three months’ duration, such day or days prior to the last day of such
Interest Period as shall occur at intervals of three months’ duration after the
first day of such Interest Period.

“Interest Period” means, with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the applicable Borrower may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

21



--------------------------------------------------------------------------------

“Interpolated Screen Rate” means, with respect to any LIBO Rate Loan denominated
in any currency or any EURIBO Rate Loan, in each case for any Interest Period, a
rate per annum which results from interpolating on a linear basis between
(a) the applicable Screen Rate for the longest maturity for which a Screen Rate
is available that is shorter than such Interest Period and (b) the applicable
Screen Rate for the shortest maturity for which a Screen Rate is available that
is longer than such Interest Period, in each case as of the Specified Time on
the Quotation Day.

“Investment” means, with respect to a specified Person, (i) any Equity
Interests, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, or any capital
contribution or loans or advances (other than advances made in the ordinary
course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) to, Guarantees
of any Indebtedness or other obligations of, or any other investment (including
any investment effected by means of a merger, amalgamation or consolidation of a
subsidiary of such Person or a transfer of property for consideration that is
less than the fair value thereof (as determined reasonably and in good faith by
a Financial Officer of the Company)) in, any other Person that are held or made
by the specified Person and (ii) the purchase or acquisition (in one transaction
or series of related transactions) of all or substantially all of the property
and assets or business of any other Person or assets constituting a business
unit, line of business, division or product line of any other Person. The
amount, as of any date of determination, of (a) any Investment in the form of a
loan or an advance shall be the principal amount thereof outstanding on such
date, without any adjustment for write-downs or write-offs (including as a
result of forgiveness of any portion thereof) with respect to such loan or
advance after the date thereof, (b) any Investment in the form of a Guarantee
shall be determined in accordance with the definition of the term “Guarantee”,
(c) any Investment (other than any Investment referred to in clause (a) or
(b) above) in the form of a transfer of Equity Interests or other property by
the investor to the investee, including any such transfer in the form of a
capital contribution, shall be the fair value (as determined reasonably and in
good faith by a Financial Officer of the Company) of such Equity Interests or
other property as of the time of such transfer (less, in the case of any
investment in the form of transfer of property for consideration that is less
than the fair value thereof, the fair value (as so determined) of such
consideration as of the time of the transfer), minus the amount, as of such date
of determination, of any portion of such Investment repaid to the investor in
cash as a return of capital, but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the time of such transfer, (d) any Investment (other than
any Investment referred to in clause (a), (b) or (c) above) in the form of a
purchase or other acquisition for value of any Equity Interests, evidences of
Indebtedness or other securities of any Person shall be the original cost of the
Investment (including any Indebtedness assumed in connection therewith), plus
the original cost of all additions, as of such date of determination, thereto,
and minus the amount, as of such date of determination, of any portion of such
Investment repaid to the investor in cash as a

 

22



--------------------------------------------------------------------------------

repayment of principal or a return of capital, as the case may be, but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the time of
such Investment, and (e) any Investment (other than any Investment referred to
in clause (a), (b), (c) or (d) above) in any Person resulting from the issuance
by such Person of its Equity Interests to the investor shall be the fair value
(as determined reasonably and in good faith by a Financial Officer of the
Company) of such Equity Interests at the time of the issuance thereof.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) each Initial Lender, and (b) each Revolving Lender that
shall have become an Issuing Bank hereunder as provided in Section 2.04(j)
(other than any Person that shall have ceased to be an Issuing Bank as provided
in Section 2.04(k)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.04 with respect to such Letters of Credit).

“Judgment Currency” has the meaning set forth in Section 9.18(b).

“Junior Indebtedness” means Subordinated Indebtedness or Indebtedness secured by
any Lien that is expressly subordinated in priority to the Liens securing the
Loan Document Obligations.

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.04, expressed as
an amount representing the maximum aggregate amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank. The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 2.04. The
aggregate amount of the LC Commitments on the Restatement Effective Date is
$50,000,000.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, (a) the sum of the Dollar Equivalents of the
undrawn amounts of all outstanding Letters of Credit at such time plus (b) the
sum of the Dollar Equivalents of the amounts of all LC Disbursements that have
not yet been reimbursed by or on behalf of the applicable Borrowers at such
time. The LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time, adjusted to give
effect to any reallocation under Section 2.19 of the LC Exposures of Defaulting
Lenders in effect at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Agreement or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

 

23



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Company most recently ended on or prior to such date.

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the LIBO Rate or the Adjusted LIBO Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset or (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, the Incremental Facility Agreements, the
Extension Agreements, the Refinancing Facility Agreements, the Borrowing
Subsidiary Agreements, the Borrowing Subsidiary Terminations, the Collateral
Agreement, the other Security Documents, any agreement designating an additional
Issuing Bank as contemplated by Section 2.04(j) and, except for purposes of
Section 9.02, any promissory notes delivered pursuant to Section 2.08(c).

“Loan Document Obligations” has the meaning set forth in the Collateral
Agreement.

“Loan Parties” means the Company and each Subsidiary Loan Party.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in
dollars or any Letter of Credit, New York City time and (b) with respect to a
Loan or Borrowing denominated in Euros, Pounds Sterling or any other Designated
Currency, London time.

“Luxembourg Borrower” means Knowles Luxembourg International S.à r.l., a private
limited liability company (société à responsabilité limitée) incorporated under
the laws of the Grand-Duchy of Luxembourg having its registered office at 54-56,
Boulevard Napoléon 1er, L-2210 Luxembourg, registered with the Luxembourg
Register of Commerce and Companies under number B160769 with a share capital of
€107,725.

 

24



--------------------------------------------------------------------------------

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the
Aggregate Revolving Exposure and the unused Aggregate Revolving Commitment at
such time and (b) in the case of the Term Lenders of any Class, Lenders holding
outstanding Term Loans of such Class representing more than 50% of all Term
Loans of such Class outstanding at such time.

“Material Acquisition” means any purchase or acquisition, or a series of related
purchases or acquisitions, of (a) Equity Interests in any Person if, after
giving effect thereto, such Person will become a Subsidiary or (b) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) any Person.

“Material Adverse Effect” means an event, condition or circumstance that has
had, or could reasonably be expected to have, a material adverse effect on
(a) the business, results of operations, properties, assets or financial
condition of the Company and its Subsidiaries, taken as a whole, (b) the ability
of the Loan Parties to perform their obligations under the Loan Documents, taken
as a whole, or (c) the rights of or benefits, taken as a whole, available to the
Lenders under the Loan Documents.

“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all the issued and outstanding Equity
Interests in any Person that are owned by the Company or any Subsidiary or
(b) assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Hedging Agreements, of any one or more of the Company and its
Subsidiaries in an aggregate principal amount of $35,000,000 or more.

“Material Subsidiary” means each Borrowing Subsidiary and each other Subsidiary
(a) the consolidated total assets of which equal 5% or more of the Consolidated
Total Assets of the Company or (b) the consolidated revenues of which equal 5%
or more of the consolidated revenues of the Company, in each case as of the end
of or for the most recent period of four consecutive fiscal quarters of the
Company for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b); provided that if at the end of or for any such most
recent period of four consecutive fiscal quarters the combined consolidated
total assets or combined consolidated revenues of all Subsidiaries that under
clauses (a) and (b) above would not constitute Material Subsidiaries shall have
exceeded 10% of the Consolidated Total Assets of the Company or 10% of the
consolidated revenues of the Company, then one or more of such excluded
Subsidiaries shall for all purposes of this Agreement be deemed to be Material
Subsidiaries until such excess shall have been eliminated.

 

25



--------------------------------------------------------------------------------

“Maturity Date” means the Tranche A Term Maturity Date, the Incremental Term
Maturity Date with respect to Incremental Term Loans of any Series or the
Revolving Maturity Date, as the context requires.

“Maximum Rate” has the meaning set forth in Section 9.13.

“MNPI” means material information concerning the Company, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Company, the Subsidiaries or any Affiliate of any of the foregoing, or any
of their securities, that could reasonably be expected to be material for
purposes of the U.S. Federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all reasonable
fees and out-of-pocket expenses paid in connection with such event by the
Company and the Subsidiaries, (ii) in the case of a Disposition (including
pursuant to a Sale/Leaseback Transaction or a casualty or a condemnation or
similar proceeding) of an asset, the amount of all payments required to be made
by the Company and the Subsidiaries as a result of such event to repay
Indebtedness (other than Loans) secured by such asset and (iii) the amount of
all taxes paid (or reasonably estimated to be payable) by the Company and the
Subsidiaries, and the amount of any reserves established by the Company and the
Subsidiaries in accordance with GAAP to fund purchase price adjustment,
indemnification and similar contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to the occurrence of such
event (as determined reasonably and in good faith by a Financial Officer of the
Company); provided that, if any such reserve is established and is subsequently
reduced (other than as the result of the payment of the applicable obligations),
a Prepayment Event will be deemed to have occurred and to have generated Net
Proceeds equal to the amount of such reduction). For purposes of this
definition, in the event any contingent liability reserve established with
respect to any event as described in clause (b)(iii) above shall be reduced, the
amount of such reduction shall, except to the extent such reduction

 

26



--------------------------------------------------------------------------------

is made as a result of a payment having been made in respect of the contingent
liabilities with respect to which such reserve has been established, be deemed
to be receipt, on the date of such reduction, of cash proceeds in respect of
such event.

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Original Credit Agreement” means this Agreement, as in effect immediately prior
to the Restatement Effective Date.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Pari Passu Intercreditor Agreement” means, with respect to any Permitted Pari
Passu Refinancing Securities, an intercreditor agreement, in form and substance
reasonably satisfactory to the Administrative Agent and the Company, that is
determined by the Administrative Agent to contain terms and conditions that are
within the range of those customary for intercreditor agreements governing
intercreditor relationships between holders of senior secured credit facilities
and holders of securities of the same type as such Permitted Pari Passu
Refinancing Securities.

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

“Participants” has the meaning set forth in Section 9.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Perfection Certificate” means a certificate in the form of Exhibit G or any
other form approved by the Administrative Agent and the Company.

 

27



--------------------------------------------------------------------------------

“Permitted Acquisition” means the purchase or other acquisition by the Company
or any Subsidiary of Equity Interests in, or all or substantially all the assets
of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of), any Person including Equity
Interests of (x) any Subsidiary which serves to increase the ownership in such
Subsidiary by the Company or any other Subsidiary therein and (y) any joint
venture for the purpose of purchasing any or all of the Equity Interests of a
joint venture partner; provided that (a) the business of such Person, or such
assets, as the case may be, constitute a business permitted under
Section 6.03(b), (b) on the date of execution of the definitive agreement in
respect of such purchase or other acquisition (after giving effect to any such
purchase or other acquisition and any related incurrence of Indebtedness, on a
pro forma basis in accordance with Section 1.04(b)) (i) no Default shall have
occurred and be continuing and (ii) the Company shall be in compliance with the
covenants set forth in Sections 6.11 and 6.12 (calculated as of the last day of,
or for, the period of four consecutive fiscal quarters of the Company then most
recently ended for which the financial statements have been delivered pursuant
to Section 5.01(a) or 5.01(b) and (c) to the extent the aggregate consideration
for such acquisition (including Indebtedness assumed in connection therewith,
all obligations in respect of deferred purchase price (including obligations
under any purchase price adjustment but excluding earnout or similar payments)
and all other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $35,000,000, the Company shall
have delivered to the Administrative Agent a certificate of a Financial Officer
of the Company certifying that all the requirements set forth in this definition
have been satisfied with respect to such purchase or other acquisition, together
with reasonably detailed calculations demonstrating satisfaction of the
requirement set forth in clause (b) above.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law (other than any Lien imposed
pursuant to Section 430(k) of the Code or Section 303(k) of ERISA or a violation
of Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws, health, disability or other employee benefits or property,
casualty or other insurance (including self-insurance) or other similar
obligations with reimbursement type claims and (ii) in respect of letters of
credit, bank guarantees or similar instruments issued for the account of the
Company or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;

 

28



--------------------------------------------------------------------------------

(d) pledges and deposits made (i) to secure the performance of bids, tenders,
government contracts, trade contracts (other than for payment of Indebtedness),
leases (other than Capital Lease Obligations), statutory obligations, surety,
stay, customs and appeal bonds, performance bonds, bid bonds, performance and
completion guarantees and other obligations of a like nature, in each case in
the ordinary course of business and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Company or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;

(e) Liens in respect of judgments, awards, attachments and/or decrees and
notices of lis pendens and associated rights relating to litigation being
contested in good faith that do not constitute an Event of Default under clause
(l) of Article VII;

(f) easements, covenants, zoning restrictions, building codes, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business and other title imperfections that do not interfere with the
ordinary conduct of business of the Company or any Subsidiary;

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness;

(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases or
consignment arrangements entered into by the Company and the Subsidiaries in the
ordinary course of business;

(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted or not restricted by
this Agreement;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(k) Liens that are contractual rights of set-off;

(l) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any
Subsidiary in the ordinary course of business;

 

29



--------------------------------------------------------------------------------

(m) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code (or similar law of any jurisdiction) on items in the course of
collection, (ii) that are contractual rights of setoff relating to (A) the
establishment of depositary relations with banks not granted in connection with
the issuance of Indebtedness, (B) pooled deposit or sweep accounts to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business, (C) netting or similar set-off arrangements entered into in
connection with banking or trading activities, and (D) commodity trading or
other brokerage accounts incurred in the ordinary course of business,
(iii) encumbering reasonable customary initial deposits and margin deposits in
the ordinary course of business, (iv) granted in the ordinary course of business
by any Foreign Subsidiary to any bank with whom it maintains accounts to the
extent required by the relevant bank’s (or custodian’s or trustee’s, as
applicable) standard terms and conditions and (v) in respect of purchase orders
and other agreements entered into with customers in the ordinary course of
business;

(n) Liens on cash advances in favor of the seller of any property to be acquired
in an Investment permitted pursuant to Section 6.04;

(o) pledges and deposits made or other security provided in the ordinary course
of business to secure (i) liability for reimbursement or indemnity obligations
to insurance carriers, (ii) leases, subleases, licenses or sublicenses of
property otherwise permitted or not restricted under this Agreement, and
(iii) in respect of letters of credit, bank guarantees and similar instruments
issued for the account of the Company or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clauses (i) and
(ii) above;

(p) Liens on insurance policies and the proceeds thereof securing the financing
of premiums with respect thereto;

(q) Liens arising in the ordinary course of business to secure accounts payable
or similar trade obligations not constituting Indebtedness to the extent Liens
with respect thereto are limited to the funds advanced or deposited;

(r) Liens deemed to exist in connection with Investments in repurchase
obligations constituting Permitted Investments;

(s) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business;

(t) Liens arising (i) out of conditional sale, title retention, extended title
retention, consignment or similar arrangements for the sale of any assets or
property in the ordinary course of business and permitted by this Agreement or
(ii) by operation of law under Article 2 of the Uniform Commercial Code (or
similar law of any jurisdiction);

 

30



--------------------------------------------------------------------------------

(u) Liens (i) in favor of any Borrower or any Guarantor, (ii) granted by any
non-Loan Party in favor of the Company or any Subsidiary, in the case of each of
clauses (i) and (ii), securing intercompany Indebtedness permitted under
Section 6.01 and (iii) on the proceeds of any Indebtedness incurred in
connection with any transaction permitted hereunder which proceeds have been
deposited into an escrow account on customary terms to secure such Indebtedness
pending the application of such proceeds to finance such transaction;

(v) Liens on specific items of inventory or other goods and the proceeds thereof
securing the relevant Person’s obligations in respect of trade letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods;

(w) Liens on cash, Permitted Investments or other property arising in connection
with the defeasance, discharge or redemption of Indebtedness; and

(x) Liens consisting of any condemnation or eminent domain proceeding or
compulsory purchase order affecting real property;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of acquisition thereof;

(b) investments in commercial paper maturing within 365/366 days from the date
of acquisition thereof and having, at the date of acquisition thereof, a credit
rating of at least A-1 from S&P or at least P-1 from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing within 365/366 days from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than (i) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (ii) has Tier 1
capital (as defined in such regulations) of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

31



--------------------------------------------------------------------------------

(e) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated in one of the two
highest categories by both S&P and Moody’s and (iii) have portfolio assets of at
least $2,000,000,000; and

(f) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes or consistent with the investment practices of such Foreign
Subsidiary as of the date hereof or the date such Foreign Subsidiary becomes a
Subsidiary.

“Permitted Liens” has the meaning set forth in Section 6.02.

“Permitted Pari Passu Refinancing Securities” has the meaning set forth in
Section 2.23(d).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Company or any of its ERISA Affiliates is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 9.01(d).

“Pledged Equity Interests” has the meaning set forth in the Collateral
Agreement.

“Pounds Sterling” or “£” means the lawful money of the United Kingdom.

“Prepayment Event” means:

(a) any Dispositions (including pursuant to a Sale/Leaseback Transaction or by
way of merger, amalgamation or consolidation) of any assets of the Company or
any Subsidiary, including any sale to a Person other than the Company or any
Subsidiary of Equity Interests in any Subsidiary, pursuant to clause (j) or
(n) of Section 6.05 resulting in aggregate Net Proceeds exceeding $20,000,000
during any fiscal year of the Company; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Company or any Subsidiary resulting in aggregate Net Proceeds of $20,000,000 or
more;

 

32



--------------------------------------------------------------------------------

provided, that none of the foregoing events shall constitute a Prepayment Event
if (i) the assets affected by such event shall have accounted for less than 10%
of Consolidated Total Assets of the Company as of the end of and for the period
of four consecutive fiscal quarters of the Company then most recently ended for
which the financial statements have been delivered pursuant to Section 5.01(a)
or 5.01(b) and (ii) the Leverage Ratio for the period of four consecutive fiscal
quarters of the Company then most recently ended for which the financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) at the
time of such event shall be less than 2.75 to 1.00.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Priority Indebtedness” means, without duplication, all Indebtedness of any
Subsidiary that is not a Guarantor and all Indebtedness of the Company or any
Subsidiary secured by any Lien on any asset of the Company or any Subsidiary, it
being understood that Priority Indebtedness (a) shall exclude Indebtedness under
the Loan Documents and all Permitted Pari Passu Refinancing Securities and
(b) shall include (i) all obligations in respect of the deferred purchase price
of property or services described in clause (c) of the definition of
Indebtedness, (ii) all Capital Lease Obligations of the Company or any
Subsidiary and (iii) all Indebtedness of others secured by any Lien on property
owned or acquired by the Company or any Subsidiary, whether or not the
Indebtedness secured thereby has been assumed by the Company or such Subsidiary.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Quotation Day” means (a) with respect to any currency (other than Pounds
Sterling) for any Interest Period, the day two Business Days prior to the first
day of such Interest Period and (b) with respect to Pounds Sterling for any
Interest Period, the first day of such Interest Period, in each case unless
market practice differs for loans such as the applicable Loans priced by
reference to rates quoted in the Relevant Interbank Market, in which case the
Quotation Day for such currency shall be determined by the Administrative Agent
in accordance with market practice for such loans priced by reference to rates
quoted in the Relevant Interbank Market (and if quotations would normally be
given by leading banks for such loans priced by reference to rates quoted in the
Relevant Interbank Market on more than one day, the Quotation Day shall be the
last of those days).

“Recipient” means the Administrative Agent, any Lender and any Issuing Bank, or
any combination thereof (as the context requires).

 

33



--------------------------------------------------------------------------------

“Refinancing Commitment” means a Refinancing Revolving Commitment or a
Refinancing Term Loan Commitment.

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Company, among the Company, the Administrative Agent and one or more Refinancing
Lenders, establishing Refinancing Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by
Section 2.23.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount equal to the sum of (i) accrued and unpaid interest with respect to such
Original Indebtedness, premiums (including tender premiums) thereon plus
underwriting discounts, other reasonable and customary fees, commissions and
expenses (including upfront fees, original issue discount or initial yield
premiums) incurred in connection with the relevant Refinancing Indebtedness and
(ii) any existing commitments unutilized thereunder; (b) such Refinancing
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of the Company or any Subsidiary if the Company or such Subsidiary
shall not have been (or, in the case of an after-acquired Subsidiary, shall not
have been required to become pursuant to the terms of the Original Indebtedness)
an obligor in respect of such Original Indebtedness (other than as expressly set
forth in Section 6.02(a)(iii), (a)(iv) or (a)(v)); and (c) such Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or would have been required to secure
such Original Indebtedness pursuant to the terms thereof) (other than as
expressly set forth in Section 6.02(a)(iii), (a)(iv) or (a)(v)). It is
understood that Refinancing Indebtedness may be incurred together with other
Indebtedness (including as part of a single incurrence or issuance of
Indebtedness) so long as such other Indebtedness is permitted under other
exceptions and baskets in Section 6.01, and that Refinancing Indebtedness and
any such other Indebtedness may be secured by Liens in addition to those
permitted for Refinancing Indebtedness to the extent such Liens are permitted
under other exceptions and baskets in Section 6.02 (it being understood that
such other Indebtedness and such additional Liens will be deemed to utilize such
other exceptions and baskets available under Section 6.01 or 6.02, as the case
may be, and will not be permitted as “Refinancing Indebtedness” or Liens
permitted to secure “Refinancing Indebtedness” under such Sections).

“Refinancing Lenders” means the Refinancing Revolving Lenders and the
Refinancing Term Lenders.

“Refinancing Loans” means the Refinancing Revolving Loans and the Refinancing
Term Loans.

 

34



--------------------------------------------------------------------------------

“Refinancing Revolving Commitments” has the meaning set forth in
Section 2.23(a).

“Refinancing Revolving Lender” has the meaning set forth in Section 2.23(a).

“Refinancing Revolving Loans” has the meaning set forth in Section 2.23(a).

“Refinancing Term Lender” has the meaning set forth in Section 2.23(a).

“Refinancing Term Loan” has the meaning set forth in Section 2.23(a).

“Refinancing Term Loan Commitments” has the meaning set forth in
Section 2.23(a).

“Register” has the meaning set forth in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building or structure.

“Relevant Interbank Market” means (a) with respect to any Designated Currency
other than Euros, the London interbank market and (b) with respect to Euros, the
European interbank market.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
Aggregate Revolving Exposure, outstanding Term Loans and unused Commitments at
such time.

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancelation or termination of, or any other return of capital with
respect to, any Equity Interests in the Company or any Subsidiary.

 

35



--------------------------------------------------------------------------------

“Restricted Payment Basket” has the meaning set forth in Section 6.08(a)(vi).

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.07,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the Incremental Facility Agreement pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable. The initial aggregate amount of
the Lenders’ Revolving Commitments is $350,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the Dollar Equivalents of such Lender’s outstanding Revolving Loans and
(b) such Lender’s LC Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.

“Revolving Loan” means a Loan denominated in dollars and made pursuant to clause
(i) of Section 2.01(b) or denominated in Euro, Pounds Sterling or any other
Designated Currency and made pursuant to clause (ii) of Section 2.01(b).

“Revolving Maturity Date” means the January 27, 2019.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Financial, Inc., and any successor to its rating agency business.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person and the Company or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person.

 

36



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, and
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce or the U.S. Department of Treasury, or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, a
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in the applicable currency with a term
equivalent to such Interest Period as displayed on the Reuters screen page that
displays such rate (currently Reuters Screen Page LIBOR01 or LIBOR02) (or, in
the event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion); and (b) in respect of the EURIBO Rate for any Interest
Period, the rate per annum determined by the Banking Federation of the European
Union for such Interest Period as set forth on the Reuters screen page that
displays such rate (currently EURIBOR01) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion). If, as to
any currency, no Screen Rate shall be available for a particular Interest Period
but Screen Rates shall be available for maturities both longer and shorter than
such Interest Period, than the Screen Rate for such Interest Period shall be the
Interpolated Screen Rate. Notwithstanding the foregoing, if the Screen Rate,
determined as provided above, would be less than zero, the Screen Rate shall for
all purposes of this Agreement be zero.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” has the meaning set forth in the Collateral Agreement.

“Secured Parties” has the meaning set forth in the Collateral Agreement.

“Securities Act” means the United States Securities Act of 1933.

“Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements and each other security agreement or other instrument or document
executed and delivered pursuant to Section 5.10 to secure the Secured
Obligations.

“Series” has the meaning set forth in Section 2.20(b).

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time.

 

37



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for LIBOR funding (currently referred to as “LIBOR Liabilities” in
Regulation D of the Board of Governors). Such reserve percentages shall include
those imposed pursuant to such Regulation D. LIBOR Loans shall be deemed to
constitute LIBOR funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.

“subsidiary” means, with respect to any Person at any date, (a) any corporation,
partnership, limited liability company or other business entity of which Equity
Interests representing more than 50% of the ordinary voting power of Equity
Interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors or other managers is at the time owned by such
Person or (b) that is, as of such date, otherwise Controlled, by such Person or
one or more subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Loan Party” means each Subsidiary that is a party to the Collateral
Agreement.

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
H or any other form approved by the Administrative Agent and the Company.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment” means a Tranche A Term Commitment or an Incremental Term
Commitment of any Series.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan” means a Tranche A Term Loan or an Incremental Term Loan of any
Series.

“Termination Date” has the meaning set forth in the lead-in to Article V.

 

38



--------------------------------------------------------------------------------

“Total Indebtedness” means, as of any date, the sum of (a) the aggregate
principal amount of Indebtedness of the Company and its Subsidiaries outstanding
as of such date, in the amount that would be reflected in the “liabilities”
section on a balance sheet (excluding the footnotes thereto) prepared as of such
date on a consolidated basis in accordance with GAAP (but without giving effect
to any election to value any Indebtedness at “fair value”, as described in
Section 1.04(a), or any other accounting principle that results in the amount of
any such Indebtedness (other than zero coupon Indebtedness) as reflected on such
balance sheet to be below the stated principal amount of such Indebtedness), and
(b) the aggregate principal amount of Indebtedness of the Company and its
Subsidiaries outstanding as of such date that is not required to be reflected on
a balance sheet in accordance with GAAP, determined on a consolidated basis;
provided that, for purposes of clause (b) above, the term “Indebtedness” shall
not include contingent obligations of the Company or any Subsidiary as an
account party in respect of any letter of credit or letter of guaranty to the
extent such letter of credit or letter of guaranty does not support
Indebtedness.

“Tranche A Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche A Term Loan in dollars on the Effective
Date, expressed as an amount representing the maximum principal amount of the
Tranche A Term Loan to be made by such Lender, as such commitment may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Tranche A Term
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Tranche A Term Commitment,
as applicable. The initial aggregate amount of the Lenders’ Tranche A Term
Commitments is $300,000,000.

“Tranche A Term Lender” means a Lender with a Tranche A Term Commitment or an
outstanding Tranche A Term Loan.

“Tranche A Term Maturity Date” means January 27, 2019.

“Tranche A Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is party, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate or the Alternate Base Rate.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

39



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.16(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan” or “Revolving Borrowing”) or by Type (e.g., a “LIBOR
Loan” or “LIBOR Borrowing”) or by Class and Type (e.g., a “LIBOR Revolving Loan”
or “LIBOR Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall, be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, amendments and restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), and all references to any statute shall be construed
as referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s

 

40



--------------------------------------------------------------------------------

successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) all
references herein to “the date hereof” or “the date of this Agreement” will be
deemed to refer to January 27, 2014, the date of the Original Credit Agreement,
(e) except as provided in the preceding clause (d), the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof and
(f) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Company, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Required
Lenders, by notice from the Administrative Agent to the Company, shall request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith, (ii) if an amendment is requested by the Company or the
Required Lenders pursuant to the preceding clause (i), then the Company and the
Administrative Agent shall negotiate in good faith to prepare an amendment of
the relevant affected provisions to preserve the original intent in light of
such change in GAAP or the application thereof, subject to the approval of the
Company and the Required Lenders and (iii) notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, (A) without giving effect to any election under Statement
of Financial Accounting Standards 159, The Fair Value Option for Financial
Assets and Financial Liabilities, or any successor thereto (including pursuant
to the Accounting Standards Codification), to value any Indebtedness of the
Company or any Subsidiary at “fair value”, as defined therein and (B) without
giving effect to any change to GAAP occurring after the date hereof as a result
of the adoption of any proposals set forth in the Proposed Accounting Standards
Update, Leases (Topic 840), issued by the Financial Accounting Standards Board
on August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) was not required to
be so treated under GAAP as in effect on the date hereof.

(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition, Permitted Acquisition,
incurrence (or repayment) of Indebtedness or other transaction shall be
calculated after giving pro forma effect thereto (and, in the case of any pro
forma computations made

 

41



--------------------------------------------------------------------------------

hereunder to determine whether such Material Acquisition, Material Disposition,
Permitted Acquisition, incurrence (or repayment) of Indebtedness or other
transaction is permitted to be consummated hereunder, to any other such
transaction of a nature referred to in this sentence that shall have been
consummated since the first day (or, in the case of any incurrence or repayment
of Indebtedness, the last day) of the period covered by any component of such
pro forma computation and on or prior to the date of such computation) as if
such transaction had occurred on the first day (or, in the case of any
incurrence or repayment of Indebtedness, the last day) of the period of four
consecutive fiscal quarters ending with the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b), and, to the extent applicable, to the historical earnings and cash
flows associated with the assets acquired or disposed of and any related
incurrence or repayment of Indebtedness, and any cost savings reasonably
expected to be realized in connection with such acquisition or disposition, all
in accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period; provided that, if such Indebtedness is subject to a Hedging Agreement,
the interest on such Indebtedness shall be calculated on a weighted average
basis using the effective interest rate giving effect to such Hedging Agreement
for the term thereof and the interest rate in effect on the date of
determination (without giving effect to such Hedging Agreement) for the
remaining term of such Indebtedness. For the avoidance of doubt, pro forma
computations will not be used for purposes of determining compliance with
Sections 6.11 and 6.12 (but will be used where the utilization of, reliance upon
or other applicability of any exception or basket set forth elsewhere in this
Agreement requires pro forma compliance with Section 6.11 and/or 6.12).

(c) For purposes of determining the permissibility of any action, change,
transaction or event that by the terms of the Loan Documents requires a
calculation of any financial ratio or test (including the Leverage Ratio or
Consolidated Total Assets), such financial ratio or test shall be calculated at
the time such action is taken, such change is made, such transaction is
consummated or such event occurs, as the case may be, and no Default or Event of
Default shall be deemed to have occurred solely as a result of a change in such
financial ratio or test occurring after the time such action is taken, such
change is made, such transaction is consummated or such event occurs, as the
case may be.

SECTION 1.05. Status of Obligations. (a) In the event that the Company or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Loan Document Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness which would entitle the Lenders to have and exercise
any payment blockage or other remedies available or potentially available to
holders of senior indebtedness under the terms of such Subordinated
Indebtedness. Without limiting the foregoing, the Loan Document Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” under and in respect of any indenture or other agreement or
instrument

 

42



--------------------------------------------------------------------------------

under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness such that the Loan Document Obligations will have the
benefits potentially available to holders of senior indebtedness under the terms
of such Subordinated Indebtedness.

SECTION 1.06. Exchange Rates; Currency Equivalents. (a) The Administrative Agent
shall determine the Dollar Equivalent of any Borrowing denominated in a currency
other than dollars as of the date of the commencement of the initial Interest
Period therefor and as of the date of the commencement of each subsequent
Interest Period therefor, in each case using the Exchange Rate for such currency
in relation to dollars in effect on the date that is two Business Days prior to
the date on which the applicable Interest Period shall commence, and each such
amount shall, except as provided in the last two sentences of this Section, be
the Dollar Equivalent of such Borrowing until the next required calculation
thereof pursuant to this sentence. The Administrative Agent shall determine the
Dollar Equivalent of any Letter of Credit denominated in a currency other than
dollars as of the date such Letter of Credit is issued, amended to increase its
face amount, extended or renewed and as of the last Business Day of each
subsequent calendar quarter, in each case using the Exchange Rate for such
currency in relation to dollars in effect on the date that is two Business Days
prior to the date on which such Letter of Credit is issued, amended to increase
its face amount, extended or renewed and as of the last Business Day of such
subsequent calendar quarter, as the case may be, and each such amount shall,
except as provided in the last two sentences of this Section, be the Dollar
Equivalent of such Letter of Credit until the next required calculation thereof
pursuant to this sentence. Notwithstanding the foregoing, for purposes of any
determination under Article V, Article VI (other than Sections 6.11 and 6.12 and
the calculation of any financial ratio for purposes of taking any action
hereunder) or Article VII or any determination under any other provision of this
Agreement expressly requiring the use of a current exchange rate, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than dollars shall be translated into dollars at currency exchange rates
in effect on the date of such determination (such exchange rates to be obtained
from the same quotation services or other sources as are used by the Company for
purposes of preparing its annual and quarterly financial statements); provided,
that if any Indebtedness is incurred (and, if applicable, associated Lien
granted) to refinance or replace other Indebtedness denominated in a currency
other than dollars, and the relevant refinancing or replacement would cause the
applicable dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing or
replacement, such dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing or replacement
Indebtedness (and, if applicable, associated Lien granted) does not exceed an
amount sufficient to repay the principal amount of such Indebtedness being
refinanced or replaced, except by an amount equal to (x) unpaid accrued interest
and premiums (including tender premiums) thereon plus other reasonable and
customary fees and expenses (including upfront fees and original issue discount)
incurred in connection with such refinancing or replacement, (y) any existing
commitments unutilized thereunder and (z) additional amounts permitted to be
incurred under provisions of Section 6.01, other

 

43



--------------------------------------------------------------------------------

than Permitted Refinancing provisions (it being understood that such additional
amounts shall be deemed to have been incurred in reliance on such other
provisions) and (ii) for the avoidance of doubt, no Default or Event of Default
shall be deemed to have occurred solely as a result of a change in the rate of
currency exchange occurring after the time of any subject transaction so long as
such subject transaction was permitted at the time incurred, made, acquired,
committed, entered or declared. For purposes of Sections 6.11 and 6.12, amounts
in currencies other than dollars shall be translated into dollars at the
currency exchange rates most recently used in preparing the Company’s annual and
quarterly financial statements.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Company’s consent to appropriately reflect a change in currency of any
country and any relevant market convention or practice relating to such change
in currency.

SECTION 1.07. Timing of Payment or Performance. When payment of any obligation
or the performance of any covenant to deliver any item is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

SECTION 1.08. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time (daylight or standard, as
applicable).

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Term Lender made a Tranche A Term Loan denominated in dollars to
the Company on the Effective Date in a principal amount not exceeding its
Tranche A Term Commitment. Amounts repaid or prepaid in respect of Tranche A
Term Loans may not be reborrowed.

(b) Subject to the terms and conditions set forth herein, each Revolving Lender
agrees to make to the Borrowers from time to time during the Revolving
Availability Period (i) Revolving Loans denominated in dollars in an aggregate
principal amount that will not result in such Revolving Lender’s Revolving
Exposure exceeding such Revolving Lender’s Revolving Commitment or the Aggregate
Revolving Exposure exceeding the Aggregate Revolving Commitment and
(ii) Revolving Loans denominated in Euros, Pounds Sterling and any other
Designated Currency in an aggregate principal amount that will not result in the
Aggregate Designated Currency Revolving Exposure exceeding the Aggregate
Designated Currency Revolving Sublimit or the Aggregate Revolving Exposure
exceeding the Aggregate Revolving Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.

 

44



--------------------------------------------------------------------------------

(c) On the Restatement Effective Date, (i) each Revolving Lender shall pay to
the Administrative Agent in same day funds an amount equal to the difference, if
positive, between (A) such Lender’s Applicable Percentage of each outstanding
Revolving Borrowing and (B) the amount of the Revolving Loans of such Lender
under the Original Credit Agreement that are part of such Revolving Borrowing,
(ii) the Administrative Agent shall pay to each Revolving Lender a portion of
the funds so received equal to the difference, if positive, between (A) the
amount of the Revolving Loans made by such Lender under the Original Credit
Agreement that are part of each outstanding Revolving Borrowing and (B) such
Lender’s Applicable Percentage of the amount of such Revolving Borrowing, such
that each Revolving Lender shall hold its Applicable Percentage of each
outstanding Revolving Borrowing.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Type and currency made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.13, each Borrowing shall be comprised (i) in the case
of Borrowings denominated in dollars, entirely of ABR Loans or LIBOR Loans, as
the applicable Borrower may request in accordance herewith, (ii) in the case of
Borrowings denominated in Euro, entirely of EURIBOR Loans and (iii) in the case
of Borrowings denominated in Pounds Sterling and any other Designated Currency
other than Euro, entirely of LIBOR Loans. Each Lender at its option may make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement; provided, further, that any such domestic or foreign branch or
Affiliate making such Loan shall be treated as a Lender for purposes of this
Agreement.

(c) At the commencement of each Interest Period for any LIBOR Borrowing or
EURIBOR Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that a LIBOR Borrowing or EURIBOR Borrowing (i) that results
from a continuation of an outstanding LIBOR Borrowing or EURIBOR Borrowing may
be in an aggregate amount that is equal to such outstanding Borrowing and
(ii) may be in an aggregate amount that is equal to the entire unused balance of
the Aggregate Revolving Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.04(f). At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $1,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate

 

45



--------------------------------------------------------------------------------

Revolving Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(f). Borrowings of more than one
Type, Class and currency may be outstanding at the same time; provided that
there shall not be more than a total of 20 (or such greater number as may be
agreed to by the Administrative Agent) LIBOR Borrowings and EURIBOR Borrowings
in the aggregate at any time outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert to or continue, any LIBOR or EURIBOR
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date applicable thereto.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the applicable Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a LIBOR Borrowing or a EURIBOR
Borrowing, not later than 12:00 noon, Local Time, three Business Days before the
date of such proposed Borrowing (or, in the case of any LIBOR Borrowing to be
made on the Restatement Effective Date, such shorter period of time as may be
agreed to by the Administrative Agent) or (b) in the case of an ABR Borrowing,
not later than 1:00 p.m., New York City time, on the day of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or facsimile to the Administrative Agent
of an executed written Borrowing Request. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrower requesting such Borrowing;

(ii) whether the requested Borrowing is to be a Tranche A Term Borrowing or an
Incremental Term Borrowing of a particular Series or a Revolving Borrowing;

(iii) the principal amount and, in the case of Revolving Borrowings, the
currency of such Borrowing;

(iv) the date of such Borrowing, which shall be a Business Day;

(v) whether such Borrowing is to be an ABR Borrowing, a LIBOR Borrowing or a
EURIBOR Borrowing;

(vi) in the case of a LIBOR Borrowing or a EURIBOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(vii) the Applicable Funding Account or, in the case of any ABR Revolving
Borrowing requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.04(f), the identity of the Issuing Bank that made such LC
Disbursement.

 

46



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then if the specified
currency of such Borrowing is (a) dollars, then the requested Borrowing shall be
a LIBOR Borrowing with an Interest Period of 1 month, (b) Euro, then the
requested Borrowing shall be a EURIBOR Borrowing and (c) Pounds Sterling or any
other Designated Currency, then the requested Borrowing shall be a LIBOR
Borrowing. If no Interest Period is specified with respect to any requested
LIBOR Borrowing or EURIBOR Borrowing, then the Company shall be deemed to have
selected an Interest Period of one month’s duration. If no currency is specified
with respect to any requested Revolving Loan, the applicable Borrower shall be
deemed to have specified dollars. Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the applicable Class of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Letters of
Credit, denominated in dollars, Euros, Pounds Sterling or any other Designated
Currency and in a form reasonably acceptable to the applicable Issuing Bank, at
any time and from time to time during the Revolving Availability Period.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the applicable Borrower
shall hand deliver or fax (or transmit by electronic communication, if
arrangements for doing so have been approved by the recipient) to the applicable
Issuing Bank and the Administrative Agent, reasonably in advance of the
requested date of issuance, amendment, renewal or extension, a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the requested date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount and currency of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to enable the applicable Issuing Bank to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the applicable Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
such request. Notwithstanding anything contained in any letter of credit
application furnished to any Issuing Bank in connection with the issuance of any
Letter of Credit, (i) all provisions of such letter of credit application
purporting to grant liens in favor of the Issuing Bank to secure obligations in
respect of such Letter of Credit shall be disregarded, it being agreed that such
obligations shall be secured to the extent provided in this Agreement and in the
Security Documents, and (ii) in the event of any inconsistency between the terms
and conditions of such letter of credit application and the terms and conditions
of this Agreement, the terms and conditions of this Agreement shall control. If
any letter of credit application or other document entered into by any Borrower
with the applicable Issuing Bank relating to any Letter of Credit shall contain
any representations or warranties, covenants or events of default not set forth
in this Agreement or that are inconsistent herewith, such provisions shall be
null and void (or

 

47



--------------------------------------------------------------------------------

reformed automatically) so as to eliminate any inconsistency. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon each issuance,
amendment, renewal or extension of any Letter of Credit the applicable Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (i) the LC Exposure will not exceed
$50,000,000, (ii) the portion of the LC Exposure attributable to Letters of
Credit issued by any Issuing Bank will not exceed the LC Commitment of such
Issuing Bank, (iii) the Aggregate Designated Currency Revolving Exposure will
not exceed the Aggregate Designated Currency Revolving Sublimit and (iv) the
Aggregate Revolving Exposure will not exceed the Aggregate Revolving Commitment.
Each Issuing Bank agrees that it shall not permit any issuance, amendment,
renewal or extension of a Letter of Credit to occur unless it shall have given
to the Administrative Agent written notice thereof required under paragraph
(l) of this Section.

(c) Expiration Date. Each Letter of Credit shall by its terms expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided that
any Letter of Credit may contain customary automatic renewal provisions agreed
upon by the Company and the applicable Issuing Bank pursuant to which the
expiration date of such Letter of Credit shall automatically be extended for a
period of up to 12 months (but not to a date later than the date set forth in
clause (ii) above), subject to a right on the part of such Issuing Bank to
prevent any such renewal from occurring by giving notice to the beneficiary in
advance of any such renewal.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Revolving Lender, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, in the currency of the applicable Letter of
Credit, such Revolving Lender’s Applicable Percentage of each LC Disbursement
made by such Issuing Bank under such Letter of Credit and not reimbursed by the
applicable Borrower on the date due as provided in paragraph (f) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit, the occurrence and continuance of a Default,
any reduction or termination of the Revolving Commitments or any force majeure
or other event that under any rule of law or uniform practices to which any
Letter of Credit is subject (including Section 3.14 of ISP 98 or any successor
publication of the International Chamber of Commerce) permits a drawing to be
made

 

48



--------------------------------------------------------------------------------

under such Letter of Credit after the expiration thereof or of the Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Lender further acknowledges
and agrees that, in issuing, amending, renewing or extending any Letter of
Credit, the applicable Issuing Bank shall be entitled to rely, and shall not
incur any liability for relying, upon the representation and warranty of the
Company and the Borrowing Subsidiaries deemed made pursuant to Section 4.02,
unless, at least one Business Day prior to the time such Letter of Credit is
issued or amended, renewed or extended (or, in the case of an automatic renewal
permitted pursuant to paragraph (c) of this Section, at least one Business Day
prior to the time by which the election not to extend must be made by the
applicable Issuing Bank), the Majority in Interest of the Revolving Lenders
shall have notified the applicable Issuing Bank (with a copy to the
Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such Letter of
Credit were then issued or amended, renewed or extended (it being understood and
agreed that, in the event any Issuing Bank shall have received any such notice,
no Issuing Bank shall have any obligation to issue or amend, renew or extend any
Letter of Credit until and unless it shall be satisfied that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist).

(e) Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit issued by it and shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by hand
delivery or facsimile) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the applicable Borrower
of its obligation to reimburse such LC Disbursement.

(f) Reimbursements. If an Issuing Bank shall make an LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement, in the currency thereof, not later than (i) if the applicable
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.,
Local Time, on any Business Day, then 3:00 p.m., Local Time, on such Business
Day or (ii) otherwise, 3:00 p.m., Local Time, on the Business Day immediately
following the day that the Company receives such notice; provided that, in the
case of an LC Disbursement in dollars, if the amount of such LC Disbursement is
$100,000 or more, the applicable Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.04 that
such payment be financed with an ABR Revolving Borrowing and, to the extent so
financed, the applicable Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing. If the
applicable Borrower fails to reimburse any LC Disbursement by the time specified
above, the Administrative Agent shall notify each Revolving Lender of such
failure, the payment then due from the applicable Borrower in respect of the
applicable LC Disbursement, the currency thereof, and such Revolving Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to

 

49



--------------------------------------------------------------------------------

the Administrative Agent in the currency of such LC Disbursement its Applicable
Percentage of the amount then due from the applicable Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the applicable Issuing Bank the amounts so received by
it from the Revolving Lenders. Promptly following receipt by the Administrative
Agent of any payment from a Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Revolving Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse an Issuing Bank for an
LC Disbursement (other than the funding of an ABR Revolving Borrowing as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.

(g) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the stated expiration date thereof or of the Commitments
or (v) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrowers’ obligations hereunder. None of the Administrative Agent,
the Lenders, the Issuing Banks or any of their Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit, any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any other
act, failure to act or other event or circumstance; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the
applicable Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in

 

50



--------------------------------------------------------------------------------

the absence of gross negligence, bad faith or willful misconduct on the part of
an Issuing Bank (with such absence to be presumed unless otherwise determined by
a court of competent jurisdiction in a final and nonappealable judgment), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the applicable Borrower reimburses such LC
Disbursement in full, at (i) in the case of any LC Disbursement denominated in
dollars, the rate per annum then applicable to ABR Revolving Loans and (ii) in
the case of an LC Disbursement denominated in Euro, Pounds Sterling or any other
Designated Currency, a rate per annum determined by the applicable Issuing Bank
(which determination will be conclusive absent manifest error) to represent its
cost of funds plus the Applicable Rate used to determine interest applicable to
LIBOR Revolving Loans and EURIBOR Revolving Loans; provided that, if such
Borrower fails to reimburse such LC Disbursement in full when due pursuant to
paragraph (f) of this Section, Section 2.12(d) shall apply. Interest accrued
pursuant to this paragraph shall be paid to the Administrative Agent, for the
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (f) of
this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment, and shall be payable on demand or, if no
demand has been made, on the date on which the applicable Borrower reimburses
the applicable LC Disbursement in full.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the applicable Borrower receives notice
from the Administrative Agent at the direction of the Required Lenders (or, if
the maturity of the Loans has been accelerated, a Majority in Interest of the
Revolving Lenders) demanding the deposit of cash collateral pursuant to this
paragraph, each applicable Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to 103% of the portion of the LC
Exposure attributable to each Letter of Credit issued for the account of such
Borrower and outstanding on such date, in the currency of such Letter of Credit,
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (i) or (j) of Article VII. Each Borrower also shall
deposit cash collateral in accordance with this paragraph as and to the extent
required by Section 2.10(b) or 2.19. Each such deposit

 

51



--------------------------------------------------------------------------------

shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrowers under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made in the sole
discretion of the Administrative Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall,
notwithstanding anything to the contrary in the Security Documents, be applied
by the Administrative Agent to reimburse the Issuing Banks for LC Disbursements
for which they have not been reimbursed and, to the extent not so applied, shall
be held for the satisfaction of the reimbursement obligations of the Borrowers
for the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to (i) the consent of a Majority in Interest of the
Revolving Lenders and (ii) in the case of any such application at a time when
any Revolving Lender is a Defaulting Lender (but only if, after giving effect
thereto, the remaining cash collateral shall be less than the aggregate LC
Exposure of all the Defaulting Lenders), the consent of each Issuing Bank), be
applied to satisfy other obligations of the Borrowers under this Agreement. If
the Borrowers are required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrowers within three
Business Days after all Events of Default have been cured or waived. If the
Borrowers are required to provide an amount of cash collateral hereunder
pursuant to Section 2.10(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers to the extent that, after giving
effect to such return, the Aggregate Designated Currency Revolving Exposure
would not exceed the Aggregate Designated Currency Revolving Sublimit, the
Aggregate Revolving Exposure would not exceed the Aggregate Revolving Commitment
and no Event of Default shall have occurred and be continuing. If the Borrowers
are required to provide an amount of cash collateral hereunder pursuant to
Section 2.19, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers as promptly as practicable to the extent that, after
giving effect to such return, no Issuing Bank shall have any exposure in respect
of any outstanding Letter of Credit that is not fully covered by the Revolving
Commitments of the Non-Defaulting Lenders and/or the remaining cash collateral
and no Event of Default shall have occurred and be continuing.

(j) Designation of Additional Issuing Banks. The Company may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Revolving Lenders that agree to serve in such capacity as provided
below. The acceptance by a Revolving Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
Company, the Administrative Agent and such designated Revolving Lender and, from
and after the effective date of such agreement, (i) such Revolving Lender shall
have all the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Revolving Lender in its capacity as an issuer of Letters of Credit
hereunder.

 

52



--------------------------------------------------------------------------------

(k) Termination of an Issuing Bank. The Company may terminate the appointment of
any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Company shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.11(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit.

(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date, currency and amount of such LC
Disbursement, (iv) on any Business Day on which the applicable Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

(m) LC Exposure Determination. For all purposes of this Agreement (other than
the payment of fees with respect thereto), the amount of a Letter of Credit
that, by its terms or the terms of any document related thereto, provides for
one or more automatic increases in the stated amount thereof shall be deemed to
be the maximum stated amount of such Letter of Credit after giving effect to all
such increases (other than any such increase consisting of the reinstatement of
an amount previously drawn thereunder and reimbursed), whether or not such
maximum stated amount is in effect at the time of determination.

SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 2:00 p.m., Local Time,
to the account of the Administrative Agent most recently designated by it for
such purpose by

 

53



--------------------------------------------------------------------------------

notice to the Lenders. The Administrative Agent will make such Loans available
to the applicable Borrower by promptly remitting the amounts so received, in
like funds, to the Applicable Funding Account or, in the case of ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.04(f), to the Issuing Bank specified by the applicable Borrower in the
applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of such Borrower, the interest rate applicable to the subject Loan. If
such Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. Any payment by any Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

SECTION 2.06. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type and, in the case of a LIBOR Borrowing
or a EURIBOR Borrowing, shall have an initial Interest Period as specified in
the applicable Borrowing Request or as otherwise provided in Section 2.03.
Thereafter, the applicable Borrower may elect to convert such Borrowing to a
Borrowing of a different Type (provided that LIBOR Borrowings denominated in
Euro, Pounds Sterling or any other Designated Currency may not be converted into
ABR Borrowings) or to continue such Borrowing and, in the case of a LIBOR
Borrowing or a EURIBOR Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made

 

54



--------------------------------------------------------------------------------

on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of an executed written Interest Election
Request. Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a LIBOR
Borrowing or a EURIBOR Borrowing; and

(iv) if the resulting Borrowing is to be a LIBOR Borrowing or a EURIBOR
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing or a EURIBOR
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(d) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing or a EURIBOR Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall in the case of a Term Borrowing or a Revolving Borrowing denominated in
dollars, Euro, Pounds Sterling or any other Designated Currency, be continued as
a LIBOR Borrowing (or a EURIBOR Borrowing, in the case of a Revolving Borrowing
denominated in Euro) for an additional Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default under
clause (i) or (j) of Article VII has occurred and is continuing with respect to
any Borrower, or if any other Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, has
notified the Company of the election to give effect to this sentence on account
of such other Event of Default, then, in each such case, so long as such Event
of Default is continuing, (i) no outstanding Borrowing denominated in dollars
may be converted to or continued as a LIBOR Borrowing, (ii) unless repaid, each
LIBOR Borrowing

 

55



--------------------------------------------------------------------------------

denominated in dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each LIBOR or
EURIBOR Borrowing denominated in Euro, Pounds Sterling or any other Designated
Currency shall be continued as a LIBOR Borrowing or a EURIBOR Borrowing, as
applicable, with an Interest Period of one month’s duration.

SECTION 2.07. Termination and Reduction of Commitments. (a) The Tranche A Term
Commitments terminated at 5:00 p.m., New York City time, on the Effective Date.
Unless previously terminated, the Revolving Commitments shall automatically
terminate on the Revolving Maturity Date.

(b) The Company may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum and (ii) the
Company shall not terminate or reduce the Revolving Commitments if, after giving
effect to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.10, the Aggregate Revolving Exposure would exceed the Aggregate
Revolving Commitment.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof. Each notice delivered by the Company
pursuant to this Section shall be irrevocable; provided that a notice of
termination or reduction of the Revolving Commitments under paragraph (b) of
this Section may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Company hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan of such Lender as
provided in Section 2.09. Each Borrower hereby unconditionally promises to pay
to the Administrative Agent for the account of each Lender the then unpaid
principal amount of its own Revolving Loans on the Revolving Maturity Date.

(b) The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrowers in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder; provided that the failure of the Administrative Agent or any
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrowers to pay any amounts due hereunder in
accordance with the terms of this Agreement.

 

56



--------------------------------------------------------------------------------

(c) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form reasonably
acceptable to the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns); it being
understood and agreed that such Lender (and/or its assignee or assignees) shall
be required to return such promissory note to the Company on the Termination
Date.

SECTION 2.09. Amortization of Term Loans. (a) The Company shall repay Tranche A
Term Borrowings on each date set forth below in an amount equal to the
percentage set forth opposite such date of the original aggregate principal
amount of the Term Loans made on the Effective Date (as such amounts may be
adjusted pursuant to paragraph (c) of this Section):

 

Date

   Amount  

March 31, 2015

     1.25 % 

June 30, 2015

     1.25 % 

September 30, 2015

     1.25 % 

December 31, 2015

     1.25 % 

March 31, 2016

     2.50 % 

June 30, 2016

     2.50 % 

September 30, 2016

     2.50 % 

December 31, 2016

     2.50 % 

March 31, 2017

     2.50 % 

June 30, 2017

     2.50 % 

September 30, 2017

     2.50 % 

December 31, 2017

     2.50 % 

March 31, 2018

     2.50 % 

June 30, 2018

     2.50 % 

September 30, 2018

     2.50 % 

December 31, 2018

     2.50 % 

(b) To the extent not previously paid, (i) all Tranche A Term Loans shall be due
and payable on the Tranche A Term Maturity Date and (ii) all Incremental Term
Loans of any Series shall be due and payable on the Incremental Term Maturity
Date applicable thereto.

(c) Any prepayment of a Tranche A Term Borrowing shall be applied to reduce the
subsequent scheduled repayments (including the payment due at maturity) of

 

57



--------------------------------------------------------------------------------

the Tranche A Term Borrowings to be made pursuant to this Section (i) in the
case of voluntary prepayments pursuant to Section 2.10(a), as directed by the
Company and (ii) in the case of mandatory prepayments pursuant to
Section 2.10(c), ratably based on the amount of such scheduled repayments. Any
prepayment of an Incremental Term Borrowing of any Series shall be applied to
reduce the subsequent scheduled repayments of Incremental Term Borrowings of
Series to be made pursuant to this Section as shall be specified therefor in the
Incremental Facility Agreement establishing the Incremental Term Commitments of
such Series. Any prepayment of Term Borrowings of any Class contemplated by
Section 2.23 shall be applied to subsequent scheduled repayments of such Class
as set forth in such Section.

(d) Prior to (or, in the case of any ABR Loan, at the time of) any repayment of
any Term Borrowing of any Class under this Section, the Company shall select the
Borrowing or Borrowings of the applicable Class to be repaid and shall notify
the Administrative Agent by telephone (confirmed by hand delivery or facsimile)
of such selection not later than 12:00 noon, New York City time, (i) three
Business Days before the scheduled date of such repayment in the case of a LIBOR
or EURIBOR Borrowing or (ii) on the date of such repayment, in the case of an
ABR Term Borrowing. Each repayment of a Term Borrowing shall be applied ratably
to the Loans included in the repaid Borrowing. Repayments of Term Borrowings
shall be accompanied by accrued interest on the amounts repaid. If no such
Borrowing or Borrowings shall be selected, such Borrowings shall be selected by
the Administrative Agent in a manner to minimize (based on the reasonable
judgment of the Administrative Agent) the payment of any breakage costs pursuant
to Section 2.15.

SECTION 2.10. Prepayment of Loans. (a) Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

(b) In the event and on each occasion that the Aggregate Revolving Exposure
exceeds the Aggregate Revolving Commitment the Borrowers shall prepay Revolving
Borrowings (or, if no such Borrowings are outstanding, deposit cash collateral
in an account with the Administrative Agent in accordance with Section 2.04(i))
in an aggregate amount sufficient to eliminate such excess. In the event and on
each occasion that the Aggregate Designated Currency Revolving Exposure exceeds
the Aggregate Designated Currency Revolving Sublimit, the Borrowers shall prepay
Revolving Borrowings denominated in Euro, Pounds Sterling or any other
Designated Currency (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent in accordance with
Section 2.04(i)) in an aggregate amount sufficient to eliminate such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Company or any Subsidiary in respect of any Prepayment Event,
the Company shall, within five Business Days after such Net Proceeds are
received, prepay Term Borrowings in an amount equal to such Net Proceeds;
provided that if the Company shall, prior to the date of the required
prepayment, deliver to the Administrative Agent a certificate of a Financial
Officer of the Company to the effect that

 

58



--------------------------------------------------------------------------------

the Company intends to cause the Net Proceeds from such event (or a portion
thereof specified in such certificate) to be applied within 365 days after
receipt of such Net Proceeds to acquire assets (other than cash, Permitted
Investments or other cash equivalents, except to the extent acquired as part of
a Permitted Acquisition or other acquisition) to be used in the business of the
Company or the Subsidiaries, or to consummate any Permitted Acquisition (or any
other acquisition of all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person) permitted hereunder, and certifying
that no Default has occurred and is continuing, then no prepayment shall be
required pursuant to this paragraph in respect of the Net Proceeds from such
event (or the portion of such Net Proceeds specified in such certificate, if
applicable) except to the extent of any such Net Proceeds that have not been so
applied by the end of such 365-day period (or within a period of 180 days
thereafter if by the end of such initial 365-day period the Company or one or
more Subsidiaries shall have committed to acquire such assets, or to consummate
such Permitted Acquisition or other acquisition, with such Net Proceeds), at
which time a prepayment shall be required in an amount equal to the Net Proceeds
that have not been so applied.

(d) Prior to any optional or mandatory prepayment of Borrowings under this
Section, the applicable Borrower shall, subject the next sentence, specify the
Borrowing or Borrowings to be prepaid in the notice of such prepayment delivered
pursuant to paragraph (e) of this Section. In the event of any optional or
mandatory prepayment of Term Borrowings made at a time when Term Borrowings of
more than one Class remain outstanding, the Borrower shall select Term
Borrowings to be prepaid so that the aggregate amount of such prepayment is
allocated among the Term Borrowings pro rata based on the aggregate principal
amounts of outstanding Borrowings of each such Class; provided that the amounts
so allocable to Incremental Term Loans of any Series may be applied to other
Term Borrowings as provided in the applicable Incremental Facility Agreement.

(e) The applicable Borrower shall notify the Administrative Agent by telephone
(confirmed by hand delivery or facsimile) of any optional prepayment and, to the
extent practicable, any mandatory prepayment hereunder (i) in the case of
prepayment of a LIBOR Borrowing or EURIBOR Borrowing, not later than 12:00 noon,
Local Time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 12:00 noon, Local Time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that (A) if a
notice of optional prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.07 (or,
if the Revolving Commitments have terminated and Loans are outstanding and a
conditional optional notice of prepayment is given in the manner specified in
Section 2.07), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07 and (B) a notice of
prepayment of Term Borrowings pursuant to paragraph (a) of this Section may
state that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case

 

59



--------------------------------------------------------------------------------

such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified date of prepayment) if such condition is not
satisfied. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the applicable Class of the contents thereof.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12.

SECTION 2.11. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Revolving Lender (subject to Section 2.19 in the case of
a Defaulting Lender) a commitment fee, which shall accrue at the Applicable Rate
on the average daily unused amount of the Revolving Commitment of such Lender
during the period (x) from and including the date hereof (y) to but excluding
the date on which such Revolving Commitment terminates. Accrued commitment fees
shall be payable in arrears on the first Business Day following the last day of
March, June, September and December of each year and on the date on which the
Revolving Commitments terminate. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing commitment fees, a Revolving Commitment of a Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans and LC Exposure of such
Lender.

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender (subject to Section 2.19 in the case of a Defaulting
Lender) a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate used to determine the interest
rate applicable to LIBOR Revolving Loans on the daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate or
rates per annum separately agreed upon between the Company and such Issuing Bank
on the average daily amount of the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any such LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the first Business Day following such last day; provided that all
such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 30 days after
demand.

 

60



--------------------------------------------------------------------------------

All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto. Fees paid
hereunder shall not be refundable under any circumstances.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each LIBOR Borrowing shall bear interest at (i) in the
case of a Borrowing denominated in dollars, the Adjusted LIBO Rate and (ii) in
the case of a Borrowing denominated in a currency other than dollars, the LIBO
Rate, in each case for the Interest Period in effect for such Borrowing, plus
the Applicable Rate.

(c) The Loans comprising each EURIBOR Revolving Borrowing shall bear interest at
the EURIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of a LIBOR Loan or a EURIBOR Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

61



--------------------------------------------------------------------------------

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Pounds Sterling and (ii)
interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall each be computed on the
basis of a year of 365 days (or, in the case of ABR Borrowings, 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, LIBO Rate, Adjusted LIBO Rate or EURIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest; Illegality. (a) If prior to the
commencement of any Interest Period for a LIBOR Borrowing or EURIBOR Borrowing
in any currency:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate, as the
case may be, in respect of a Loan in such currency for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders (or, in the
case of a circumstance that by its nature affects only Loans of one Class, a
Majority in Interest of the Lenders of such Class) that the Adjusted LIBO Rate,
LIBO Rate or EURIBO Rate, as the case may be, in respect of a Loan in such
currency for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice (which may be telephone) thereof
to the applicable Borrower and the Lenders (or the Lenders of the affected
Class, as the case may be) as promptly as practicable and, until the
Administrative Agent notifies the applicable Borrower and the Lenders (or the
Lenders of the affected Class) that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing (or a Borrowing of the affected Class, as the case may be) to,
or continuation of any Borrowing (or Borrowing of the affected Class) as, an
affected LIBOR Borrowing or a EURIBOR Borrowing, as the case may be, shall be
ineffective, (ii) any affected LIBOR Borrowing or EURIBOR Borrowing that is
requested to be continued shall (A) if denominated in dollars, be continued as
an ABR Borrowing, or (B) otherwise, bear interest at a rate established by the
Administrative Agent in consultation with the Company and (iii) any Borrowing
Request for an affected LIBOR Borrowing or a EURIBOR Borrowing shall (A) if
denominated in dollars, be deemed a request for an ABR Borrowing, or
(B) otherwise, bear interest at a rate established by the Administrative Agent
in consultation with the Company.

(b) If any Lender determines that due to any Change in Law it is unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable lending office to make, maintain or fund Loans, or to
charge interest rates based upon the LIBOR Rate or EURIBOR Rate, in each case,
as contemplated by this Agreement, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue

 

62



--------------------------------------------------------------------------------

the affected Loans or to convert ABR Loans to affected Loans shall be suspended
until such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist (which notice
such Lender agrees to promptly give), (ii) upon receipt of such notice, the
Borrowers shall upon demand from such Lender (with a copy to the Administrative
Agent), prepay the affected Loans of such Lender or, in the case of a Loan in
dollars, if lawful and otherwise permitted hereunder (including under
Section 2.06), convert such Loans to ABR Loans (the rate of interest on which
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to clause (c) of the definition of
Alternate Base Rate) and (iii) upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted
and all amounts due, if any, in connection with such prepayment or conversion
under Section 2.15. Each Lender agrees to designate a different applicable
lending office if such designation will avoid the need for any such notice and
will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or
Issuing Bank;

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
LIBOR or EURIBOR Loans made by such Lender or any Letter of Credit or
participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
Letters of Credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender, Issuing Bank or other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other amount) in an amount
determined by such Lender, Issuing Bank or other Recipient to be material then,
from time to time, the applicable Borrower will pay to such Lender, Issuing Bank
or other Recipient, as the case may be, in accordance with paragraph (c) of this
Section, such additional amount or amounts as will compensate such Lender,
Issuing Bank or other Recipient, as the case may be, for such additional costs
or expenses incurred or

 

63



--------------------------------------------------------------------------------

reduction suffered (except for any Tax imposed in respect of any payments of
principal, interest, fees or any other amount payable hereunder, which, for the
avoidance of doubt, are covered by Section 2.16); provided, that no Lender shall
be entitled to such compensation if the relevant Change in Law shall have
occurred prior to the date on which it shall have become a Lender, unless
(i) such Lender became a Lender as a result of an assignment hereunder and its
assignor shall have been entitled to compensation immediately before such Lender
became a Lender, or (ii) the relevant costs, expenses or reduction relate to a
Borrowing Subsidiary that shall not have been a Borrowing Subsidiary at the time
such Lender became a Lender and existed at the time such Subsidiary became a
Borrowing Subsidiary.

(b) If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law other than due to Tax imposed in respect of
any payments of principal, interest, fees or any other amount payable hereunder,
which, for the avoidance of doubt, are covered by Section 2.16 (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy or
liquidity), then, from time to time, the applicable Borrower will pay to such
Lender or Issuing Bank, as the case may be, in accordance with paragraph (c) of
this Section, such additional amount or amounts as will compensate such Lender
or Issuing Bank or such Lender’s or Issuing Bank’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the applicable Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 30 days after receipt
thereof. Notwithstanding the foregoing, no Lender or Issuing Bank shall be
entitled to seek compensation for additional amounts or costs pursuant to this
Section unless the certificate referred to in the immediately preceding sentence
shall state that it is the general practice of such Lender or Issuing Bank at
such time to seek compensation under similar circumstances from other similarly
situated borrowers with credit agreements containing yield protection provisions
that provide for such compensation.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
applicable Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this

 

64



--------------------------------------------------------------------------------

Section for any increased costs or expenses incurred or reductions suffered more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the applicable Borrower of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) It is understood that this Section shall not apply to any Tax imposed in
respect of any payment of principal, interest, fees or any other amount payable
hereunder, which Taxes, for the avoidance of doubt, are covered by Section 2.16.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan or EURIBOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Loan or EURIBOR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert or continue any LIBOR Loan or EURIBOR Loan on the date specified in any
notice delivered pursuant hereto, (d) the failure to prepay any LIBOR Loan or
EURIBOR Loan on a date specified therefor in any notice of prepayment given by
the applicable Borrower (whether or not such notice may be revoked in accordance
with the terms hereof) or (e) the assignment of any LIBOR Loan or EURIBOR Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the applicable Borrower pursuant to Section 2.18, then, in any
such event, the applicable Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event (other than loss of profit). Such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate, LIBO Rate or EURIBO Rate, as the
case may be, that would have been applicable to such Loan (but not including the
Applicable Rate applicable thereto), for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate such Lender
would bid if it were to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the London
interbank market; it being understood that such loss, cost or expense shall in
any case exclude any interest rate floor and all administrative, processing or
similar fees. The Company shall also compensate each Term Lender for the loss,
cost and expense attributable to any failure by the Company to deliver a timely
Interest Election Request with respect to a LIBOR Term Loan. A certificate of
any Lender delivered to the Company setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section the basis therefor
and, in reasonable detail, the manner in which such amount or amounts was
determined shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender the amount shown as due on any such certificate within 30
days after receipt thereof.

 

65



--------------------------------------------------------------------------------

SECTION 2.16. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section but excluding any penalties, interests, or additions to such Indemnified
Taxes directly resulting from any action taken by a Recipient in bad faith or
the gross negligence or intentional delay of such Recipient) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 30 days after written demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii)

 

66



--------------------------------------------------------------------------------

relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to each Borrower and the Administrative Agent, at the
time or times reasonably requested by such Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by a Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by such Borrower or the Administrative Agent as will enable such
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender (which cost, expense or material prejudice would not have arisen
but for the completion, execution or submission of such documents).

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

67



--------------------------------------------------------------------------------

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

68



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so. In the case of Borrowers other
than the Company, each Lender shall deliver to the Company a copy of any
documentation required pursuant to this Section 2.16(f).

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Issuing Bank. For purposes of this Section, the term “Lender” shall include
any Issuing Bank.

 

69



--------------------------------------------------------------------------------

(i) FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Agreement, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., Local Time), on the date when due, in
immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments required to be made directly to any
Issuing Bank shall be so made, payments pursuant to Sections 2.14, 2.15, 2.16
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payment received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. All payments hereunder of principal or interest in respect of
any Loan or LC Disbursement shall be made in the currency of such Loan or LC
Disbursement; all other payments hereunder and under each other Loan Document
shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent of such fact and shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the amount of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amounts of principal of and accrued interest on their Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to

 

70



--------------------------------------------------------------------------------

time and including Sections 2.19, 2.20, 2.21, 2.23 and 9.02(e)) or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
Person that is an Eligible Assignee (as such term is defined from time to time).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or Issuing Banks hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or Issuing Banks, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent or any Issuing Bank,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to Sections 2.04(c), 2.04(d), 2.04(f), 2.05(b), 2.16(e), 2.17(d)
and 9.03(c), in each case in such order as shall be determined by the
Administrative Agent in its discretion.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14 or such Lender determines that it can
no longer make or fund Loans, pursuant to Section 2.13(b), or if any Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or to
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall (at the request of the Company) use
commercially reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates if, in
the judgment of such Lender, such designation or assignment and delegation
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as applicable, or mitigate the impact of Section 2.13(b) as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed out of
pocket cost or

 

71



--------------------------------------------------------------------------------

expense and would not otherwise be disadvantageous to such Lender in any
material respect. The applicable Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

(b) If (i) any Lender requests compensation under Section 2.14 or such Lender
determines that it can no longer make or fund Loans, pursuant to
Section 2.13(b), (ii) any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16, (iii) any Lender has become a Defaulting
Lender or (iv) any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination that under Section 9.02 requires the consent of all the
Lenders (or all the affected Lenders or all the Lenders of the affected Class)
and with respect to which the Required Lenders (or, in circumstances where
Section 9.02 does not require the consent of the Required Lenders, a Majority in
Interest of the Lenders of the affected Class) shall have granted their consent,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, (y) terminate the applicable Commitments of such
Lender, and repay all Loan Document Obligations of any Borrower owing to such
Lender relating to the applicable Loans and participations held by such Lender
as of such termination date under one or more facilities or as the Company may
elect or (z) require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.14 or 2.16) and obligations under this Agreement and the other Loan
Documents (or, in the case of any such assignment and delegation resulting from
a failure to provide a consent, all its interests, rights and obligations under
this Agreement and the other Loan Documents as a Lender of a particular Class)
to an Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment and delegation); provided that
(A) the Company shall have received the prior written consent of the
Administrative Agent (and, in circumstances where its consent would be required
under Section 9.04, each Issuing Bank), which consent shall not unreasonably be
withheld, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and, if applicable, participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder (if applicable, in each case only to the extent such
amounts relate to its interest as a Lender of a particular Class) from the
assignee (in the case of such principal and accrued interest and fees) or a
Borrower (in the case of all other amounts), (C) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments, (D) such
assignment does not conflict with applicable law and (E) in the case of any such
assignment and delegation resulting from the failure to provide a consent, the
assignee shall have given such consent and, as a result of such assignment and
delegation and any contemporaneous assignments and delegations and consents, the
applicable amendment, waiver, discharge or termination can be effected. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver or consent by such Lender or otherwise, the
circumstances entitling the applicable Borrower to require such assignment and
delegation have ceased to apply.

 

72



--------------------------------------------------------------------------------

Each party hereto agrees that an assignment and delegation required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the applicable Borrower, the Administrative Agent and the assignee and that
the Lender required to make such assignment and delegation need not be a party
thereto and such assignment shall be recorded in the Register and any such
Promissory Note shall be deemed cancelled. Each Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Lender’s attorney-in-fact, with full authority in the place
and stead of such Lender and in the name of such Lender, from time to time in
the Administrative Agent’s discretion, with prior written notice to such Lender,
to take any action and to execute any such Assignment and Assumption or other
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this paragraph (b).

SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) commitment fees shall cease to accrue on the unused amount of the Commitment
of such Defaulting Lender pursuant to Section 2.11;

(b) the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Lenders have taken or may take
any action hereunder or under any other Loan Document (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided
that any amendment, waiver or other modification requiring the consent of all
Lenders or all Lenders affected thereby shall, except as otherwise provided in
Section 9.02, require the consent of such Defaulting Lender in accordance with
the terms hereof;

(c) if any LC Exposure exists at the time such Revolving Lender becomes a
Defaulting Lender then:

(i) the LC Exposure (other than any portion thereof attributable to unreimbursed
LC Disbursements with respect to which such Defaulting Lender shall have funded
its participation as contemplated by Sections 2.04(d) and 2.04(f)) of such
Defaulting Lender shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that any Non-Defaulting Lender’s Revolving Exposure after giving effect to such
reallocation would not exceed such Non-Defaulting Lender’s Revolving Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any other
right or remedy available to them hereunder or under law, within two Business
Days following notice by the Administrative Agent cash collateralize for the
benefit of the Issuing Banks the portion of such Defaulting Lender’s LC Exposure
that has not been reallocated in

 

73



--------------------------------------------------------------------------------

accordance with the procedures set forth in Section 2.04(i) (but with the amount
of cash being equal to 100% of the portion of such Defaulting Lender’s LC
Exposure that has not been reallocated) for so long as such LC Exposure is
outstanding or make other arrangements reasonably satisfactory to the
Administrative Agent and to the applicable Issuing Bank with respect to such LC
Exposure. Cash collateral (or the appropriate portion thereof) provided to
reduce LC Exposure, shall be released promptly following (A) the elimination of
the applicable LC Exposure, giving rise thereto (including by the termination of
the Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 2.18)) or (B) the Administrative
Agent’s good faith determination that there exists excess Cash collateral
(including any subsequent reallocation of LC Exposure among non-Defaulting
Lenders described above);

(iii) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11 shall be adjusted to give effect to such reallocation;

(iv) if any portion of the LC Exposure of such Defaulting Lender is cash
collateralized pursuant to clause (ii) above, then, during the period any such
LC Exposure is cash collateralized, no participation fee shall accrue on such
Defaulting Lender’s LC Exposure under Section 2.11(b) (other than, for the
avoidance of doubt, any portion thereof reallocated among the Non-Defaulting
Lenders pursuant to clause (i) above); and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be fully covered by the Revolving Commitments of
the Non-Defaulting Lenders and/or cash collateral provided by the Borrowers or
otherwise provided for in accordance with Section 2.19(c), and participating
interests in any such issued, amended, renewed or extended Letter of Credit will
be allocated among the Non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and such Defaulting Lender shall not participate therein).

 

74



--------------------------------------------------------------------------------

In the event that a Bankruptcy Event with respect to any Person in respect of
which any Revolving Lender is a subsidiary shall have occurred following the
date hereof and for so long as such Bankruptcy Event shall continue, no Issuing
Bank shall be required to issue, amend, renew or extend any Letter of Credit
unless such Issuing Bank shall have entered into arrangements with the Borrowers
or the applicable Revolving Lender reasonably satisfactory to such Issuing Bank
to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Company and each Issuing Bank
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposures of the
Revolving Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment and on such date such Lender shall purchase at par such of
the Revolving Loans of the other Revolving Lenders as the Administrative Agent
shall determine may be necessary in order for such Revolving Lender to hold such
Loans in accordance with its Applicable Percentage. Notwithstanding the fact
that any Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, (x) except as expressly provided in the
proviso to paragraph (a) of this Section, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while such Lender was a Defaulting Lender and (y) except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

SECTION 2.20. Incremental Facilities. (a) The Company may on one or more
occasions, by written notice to the Administrative Agent, request (i) the
establishment, during the Revolving Availability Period, of Incremental
Revolving Commitments and/or (ii) the establishment of Incremental Term
Commitments, provided that the aggregate amount of all the Incremental
Commitments established hereunder shall not exceed $100,000,000 during the term
of this Agreement. Each such notice shall specify (A) the date on which the
Company proposes that the Incremental Revolving Commitments or the Incremental
Term Commitments, as applicable, shall be effective, which shall be a date not
less than 10 Business Days (or such shorter period as may be agreed to by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent, and (B) the amount of the Incremental Revolving
Commitments or Incremental Term Commitments, as applicable, being requested (it
being agreed that (x) any Lender approached to provide any Incremental Revolving
Commitment or Incremental Term Commitment may elect or decline, in its sole
discretion, to provide such Incremental Revolving Commitment or Incremental Term
Commitment and (y) any Person that the Company proposes to become an Incremental
Lender, if such Person is not then a Lender, must be an Eligible Assignee and
must be approved by the Administrative Agent and, in the case of any proposed
Incremental Revolving Lender, each Issuing Bank (such approval not to be
unreasonably withheld)).

(b) The terms and conditions of any Incremental Revolving Commitment and the
Loans and other extensions of credit to be made thereunder shall be identical to
those of the Revolving Commitments and the Loans and other extensions of credit
made

 

75



--------------------------------------------------------------------------------

thereunder, and shall be treated as a single Class with such Revolving
Commitments and Loans; provided that, if the Company determines to increase the
interest rate or fees payable in respect of Incremental Revolving Commitments or
Loans and other extensions of credit made thereunder, such increase shall be
permitted if the interest rate or fees payable in respect of the other Revolving
Commitments or Loans and other extensions of credit made thereunder, as
applicable, shall be increased to equal such interest rate or fees payable in
respect of such Incremental Revolving Commitments or Loans and other extensions
of credit made thereunder, as the case may be; provided further that the Company
at its election may pay upfront, closing or similar fees with respect to
Incremental Revolving Commitments without paying such fees with respect to the
other Revolving Commitments. The terms and conditions of any Incremental Term
Commitments and the Incremental Term Loans to be made thereunder shall be,
except with respect to pricing, upfront closing or similar fees or original
issue discount, amortization and maturity, substantially identical to those of
the Tranche A Term Commitments and the Tranche A Term Loans; provided that
(i) the weighted average life to maturity of any Incremental Term Loans shall be
no shorter than the remaining weighted average life to maturity of the Tranche A
Term Loans and (ii) no Incremental Term Loan Maturity Date shall be earlier than
the Revolving Maturity Date or the Tranche A Term Maturity Date. Any Incremental
Term Commitments established pursuant to an Incremental Facility Agreement that
have identical terms and conditions, and any Incremental Term Loans made
thereunder, shall be designated as a separate series (each a “Series”) of
Incremental Term Commitments and Incremental Term Loans for all purposes of this
Agreement.

(c) The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Company, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that, except as set forth in the penultimate sentence of this
paragraph (c), no Incremental Commitments shall become effective unless (i) on
the date of effectiveness thereof, both immediately prior to and immediately
after giving effect to such Incremental Commitments (and assuming that the full
amount of such Incremental Commitments shall have been funded as Loans on such
date), no Default shall have occurred and be continuing, (ii) after giving
effect to such Incremental Commitments (and assuming that the full amount of
such Incremental Commitments shall have been funded as Loans on such date), and
any related transaction, on a pro forma basis in accordance with
Section 1.04(b), the Company shall be in compliance with the covenants set forth
in Sections 6.11 and 6.12 (in each case, calculated as of the last day of or for
the period of four consecutive fiscal quarters of the Company then most recently
ended for which the financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b)); provided that, solely for purposes of determining
the Leverage Ratio for purposes of this clause (ii), Total Indebtedness shall be
determined on a pro forma basis with all Revolving Commitments then in effect
(including any Incremental Revolving Commitments) being deemed outstanding
“Indebtedness”, (iii) the Company shall make any payments required to be made
pursuant to Section 2.15 in connection with such Incremental Commitments and the
related transactions under this Section and (iv) the Company shall have
delivered to the Administrative Agent such legal opinions, board resolutions,
secretary’s certificates, officer’s certificates and other documents as shall

 

76



--------------------------------------------------------------------------------

reasonably be requested by the Administrative Agent in connection with any such
transaction. Notwithstanding the foregoing, if any Incremental Commitments shall
be established to finance a Permitted Acquisition or any Investment permitted
hereunder, then, to the extent agreed by the Lenders providing such Incremental
Commitments, customary “Sungard” or certain funds conditionality may be
implemented with respect to the funding of such Incremental Commitments (but not
the Commitments of other Lenders) in lieu of the conditions set forth in this
paragraph (c). Each Incremental Facility Agreement may, without the consent of
any Lender, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section.

(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents, and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender, and (B) the Aggregate Revolving Commitment shall be
increased by the amount of such Incremental Revolving Commitment, in each case,
subject to further increase or reduction from time to time as set forth in the
definition of the term “Revolving Commitment”. For the avoidance of doubt, upon
the effectiveness of any Incremental Revolving Commitment, the Revolving
Exposures and the Designated Currency Revolving Exposures, and the Applicable
Percentages of all the Revolving Lenders, shall automatically be adjusted to
give effect thereto.

(e) In connection with the effectiveness of any Incremental Revolving
Commitments, (i) the Borrowers and the Lenders shall implement such measures as
shall be reasonably specified by the Administrative Agent (which may include
assignments, deemed prepayments of Loans or other measures) in order that the
Revolving Exposures of the Lenders will be held ratably in accordance with their
Revolving Commitments, and (ii) any “breakage” costs resulting from the
implementation of such measures shall be subject to compensation by the Company
pursuant to the provisions of Section 2.15 if the date of the effectiveness of
such measures occurs other than on the last day of an applicable Interest
Period.

(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term
Commitment of any Series shall make a loan to the Company in an amount equal to
such Incremental Term Commitment on the date specified in such Incremental
Facility Agreement.

 

77



--------------------------------------------------------------------------------

(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Company referred to in
Section 2.20(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto and of the
assignments required to be made pursuant to
Section 2.20(e).

SECTION 2.21. Extension Offers. (a) The Company may on one or more occasions, by
written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all the Lenders of one or more Classes (each Class subject
to such an Extension Offer, an “Extension Request Class”) to make one or more
Extension Permitted Amendments pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Company. Such notice
shall set forth (i) the terms and conditions of the requested Extension
Permitted Amendment and (ii) the date on which such Extension Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days or more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Extension Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Lenders of the Extension Request Class that accept the applicable
Extension Offer (such Lenders, the “Extending Lenders”) and, in the case of any
Extending Lender, only with respect to such Lender’s Loans and Commitments of
such Extension Request Class as to which such Lender’s acceptance has been made.

(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Company, each applicable Extending
Lender and the Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless (i) no Default shall have occurred and
be continuing on the date of effectiveness thereof, and (ii) the Company shall
have delivered to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection therewith. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Extension Agreement. Each Extension Agreement
may, without the consent of any Lender other than the applicable Extending
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to give effect to the provisions of this Section, including any amendments
necessary to treat the applicable Loans and/or Commitments of the accepting
Lenders as a new “Class” of loans and/or commitments hereunder; provided that,
in the case of any Extension Offer relating to Revolving Commitments or
Revolving Loans, except as otherwise agreed to by each Issuing Bank, (i) the
allocation of the participation exposure with respect to any then-existing or
subsequently issued Letter of Credit as between the commitments of such new
“Class” and the remaining Revolving Commitments shall be made on a ratable basis
as between the commitments of such new “Class” and the remaining Revolving
Commitments and (ii) the Revolving Availability Period and the Revolving
Maturity Date, as such terms are used in reference to Letters of Credit, may not
be extended without the prior written consent of each Issuing Bank.

 

78



--------------------------------------------------------------------------------

SECTION 2.22. Borrowing Subsidiaries. On or after the Restatement Effective
Date, the Company may designate, subject to the provisions of this paragraph,
any wholly-owned Subsidiary as a Borrowing Subsidiary by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company. Promptly following receipt of any Borrowing
Subsidiary Agreement, the Administrative Agent shall make available to each
Revolving Lender a copy thereof. Unless any Revolving Lender shall notify the
Administrative Agent and the Company within 10 Business Days of the receipt of
such notice (a) that it is unlawful for such Revolving Lender to extend credit
to such Subsidiary or (b) that (i) such Revolving Lender is restricted by
operational or administrative procedures or other applicable internal policies
from extending credit under this Agreement to Persons in the jurisdiction in
which such Subsidiary is located and (ii) such Revolving Lender is not making
loans or other extensions of credit to any Person located in the jurisdiction in
which such Subsdiary is located (or is not making loans or other extensions of
credit without provisions not in this Agreement to reflect such procedures or
internal policies), such Subsidiary shall for all purposes of this Agreement,
upon satisfaction of the conditions set forth in Section 4.03, become a
Borrowing Subsidiary and a party to this Agreement. If any Lender shall notify
the Administrative Agent and the Company pursuant to the immediately preceding
sentence that it is unable to extend credit under this Agreement to Persons in a
particular jurisdiction, and if an amendment to this Agreement would enable it
so to extend credit without violating applicable law and in compliance with its
applicable policies and procedures, then such Lender shall so advise the Company
and the Administrative Agent and endeavor in good faith to agree with the
Company and the Administrative Agent on an amendment to this Agreement that
would permit it so to extend credit, and upon the effectiveness of such
amendment, will withdraw the notice delivered by it pursuant to the second
preceding sentence. The parties hereto agree that any amendment referred to in
the immediately preceding sentence, if it does not adversely affect the rights
or interests of the Lenders, shall become effective if it is agreed to in
writing by such Lender, the Administrative Agent and the Company. Upon the
execution by the Company and delivery to the Administrative Agent of a Borrowing
Subsidiary Termination with respect to any Borrowing Subsidiary, such Subsidiary
shall cease to be a Borrowing Subsidiary hereunder and a party to this
Agreement; provided that no Borrowing Subsidiary Termination will become
effective as to any Borrowing Subsidiary (other than to terminate such Borrowing
Subsidiary’s right to make further Borrowings under this Agreement) at a time
when any principal of or interest on any Loan to such Borrowing Subsidiary or
any Letter of Credit issued for the account of such Borrowing Subsidiary shall
be outstanding hereunder. Promptly following receipt of any Borrowing Subsidiary
Termination, the Administrative Agent shall make available to each Revolving
Lender a copy thereof.

SECTION 2.23. Refinancing Facilities. (a) The Company may, on one or more
occasions, by written notice to the Administrative Agent, request the
establishment hereunder of (i) a new Class of revolving commitments (the
“Refinancing Revolving Commitments”) pursuant to which each Person providing
such a commitment (a “Refinancing Revolving Lender”) will make revolving loans
to the Borrowers (“Refinancing Revolving Loans”) and acquire participations in
the Letters of Credit and (ii) one or more additional Classes of term loan
commitments (the “Refinancing Term

 

79



--------------------------------------------------------------------------------

Loan Commitments”) pursuant to which each Person providing such a commitment (a
“Refinancing Term Lender”) will make term loans to the Company (the “Refinancing
Term Loans”); provided that (A) each Refinancing Revolving Lender and each
Refinancing Term Loan Lender shall be an Eligible Assignee and, if not already a
Lender, shall otherwise be reasonably acceptable to the Administrative Agent and
(B) each Refinancing Revolving Lender shall be approved by each Issuing Bank
(such approval not to be unreasonably withheld).

(b) The Refinancing Commitments shall be effected pursuant to one or more
Refinancing Facility Agreements executed and delivered by the Company, each
Refinancing Lender providing such Refinancing Commitment, the Administrative
Agent and, in the case of Refinancing Revolving Commitments, each Issuing Bank;
provided that no Refinancing Commitments shall become effective unless (i) no
Event of Default shall have occurred and be continuing on the date of
effectiveness thereof, (ii) the Company shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection with any such transaction,
(iii) in the case of any Refinancing Revolving Commitments, substantially
concurrently with the effectiveness thereof, all the Revolving Commitments then
in effect shall be terminated, and all the Revolving Loans then outstanding,
together with all interest thereon, and all other amounts accrued for the
benefit of the Revolving Lenders, shall be repaid or paid (it being understood,
however, that any Letters of Credit may continue to be outstanding hereunder),
and the aggregate amount of such Refinancing Revolving Commitments does not
exceeded the aggregate amount of the Revolving Commitments so terminated, and
(iv) in the case of any Refinancing Term Loan Commitments, substantially
concurrently with the effectiveness thereof, the Company shall obtain
Refinancing Term Loans thereunder and shall repay or prepay then outstanding
Term Borrowings of any Class in an aggregate principal amount equal to the
aggregate amount of such Refinancing Term Loan Commitments (less the aggregate
amount of accrued and unpaid interest with respect to such outstanding Term
Borrowings and any reasonable fees, premium and expenses relating to such
refinancing) (and any such prepayment of Term Borrowings of any Class shall be
applied to reduce the subsequent scheduled repayments of Term Borrowings of such
Class to be made pursuant to Section 2.09(a) as directed by the Company and, in
the case of a prepayment of LIBOR Term Loans and EURIBOR Term Loans, shall be
subject to Section 2.15.

(c) The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Commitments established thereby and the Refinancing Loans and other
extensions of credit to be made thereunder, to the extent applicable, the
following terms thereof: (i) the designation of such Refinancing Commitments and
Refinancing Loans as a new “Class” for all purposes hereof, (ii) the stated
termination and maturity dates applicable to the Refinancing Commitments or
Refinancing Loans of such Class, provided that (A) such stated termination and
maturity dates shall not be earlier than the Revolving Maturity Date (in the
case of Refinancing Revolving Commitments and Refinancing Revolving Loans) or
the Tranche A Term Maturity Date (in the case of Refinancing Term Loan
Commitments and Refinancing Term Loans), (iii) in the case of any Refinancing
Term Loans, any amortization applicable thereto and the effect thereon

 

80



--------------------------------------------------------------------------------

of any prepayment of such Refinancing Term Loans, (iv) the interest rate or
rates applicable to the Refinancing Loans of such Class, (v) the fees applicable
to the Refinancing Commitment or Refinancing Loans of such Class, (vi) in the
case of any Refinancing Term Loans, any original issue discount applicable
thereto, (vii) the initial Interest Period or Interest Periods applicable to
Refinancing Loans of such Class, (viii) any voluntary or mandatory commitment
reduction or prepayment requirements applicable to Refinancing Commitments or
Refinancing Loans of such Class (which prepayment requirements, in the case of
any Refinancing Term Loans, may provide that such Refinancing Term Loans may
participate in any mandatory prepayment on a pro rata basis with the Tranche A
Term Loans, but may not provide for prepayment requirements that are more
favorable to the Lenders holding such Refinancing Term Loans than to the Lenders
holding Tranche A Term Loans) and any restrictions on the voluntary or mandatory
reductions or prepayments of Refinancing Commitments or Refinancing Loans of
such Class and (ix) any financial covenant with which the Company shall be
required to comply (provided that any such financial covenant for the benefit of
any Class of Refinancing Lenders shall also be for the benefit of all other
Lenders). Except as contemplated by the preceding sentence, the terms of the
Refinancing Revolving Commitments and Refinancing Revolving Loans and other
extensions of credit thereunder shall be substantially the same as the Revolving
Commitments and Revolving Loans and other extensions of credit thereunder or
less favorable, taken as a whole, to the Lenders providing such Refinancing
Revolving Commitments (as reasonably determined by the Company); provided, that
such Refinancing Revolving Commitments may have the benefit of additional
financial or other covenants or other provisions agreed by the Company and the
applicable Lenders to the extent such covenants, or other provisions take effect
only after the latest Maturity Date, and the terms of the Refinancing Term Loan
Commitments and Refinancing Term Loans shall be substantially the same as the
terms of the Tranche A Term Commitments and the Tranche A Term Loans or less
favorable, taken as a whole, to the Lenders providing such Refinancing Term Loan
Commitments (as reasonably determined by the Company); provided, that such
Refinancing Term Loan Commitments may have the benefit of additional financial
or other covenants or other provisions agreed by the Company and the applicable
Lenders to the extent such covenants, or other provisions take effect only after
the latest Maturity Date. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Refinancing Facility Agreement. Each
Refinancing Facility Agreement may, without the consent of any Lender other than
the applicable Refinancing Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Refinancing
Commitments and Refinancing Loans as a new “Class” of loans and/or commitments
hereunder.

(d) In lieu of establishing one or more Classes of Refinancing Term Loan
Commitments and Refinancing Term Loans, the Company may refinance outstanding
Term Borrowings of any Class with the proceeds of one or more issuances of debt
securities of the Company secured by the Collateral with a priority equal to
that of the Secured Obligations (any such debt securities issued in compliance
with this paragraph (d) being called “Permitted Pari Passu Refinancing
Securities”); provided that (i) the

 

81



--------------------------------------------------------------------------------

principal amount of such debt securities shall not exceed the principal amount
of the refinanced Term Borrowings except by an amount equal to the sum of
(A) accrued and unpaid interest with respect to such Term Borrowings, premiums
thereon plus underwriting discounts, other reasonable and customary fees,
commissions and expenses (including upfront fees, original issue discount or
initial yield premiums) incurred in connection with the issuance of such debt
securities, (ii) substantially concurrently with the issuance thereof, the
Company shall repay or prepay then outstanding Term Borrowings in an aggregate
principal amount equal to the aggregate amount of the cash proceeds of such debt
securities (less the aggregate amount of accrued and unpaid interest with
respect to such outstanding Term Borrowings and any reasonable fees, premium and
expenses relating to the issuance of such debt securities) (and any such
prepayment of Term Borrowings of any Class shall be applied to reduce the
subsequent scheduled repayments of Term Borrowings of such Class to be made
pursuant to Section 2.09(a) as directed by the Company and, in the case of a
prepayment of LIBOR Term Loans or EURIBOR Term Loans, shall be subject to
Section 2.15), (iii) the stated final maturity of such debt securities shall not
be earlier than that of the refinanced Term Borrowings; (iv) such debt
securities shall not be required to be repaid, prepaid, redeemed, repurchased or
defeased, whether on one or more fixed dates, upon the occurrence of one or more
events or at the option of any holder thereof (except, in each case, upon the
occurrence of an event of default, change in control or any asset sale or as and
to the extent such repayment, prepayment, redemption, repurchase or defeasance
would have been required pursuant to the terms of such refinanced Term
Borrowings) prior to the maturity of such refinanced Term Borrowings; provided
that, notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such debt securities shall be permitted so long as the weighted
average life to maturity of such debt securities shall be not less than the
shorter of (x) the weighted average life to maturity of such refinanced Term
Borrowings remaining as of the date of issuance of such debt securities and
(y) the weighted average life to maturity of each other Class of the Term Loans
remaining as of the date of issuance of such debt securities; (v) such debt
securities shall not be direct obligations of or Guaranteed by any Subsidiary
that does not Guarantee the Secured Obligations; (vi) such debt securities shall
not be secured by any Lien on any asset not included in the Collateral;
(vii) such debt securities shall not have the benefit of any financial
maintenance covenant that is not included in this Agreement at the time of
issuance thereof or that has covenant levels more restrictive than those in the
corresponding covenant in this Agreement at such time unless this Agreement
shall have been amended to provide the benefit of such covenant to the Lenders;
provided, that such debt securities may have the benefit of any such additional
or more restrictive covenant to the extent it takes effect only after the latest
Maturity Date; and (viii) the holders of such debt securities or a trustee or
other representative acting on their behalf shall have entered into a Pari Passu
Intercreditor Agreement with the Administrative Agent that shall, among other
matters, vest primary control over the exercise of remedies against the
Collateral in the Administrative Agent and provide that the Administrative Agent
will hold all instruments and certificates representing Collateral (but will act
as a gratuitous bailee for the purpose of perfecting the Liens of the holders of
such debt securities or their representative).

 

82



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

As of the Restatement Effective Date, and as of the date of satisfaction of the
conditions set forth in, and to the extent required by each of, Section 4.02 and
4.03, as applicable, each of the Company and each Borrowing Subsidiary
represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. The Company and each Subsidiary is
(a)(i) duly organized and validly existing and (ii) (to the extent the concept
is applicable in such jurisdiction) in good standing under the laws of the
jurisdiction of its organization, (b)(i) has all power and authority and
(ii) all material Governmental Approvals required for the ownership and
operation of its properties and the conduct of its business as now conducted and
as proposed to be conducted, and (c) qualified to do business, and (to the
extent the concept is applicable in such jurisdiction) in good standing, in
every jurisdiction where such qualification is required, except, in each case
(other than clause (a)(i) with respect to the Borrowers) where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Borrower and each Loan Party are within such Borrower’s or Loan Party’s
corporate or other organizational powers and have been duly authorized by all
necessary corporate or other organizational and, if required, stockholder or
other equityholder action of such Borrower or Loan Party. This Agreement has
been duly executed and delivered by the Company and each Borrowing Subsidiary
party hereto on the Restatement Effective Date and constitutes (or, in the case
of any Borrowing Subsidiary that becomes a party hereto after the Restatement
Effective Date, will constitute), and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Company, such Borrowing
Subsidiary or such other Loan Party, as the case may be, enforceable against it
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; Absence of Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law, including any order of any Governmental Authority, except to the
extent any such violations, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, (c) will not
violate the charter, by-laws or other organizational documents of the Company or
any Subsidiary, (d) will not violate or result (alone or with notice or lapse of
time, or both) in a default under any indenture or other agreement or instrument
binding upon the Company or any Subsidiary or any of their assets, or give

 

83



--------------------------------------------------------------------------------

rise to a right thereunder to require any payment, repurchase or redemption to
be made by the Company or any Subsidiary, or give rise to a right of, or result
in, any termination, cancellation, acceleration or right of renegotiation of any
obligation thereunder, in each case except to the extent that the foregoing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and (e) except for Liens created under the Loan
Documents and Permitted Liens, will not result in the creation or imposition of
any Lien on any asset of the Company or any Subsidiary.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders (i) its audited combined balance sheet
and related statements of earnings, comprehensive earnings, equity and cash
flows as of and for the fiscal year ended December 31, 2013, audited by and
accompanied by the opinion of PricewaterhouseCoopers LLC, independent registered
public accounting firm, and (ii) its consolidated balance sheet and statement of
equity as of September 30, 2014, and its statements of earnings, comprehensive
earnings and cash flows for such portion of such fiscal year, certified by a
Financial Officer. Such financial statements present fairly, in all material
respects, the combined financial position, results of operations and cash flows
of the Company and its Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of certain footnotes in the case of the statements referred to in clause
(ii) above.

(b) Since December 31, 2013, there has been no event or condition that has
resulted, or could reasonably be expected to result, in a material adverse
effect on the business, results of operations, properties, assets or financial
condition of the Company and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) The Company and each Subsidiary has good title to
(where applicable, or similar concept under any relevant jurisdiction), or valid
leasehold interests in, all its property material to its business, except for
(i) minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes and (ii) where the failure to have such title or interest could not
reasonably be expected to have a Material Adverse Effect.

(b) The Company and each Subsidiary owns, or is licensed to use, all patents,
trademarks, copyrights, licenses, technology, software, domain names and other
intellectual property that is necessary for the conduct of its business as
currently conducted and without conflict with the rights of any other Person,
except to the extent any such failure to own or license or conflict,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. Other than the contingencies
and legal matters disclosed in the Company’s periodic reports filed with the SEC
(a) there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Company,
threatened against or affecting the Company or any Subsidiary or the Loan
Documents that could reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
the Company or any Subsidiary (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability on the part of the Company or any Subsidiary.

SECTION 3.07. Compliance with Laws and Agreements. (a) The Company and each
Subsidiary is in compliance with all laws, including all orders of Governmental
Authorities, applicable to it or its property, and all indentures, agreements
and other instruments legally binding upon it or its property, except where the
failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

(b) To the extent applicable, the Company and each Subsidiary is in compliance,
in all material respects, with (i) the Trading with the Enemy Act and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V) and any other enabling legislation or executive
order relating thereto, and (ii) the USA PATRIOT Act. None of the Company or any
Subsidiary nor, to the knowledge of the Company, any director, officer, agent or
employee of the Company or any Subsidiary, is currently subject to any U.S.
sanctions administered by OFAC that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No part of the
proceeds of the Loans will be used, directly or, to the knowledge of the
Company, indirectly, or otherwise made available (A) for any payments to any
officer or employee of a Governmental Authority, or any Person controlled by a
Governmental Authority, or any political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of any applicable Anti-Corruption Laws or (B) to any Person for the
purpose of financing the activities of any Person currently subject to any
Sanctions, except to the extent licensed or otherwise approved by OFAC or
another applicable Sanctions authority.

SECTION 3.08. Investment Company Status. No Borrower or Loan Party is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09. Taxes. The Company and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except Taxes
(or the requirement to file Tax returns with respect thereto) where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books reserves with respect thereto to the extent required by GAAP
or (b) the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

85



--------------------------------------------------------------------------------

SECTION 3.10. ERISA. No ERISA Events have occurred or are reasonably expected to
occur that could, in the aggregate, reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by an amount that
could reasonably be expected to result in a Material Adverse Effect the fair
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715) did not, as of the date
or dates of the most recent financial statements reflecting such amounts, exceed
the fair value of the assets of all such underfunded Plans by an amount that
could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. Subsidiaries. Schedule 3.11 sets forth as of the Restatement
Effective Date the name and jurisdiction of organization of, and the percentage
of each class of Equity Interests owned by the Company or any Subsidiary in,
(a) each Subsidiary and (b) identifies, as of the Restatement Effective Date,
each Designated Subsidiary and each Material Subsidiary.

SECTION 3.12. Solvency. Immediately after the Borrowings on the Effective Date
and the application of the proceeds thereof, (a) the fair value of the assets of
the Company and the Subsidiaries, taken as a whole, exceeded their debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the assets of the Company and the Subsidiaries, taken as a
whole, was greater than the amount required to pay the probable liability on
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) the Company
and the Subsidiaries, taken as a whole, were able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities became absolute and matured and (d) the Company and the
Subsidiaries, taken as a whole, did not have unreasonably small capital with
which to conduct the business in which they were engaged, as such business is
conducted at the time of and is proposed to be conducted following the making of
such Loan.

SECTION 3.13. Disclosure. As of the Restatement Effective Date, neither the
Confidential Information Memorandum nor any of the other reports, financial
statements, certificates or other written information furnished by or on behalf
of the Company or any Subsidiary to the Administrative Agent, the Arrangers or
any Lender in connection with the negotiation of this Agreement or any other
Loan Document, when taken as a whole, contains any material misstatement of fact
or omitted to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to forecasts or projected financial
information, the Company and each Borrowing Subsidiary represents only that such
information was prepared in good faith based upon

 

86



--------------------------------------------------------------------------------

assumptions believed to be reasonable at the time made and at the time so
furnished and, if furnished prior to the Restatement Effective Date, as of the
Restatement Effective Date (it being understood that such forecasts and
projections may vary from actual results and that such variances may be
material).

SECTION 3.14. Collateral Matters. The Collateral Agreement, upon execution and
delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Pledged Equity Interests, and when the
Pledged Equity Interests constituting certified securities (as defined in the
Uniform Commercial Code) are delivered to the Administrative Agent, together
with instruments of transfer duly endorsed in blank, the security interest
created under the Collateral Agreement will constitute under the Uniform
Commercial Code (to the extent a Lien may be perfected thereunder) a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in such Pledged Equity Interests, prior and superior in right to any
other Person, other than Permitted Liens arising by operation of law and having
priority over the Liens of the Administrative Agent on the Pledged Equity
Interests.

SECTION 3.15. Federal Reserve Regulations. None of the Company or any Subsidiary
is engaged or will engage principally or as one of its important activities in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors), or extending credit for the purpose of
purchasing or carrying margin stock. No part of the proceeds of the Loans will
be used, directly or indirectly, for any purpose that entails a violation
(including on the part of any Lender) of any of the regulations of the Board of
Governors, including Regulations U and X. Not more than 25% of the value of the
assets subject to any restrictions on the sale, pledge or other disposition of
assets under this Agreement, any other Loan Document or any other agreement to
which any Lender or Affiliate of a Lender is party will at any time be
represented by margin stock.

SECTION 3.16. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to promote and achieve
compliance in all material respects by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Company and its Subsidiaries and, to the
knowledge of the Company, their directors, officers and employees and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) the Company or any Subsidiary or, to the
knowledge of the Company, any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.

SECTION 3.17. Absence of Default. As of the Restatement Effective Date, no
Default exists under the Original Credit Agreement or this Agreement.

 

87



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Restatement Effective Date. This Agreement shall become effective
as an amendment and restatement of the Original Credit Agreement upon the
satisfaction of the following conditions:

(a) The Administrative Agent shall have received from each party to this
Agreement (i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile or other electronic imaging transmission) that such party has signed
such a counterpart.

(b) The Administrative Agent shall have received such customary documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
the Loan Documents or the Transactions, in each case reasonably satisfactory to
the Administrative Agent.

(c) The Administrative Agent shall have received customary written opinions
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Restatement Effective Date) of each of (i) Sidley Austin LLP, counsel
for the Company, and (ii) local counsel for the Luxembourg Borrower, in each
case as shall be reasonably requested by the Administrative Agent.

(d) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects, in each case on
and as of the Restatement Effective Date, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall be so true and correct on and as of
such prior date.

(e) No Default shall have occurred and be continuing.

(f) The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by the chief executive officer or a
Financial Officer of the Company, confirming compliance with the conditions set
forth in paragraphs (d) and (e) of this Section.

(g) The Administrative Agent shall have received a reaffirmation agreement
satisfactory in form and substance to it, executed by each Subsidiary Loan
Party, acknowledging that the Guarantees and Liens created by the Collateral
Agreement will continue to guarantee and secure the obligations of the Borrowers
under this Agreement.

 

88



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received all fees and accrued and unpaid
expenses (to the extent, in the case of expenses, invoiced at least three
business days prior to the Restatement Effective Date or such shorter period as
may be reasonably agreed by the Company) due and payable on or prior to the
Restatement Effective Date, including, to the extent invoiced, payment or
reimbursement of all fees and expenses (including fees, charges and
disbursements of counsel) required to be paid or reimbursed by any Loan Party
under the Commitment Letter or the Fee Letter.

(i) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
to the extent requested in writing no fewer than one day prior to the
Restatement Effective Date.

The Administrative Agent shall notify the Company and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, this Agreement shall not become effective unless
each of the foregoing conditions shall have been satisfied (or waived in
accordance with Section 9.02) at or prior to 5:00 p.m., New York City time, on
January 15, 2015.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any conversion or continuation of any
Loan), and of each Issuing Bank to issue, amend to increase the amount of, renew
or extend any Letter of Credit, shall be subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects, in each case on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, except in the case of any
such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty shall be so true and correct on and
as of such prior date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

On the date of any Borrowing (other than any conversion or continuation of any
Loan) or the issuance, amendment to increase the amount thereof, renewal or
extension of any Letter of Credit, the Company and each Borrowing Subsidiary
shall be deemed to have represented and warranted that the conditions specified
in paragraphs (a) and (b) of this Section have been satisfied.

 

89



--------------------------------------------------------------------------------

SECTION 4.03. Credit Extensions to Borrowing Subsidiaries. The obligations of
the Lenders to make Loans to, or of the Issuing Banks to issue Letters of Credit
for the account of, each Borrowing Subsidiary shall be subject to the
satisfaction of the following additional conditions:

(a) The Administrative Agent or its counsel shall have received from each such
Borrowing Subsidiary and the Company either (i) a counterpart of a Borrowing
Subsidiary Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include facsimile
or other electronic imaging transmission) of a signed signature page of such
Borrowing Subsidiary Agreement that such party has signed a counterpart of a
Borrowing Subsidiary Agreement.

(b) The Administrative Agent shall have received a customary written opinion of
counsel for such Borrowing Subsidiary dated the date of the applicable Borrowing
Subsidiary Agreement, addressed to the Administrative Agent, the Lenders and the
Issuing Banks and reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received such customary documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of such Borrowing
Subsidiary, the authorization by it of the transactions to which it will be
party hereunder and any other legal matters relating to such Borrowing
Subsidiary, the Loan Documents or such transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the date
of the applicable Borrowing Subsidiary Agreement and signed by a Financial
Officer of the Company, confirming satisfaction of the conditions set forth in
Sections 4.02(a) and 4.02(b) (in each case, deeming all references therein to
the date of a Borrowing to refer to the date of such Borrowing Subsidiary
Agreement).

(e) Each Lender shall have received all documentation and other information with
respect to such Borrowing Subsidiary requested by such Lender under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

ARTICLE V

Affirmative Covenants

During the period commencing on and including the Restatement Effective Date and
until the date on which the Commitments shall have expired or been terminated,
the principal of and interest on each Loan and all fees and other amounts
payable hereunder shall have been paid in full, all Letters of Credit shall have
expired or been terminated (or have been collateralized or back-stopped by a
letter of credit or otherwise in a manner reasonably satisfactory to the
relevant Issuing Bank) and all LC Disbursements shall have been reimbursed (such
date, the “Termination Date”), the Company covenants and agrees with the Lenders
that:

 

90



--------------------------------------------------------------------------------

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent, on behalf of each Lender:

(a) within 90 days after the end of each fiscal year of the Company (or, so long
as the Company shall be subject to periodic reporting obligations under the
Exchange Act, by the date that the Annual Report on Form 10-K of the Company for
such fiscal year would be required to be filed under the rules and regulations
of the SEC, giving effect to any automatic extension available thereunder for
the filing of such form), its audited consolidated balance sheet and related
consolidated statements of earnings, comprehensive earnings, equity and cash
flows as of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the prior fiscal year, all audited by and
accompanied by the opinion of PricewaterhouseCoopers LLC or another independent
registered public accounting firm of recognized national standing (without a
“going concern” or like qualification, exception or emphasis and without any
qualification, exception or emphasis as to the scope of such audit) to the
effect that such consolidated financial statements present fairly, in all
material respects, the consolidated financial position, results of operations
and cash flows of the Company as of the end of and for such year in accordance
with GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company (or, so long as the Company shall be subject to
periodic reporting obligations under the Exchange Act, by the date that the
Quarterly Report on Form 10-Q of the Company for such fiscal quarter would be
required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available thereunder for the filing of such form),
its consolidated balance sheet as of the end of such fiscal quarter, the related
consolidated statements of earnings and comprehensive earnings for such fiscal
quarter and the then elapsed portion of the fiscal year, the related statement
of equity as of the end of such fiscal quarter and the related statement of cash
flows for the then elapsed portion of the fiscal year, in each case setting
forth in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet and statement of equity, as of the end of)
the prior fiscal year, all certified by a Financial Officer of the Company as
presenting fairly, in all material respects, the consolidated financial
position, results of operations and cash flows of the Company as of the end of
and for such fiscal quarter and such portion of the fiscal year in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
certain footnotes;

(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a completed Compliance Certificate signed by a Financial Officer of
the Company, (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.11, and 6.12,
(iii) if any change in GAAP or in the application thereof has occurred since the
date of the consolidated balance sheet of the Company most recently theretofore
delivered

 

91



--------------------------------------------------------------------------------

under clause (a) or (b) above that has had, or could have, a significant effect
on the calculations of the Interest Coverage Ratio or the Leverage Ratio,
specifying the nature of such change and the effect thereof on such calculations
and (iv) certifying that all notices required to be provided under Section 5.10
have been provided;

(d) within 90 days after the end of each fiscal year of the Company (commencing
with the first fiscal year ended after the Restatement Effective Date), a
completed Supplemental Perfection Certificate, signed by a Financial Officer of
the Company, setting forth the information required pursuant to the Supplemental
Perfection Certificate;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC or with any national securities exchange, as the
case may be; and

(f) promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Company or any Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender may reasonably request.

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly
reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or shall be available on the website of the SEC or the
Company and the Company shall have, except in the case of Information required
to be delivered pursuant to clauses (a) and (b) of this Section, notified the
Administrative Agent of such availability. Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent and the Company.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent prompt written notice (which written notice the
Administrative Agent will furnish to the Lenders) of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary, or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Company to the
Administrative Agent and the Lenders, that in each case could reasonably be
expected to result in a Material Adverse Effect; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount that could
reasonably be expected to result in a Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Except as otherwise permitted by
Sections 6.03 or 6.05, the Company and each Subsidiary will do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business, except where failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.04. Payment of Taxes and Other Obligations. The Company and each
Subsidiary will pay its obligations, including Tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and the
Company or such other Subsidiary has set aside on its books reserves with
respect thereto to the extent required by GAAP or (b) the failure to make
payment could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties. (a) The Company and each Subsidiary
will keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear and casualty and
condemnation excepted and except where the failure to keep and maintain such
property could not reasonably be expected to result in a Material Adverse
Effect.

(b) The Company and each Subsidiary will take all actions reasonably necessary
to protect all patents, trademarks, copyrights, licenses, technology, software,
domain names and other intellectual property necessary to the conduct of its
business as currently conducted, except in each case where the failure to take
any such action, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.06. Insurance. The Company and each Subsidiary will maintain, with
financially sound and reputable insurance companies, insurance in such amounts
(with no greater risk retention) and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 5.07. Books and Records; Inspection and Audit Rights. The Company and
each Subsidiary will keep proper books of record and account in which full, true
and correct entries, in all material respects, are made of all dealings and
transactions in relation to its business and activities sufficient to permit the
preparation of the consolidated financial statements of the Company in
accordance with GAAP. The

 

93



--------------------------------------------------------------------------------

Company and each Subsidiary will permit the Administrative Agent, together with
any Lender that requests to accompany the Administrative Agent, and any agent
designated by the Administrative Agent, upon reasonable prior notice and at
reasonable times during normal business hours, (a) to visit and inspect its
executive offices and any other properties at which its principal financial
records are located, (b) to examine and make extracts from its financial and
accounting books and records and (c) to discuss its operations, business
affairs, assets, liabilities (including contingent liabilities) and financial
condition with its officers and independent accountants (provided that the
Company and/or its Subsidiaries may, if they so choose, be present at or
participate in any such discussion), all at such reasonable times and as often
as reasonably requested; provided that notwithstanding anything to the contrary
herein, neither the Company nor any Subsidiary shall be required to disclose,
permit the inspection, examination or making of copies of or abstracts from, or
discuss any document, information, or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or any of
their respective representatives or agent) is prohibited by applicable law,
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product or (iv) with respect to which the Company or any
Subsidiary owes confidentiality obligations to any third party.

SECTION 5.08. Compliance with Laws and Certain Agreements. (a) The Company and
each Subsidiary will comply with all laws, including all orders of any
Governmental Authority and Anti-Corruption Laws and applicable Sanctions,
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Company will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and the respective directors, officers, employees and agents of the
foregoing in all material respects with Anti-Corruption Laws and applicable
Sanctions.

(b) The Company and each Subsidiary will comply with each Spin-Off Agreement (as
defined in the Original Credit Agreement) to which it is party, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.09. Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans will be used and Letters of Credit will be issued for working
capital and other general corporate purposes (including share repurchases) of
the Company and its Subsidiaries and in compliance with this Agreement. The
proceeds of the Incremental Term Loans will be used solely for the purpose or
purposes set forth in the applicable Incremental Facility Agreements. No part of
the proceeds of any Borrowing or any Letter of Credit will be used directly or,
to the knowledge of the Company, indirectly (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transactions of or with any Sanctioned Person or in any Sanctioned
Country, except where such activities, business or transactions are in
compliance with applicable Sanctions as a result of licenses or permits granted
by applicable Governmental Authorities, or (C) in any manner that would result
in the violation of any Sanctions by any party hereto.

 

94



--------------------------------------------------------------------------------

SECTION 5.10. Further Assurances. (a) The Company and each other Loan Party will
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements), that may be required under any applicable
law, or that the Administrative Agent may reasonably request, to cause the
Collateral and Guarantee Requirement to be and remain satisfied at all times,
all at the expense of the Loan Parties.

(b) If any Subsidiary is formed or acquired after the Effective Date, the
Company will within 45 days after the end of the fiscal quarter in which such
formation or acquisition shall occur (or, in the case of a formation of a
Subsidiary with aggregate assets in excess of $50,000,000 or an acquisition of a
Subsidiary for an aggregate purchase price in excess of $50,000,000, within 45
days (or such longer period as the Administrative Agent may agree to in writing)
after the date of such formation or acquisition, as applicable), notify the
Administrative Agent thereof and cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Subsidiary (if it is a Designated
Subsidiary) and with respect to any Equity Interests in or Indebtedness of such
Subsidiary owned by any Loan Party.

(c) The Company will furnish to the Administrative Agent prompt written notice
of any change in (i) the legal name of any Loan Party, as set forth in its
organizational documents, (ii) the jurisdiction of organization or the form of
organization of any Loan Party (including as a result of any merger or
consolidation), (iii) the location of the chief executive office of any Loan
Party or (iv) the organizational identification number, if any, or, with respect
to any Loan Party organized under the laws of a jurisdiction that requires such
information to be set forth on the face of a Uniform Commercial Code financing
statement, the Federal Taxpayer Identification Number of such Loan Party.

ARTICLE VI

Negative Covenants

During the period commencing on and including the Restatement Effective Date and
until the Termination Date, the Company and each Borrowing Subsidiary party
hereto covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. (a) None of the Company or any Subsidiary will
create, incur, assume or permit to exist any Indebtedness, except, subject to
paragraph (b) below:

(i) Indebtedness created under the Loan Documents, and Permitted Pari Passu
Refinancing Securities;

 

95



--------------------------------------------------------------------------------

(ii) Indebtedness existing (or pursuant to commitments existing) on the date
hereof and set forth on Schedule 6.01, and Refinancing Indebtedness in respect
thereof;

(iii) Indebtedness of the Company or any Subsidiary to the Company or any
Subsidiary; provided that (A) such Indebtedness shall not have been transferred
to any Person other than the Company or any Subsidiary (unless (1) it permitted
under another paragraph of this Section 6.01 and (2) any Liens securing such
Indebtedness shall be permitted under Section 6.02), (B) any such Indebtedness
owing by any Loan Party to a Subsidiary that is not a Loan Party shall be
unsecured and (C) any such Indebtedness owing by any Subsidiary that is not a
Loan Party to any Loan Party shall not be prohibited by Section 6.04;

(iv) Guarantees incurred in compliance with Section 6.04;

(v) Indebtedness of the Company or any other Subsidiary (A) incurred to finance
the acquisition, construction, improvement, repair or replacement of any fixed
or capital assets, including Capital Lease Obligations; provided that such
Indebtedness is incurred prior to or within 270 days after such acquisition or
the completion of such construction, improvement, repair or replacement and the
principal amount of such Indebtedness does not exceed the cost (including
related fees and expenses) of acquiring, constructing, improving, repairing or
replacing such assets or (B) assumed in connection with the acquisition of any
fixed or capital assets, and Refinancing Indebtedness in respect of any of the
foregoing;

(vi) (A) Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged, amalgamated or consolidated with or
into a Subsidiary in a transaction permitted hereunder) after the date hereof,
or Indebtedness of any Person that is assumed by any Subsidiary in connection
with an acquisition of assets by such Subsidiary in a transaction permitted
hereunder; provided that (x) such Indebtedness exists at the time such Person
becomes a Subsidiary (or is so merged, amalgamated or consolidated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary (or such merger, amalgamation or
consolidation) or such assets being acquired, (y) at the time of the execution
of the definitive agreement governing such acquisition, after giving effect to
the incurrence of such Indebtedness on a pro forma basis in accordance with
Section 1.04(b), the Company shall be in compliance with the covenant set forth
in Section 6.12 as of the last day of the period of four consecutive fiscal
quarters then most recently ended for which the financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) and (z) neither the Company nor
any Subsidiary (other than such Person or any special purpose merger Subsidiary
with which such Person is merged, amalgamated or consolidated or the Person that
so assumes such Person’s Indebtedness) shall Guarantee or otherwise become
liable for the payment of such Indebtedness, and (B) Refinancing Indebtedness in
respect of any of the foregoing;

 

96



--------------------------------------------------------------------------------

(vii) Indebtedness owed in respect of any treasury, depository and cash
management services, check drawing and automated payment services (including
depository, overdraft, controlled disbursement, automated clearing house
transactions, return items, interstate depository network services, Society for
Worldwide Interbank Financial Telecommunication transfers, cash pooling and
operational foreign exchange management), current account facilities, employee
or commercial credit card programs, stored value cards or purchasing cards and,
in each case, similar arrangements and otherwise in connection with cash
management, including cash management arrangements among the Company and the
Subsidiaries; and Indebtedness owed in respect of dealer incentive, supply chain
finance or similar programs in the ordinary course of business;

(viii) Indebtedness (including letters of credit, bank guarantees and similar
instruments issued for the account of the Company or any Subsidiary) in the
ordinary course of business in respect of (A) workers’ compensation,
unemployment insurance and other social security laws, health, disability or
other employee benefits or property, casualty or other insurance (including
self-insurance) or other similar Indebtedness with reimbursement type claims,
and (B) bids, tenders, government contracts, trade contracts, leases, statutory
obligations, surety, stay, customs and appeal bonds, performance bonds, bid
bonds, performance and completion guarantees and obligations of a similar
nature;

(ix) Indebtedness of the Company or any other Subsidiary in the form of
indemnification, purchase price adjustments, earn-outs, non-competition
agreements or other arrangements representing acquisition consideration or
deferred payments of a similar nature incurred in connection with any Permitted
Acquisition or other Investment permitted by Section 6.04 or Disposition
permitted by Section 6.05;

(x) customer deposits and advance payments received by the Company or any
Subsidiary from customers for goods or services purchased in the ordinary course
of business;

(xi) Indebtedness of the Company or any Subsidiary consisting of
(A) Indebtedness for the financing of insurance premiums or (B) take or pay
obligations incurred in the ordinary course of business in connection with the
purchase of items or services for use by the Company and the Subsidiaries;

(xii) Indebtedness of the Company or any Subsidiary as an account party in
respect of trade letters of credit and bankers acceptances used to support trade
obligations;

(xiii) other Indebtedness; provided, that after giving effect to the incurrence
of such Indebtedness on a pro forma basis in accordance with Section 1.04(b),
the Company shall be in compliance with the covenant set forth in Section 6.12
as of the last day of the period of four consecutive fiscal quarters then most
recently ended for which the financial statements have been delivered pursuant
to Section 5.01(a) or 5.01(b); and

 

97



--------------------------------------------------------------------------------

(xiv) other Indebtedness in an aggregate principal amount at any time
outstanding not greater than $25,000,000.

(b) Notwithstanding the foregoing provisions of this Section, none of the
Company or any Subsidiary will create, incur, assume or permit to exist Priority
Indebtedness in an aggregate amount at any time outstanding in excess of the
greater of (A) $100,000,000 and (B) 5% of Consolidated Total Assets, other than
(i) Indebtedness of the Company or any Subsidiary owing to the Company or any
Subsidiary and (ii) Indebtedness of any Subsidiary (including any Person that
becomes a Subsidiary) of the type permitted pursuant to Section 6.01 (a)(v),
(vii), (viii), (ix), (x), (xi) or (xii).

(c) Neither the Company nor any Subsidiary will issue or permit to exist any
Disqualified Equity Interests.

SECTION 6.02. Liens. (a) None of the Company or any Subsidiary will create,
incur, assume or permit to exist any Lien on any asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable and royalties) or rights in respect of any thereof, except
(collectively “Permitted Liens”):

(i) Liens (A) created under the Loan Documents, (B) on cash or deposits granted
in favor of the Administrative Agent or any Issuing Bank to cash collateralize
any Defaulting Lender’s obligations and (C) on Collateral securing Permitted
Pari Passu Refinancing Securities; provided, that the Liens securing such
Permitted Pari Passu Refinancing Securities are subject to a Pari Passu
Intercreditor Agreement;

(ii) Permitted Encumbrances;

(iii) any Lien on any asset of the Company or any Subsidiary existing on the
date hereof and set forth on Schedule 6.02; provided that (A) such Lien shall
not apply to any other asset of the Company or any Subsidiary other than
(x) after-acquired property that is affixed or incorporated into the property
covered by such Lien and (y) proceeds and products thereof, accessions thereto
and improvements thereon (it being understood that individual financings of the
type permitted under Section 6.01(a)(v) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates) and (B) such Lien shall secure only those obligations that it
secures on the date hereof and any extensions, renewals and refinancings thereof
which, to the extent constituting Indebtedness, are permitted under
Section 6.01(a)(ii);

(iv) any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged,
amalgamated or consolidated with or into a Subsidiary in a transaction permitted
hereunder) after the date hereof prior to the time such Person becomes a

 

98



--------------------------------------------------------------------------------

Subsidiary (or is so merged or consolidated); provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary (or such merger or consolidation), (B) such Lien
shall not apply to any other asset of the Company or any Subsidiary (other than,
in the case of any such merger, amalgamation or consolidation, the assets of any
special purpose merger Subsidiary that is a party thereto) and (C) to the extent
any such Lien secures Indebtedness, such Lien shall be permitted under one or
more other clauses of this Section 6.02 and not under this clause (iv) or shall
be a Lien that would have been permitted under clause (a)(v) of this Section if
created by the Company or a Subsidiary;

(v) Liens on fixed or capital assets acquired, constructed, improved, repaired
or replaced by the Company or any Subsidiary; provided that (A) such Liens
secure only Indebtedness permitted by Section 6.01(a)(v) and obligations
relating thereto not constituting Indebtedness and (B) such Liens shall not
apply to any other asset of the Company or any Subsidiary (other than after
acquired property that is affixed to or incorporated into the property covered
by such Lien, the proceeds and products thereof, accessions thereto and
improvements thereon (it being understood that individual financings of the type
permitted under Section 6.01(a)(v) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates);

(vi) in connection with the sale, transfer or other disposition of any Equity
Interests or other assets in a transaction permitted under Section 6.05,
customary rights and restrictions contained in agreements relating to such sale,
transfer or other disposition pending the completion thereof;

(vii) in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary or
(B) the Equity Interests in any Person that is not a Subsidiary, any encumbrance
or restriction, including any put and call arrangements, related to Equity
Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

(viii) any Lien on assets of and Equity Interests in any Foreign Subsidiary;
provided that (A) such Lien shall not apply to any Collateral (including any
Equity Interests in any Subsidiary that constitute Collateral) or any other
assets of or Equity Interests owned by the Company or any Domestic Subsidiary
and (B) such Lien shall secure only Indebtedness or other obligations of one or
more Foreign Subsidiaries permitted hereunder;

(ix) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition or other
transaction permitted or not restricted hereunder;

 

99



--------------------------------------------------------------------------------

(x) Liens securing Hedging Agreements; provided, that such Liens will apply only
to cash and cash equivalents, and the aggregate amount of cash and cash
equivalents pledged by the Company and its Subsidiaries to secure Hedging
Agreements shall not exceed $5,000,000; and

(xi) other Liens securing obligations in an aggregate amount not greater than
$35,000,000.

(b) Notwithstanding anything herein to the contrary, neither the Company nor any
Subsidiary that is a Designated Subsidiary will create, incur, assume or permit
to exist any Lien on any Equity Interests that are required by the Collateral
and Guarantee Requirement to be pledged as Collateral pursuant to the Security
Documents, except Liens referred to in clauses (i) and (ii) of paragraph (a) of
this Section.

SECTION 6.03. Fundamental Changes; Business Activities. (a) None of the Company
or any Subsidiary will merge into, amalgamate with or consolidate with any other
Person, or permit any other Person to merge into, amalgamate with or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing, (i) any Person (other than the Company) may merge into any
Borrower in a transaction in which such Borrower is the surviving entity or the
surviving entity expressly assumes the obligations of the relevant Borrower in a
manner reasonably acceptable to the Administrative Agent (including any such
merger, amalgamation or consolidation, the purpose of which is to re-domesticate
or change the form of organization of any Borrower) including, if applicable, by
delivering a Borrowing Subsidiary Agreement; provided, that any merger of a Loan
Party into a Subsidiary that is not a Loan Party must comply with Section 6.04
(other than by reason of clause (g) thereof), (ii) the Company may merge into
any newly formed corporation or other business entity for the purpose of
re-domesticating or changing the form of organization of any Borrower; provided,
that (A) the surviving or resulting entity shall be organized in a jurisdiction
within the United States and shall expressly assume the obligations of the
Company under the Loan Documents and (B) after giving effect to such
transaction, no Event of Default shall have occurred and be continuing,
(iii) any Person (other than the Company) may merge, amalgamate or consolidate
with any Subsidiary (including any such merger, amalgamation or consolidation,
the purpose of which is to re-domesticate or change the form of organization of
any Subsidiary) in a transaction in which the surviving entity is a Subsidiary
(and, if any party to such merger, amalgamation or consolidation is a Subsidiary
Loan Party, (x) the Subsidiary Loan Party is the surviving entity, (y) the
surviving entity expressly assumes the obligations of the relevant Subsidiary
Loan Party in a manner reasonably acceptable to the Administrative Agent or
(z) such merger, consolidation or amalgamation is permitted as an Investment
under Section 6.04 (other than by reason of clause (g) thereof), in which case,
if such Subsidiary Loan Party is a Borrowing Subsidiary, such Subsidiary shall
prior to or simultaneously with such merger, amalgamation or consolidation enter
into a Borrowing Subsidiary Termination, (iv) any Subsidiary may merge into,
amalgamate with or consolidate with any Person in a transaction permitted under
Section 6.05 (other than by reason of clause (f) thereof) in which, after giving
effect to such transaction, the surviving entity is not a Subsidiary and,

 

100



--------------------------------------------------------------------------------

if such Subsidiary is a Borrowing Subsidiary, such Subsidiary shall prior to or
simultaneously with such merger, amalgamation or consolidation enter into a
Borrowing Subsidiary Termination, (v) any Person (other than the Company) may
merge into any Subsidiary in a transaction which constitutes an Investment
permitted by Section 6.04 (other than by reason of clause (g) thereof) and
(vi) any Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders.

(b) None of the Company or any Subsidiary will cease to be primarily engaged in
businesses of the type conducted by the Company and its Subsidiaries on the date
hereof and businesses reasonably related, complementary, incidental or ancillary
thereto.

(c) The Company will not permit any Subsidiary that is a CFC to own any Equity
Interests in any Domestic Subsidiary, other than as a result of a Permitted
Acquisition or other Investment permitted hereunder where such ownership
involves subsidiaries of the acquired Person and exists at the time of, and is
not created in contemplation of, such Permitted Acquisition or other Investment.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. None of
the Company or any Subsidiary will purchase, hold, acquire (including pursuant
to any merger, amalgamation or consolidation with any Person that was not a
Subsidiary prior thereto), make or otherwise permit to exist any Investment in
any other Person, except:

(a) Cash and Investments that were Permitted Investments when made;

(b) Investments (i) existing on (or contractually committed to as of) the
Effective Date in Subsidiaries and other Investments set forth on Schedule 6.04
and (ii) any modification, replacement, renewal or extension of any Investment
described in clause (i) above so long as no modification, renewal or extension
thereof increases the amount of such Investment except as otherwise permitted by
this Section 6.04;

(c) Investments by the Company and its Subsidiaries in Equity Interests in their
Subsidiaries; provided that (i) any such Equity Interests held by a Loan Party
shall be pledged in accordance with the requirements of the definition of the
term “Collateral and Guarantee Requirement” and (ii) the aggregate amount of
such Investments by the Loan Parties in, and loans and advances by the Loan
Parties to, and Guarantees by the Loan Parties of Indebtedness (and non-ordinary
course Guarantees of other obligations) of Subsidiaries that are not Loan
Parties (excluding all such Investments, loans, advances and Guarantees existing
on the date hereof and permitted by clause (c) above) at any time outstanding
shall not exceed the sum of (A) the greater of $125,000,000 and 6% of
Consolidated Total Assets as of the most recent fiscal quarter end for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) and
(B) the Restricted Payment Basket (reduced by the aggregate amount of the
Restricted Payment Basket utilized after the Effective Date under this
paragraph, paragraph (d) or (e) of this Section, clause (vi) of Section 6.08(a)
or clause (v) of Section 6.08(b);

 

101



--------------------------------------------------------------------------------

(d) loans or advances made by the Company or any Subsidiary to any Subsidiary;
provided that the amount of such loans and advances made by the Loan Parties to
Subsidiaries that are not Loan Parties shall be subject to the limitation set
forth in clause (c) above;

(e) Guarantees by the Company or any Subsidiary of (i) Indebtedness of the
Company or any Subsidiary (including any such Guarantees arising as a result of
any such Person being a joint and several co-applicant with respect to any
letter of credit or letter of guaranty); provided that the aggregate amount of
Indebtedness and other obligations (except any such other obligations that are
Guaranteed in the ordinary course of business) of Subsidiaries that are not Loan
Parties that are Guaranteed by any Loan Party shall be subject to the limitation
set forth in clause (c) above, and (ii) obligations (other than Indebtedness) of
the Company and its Subsidiaries in the ordinary course of business;

(f) Investments (i) received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business, (ii) received upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment and/or (iii) received as a result of the
settlement, compromise or resolution of litigation, arbitration or other
disputes;

(g) Investments (i) consisting of Indebtedness permitted under Section 6.01
(other than clauses (a)(iii) and (a)(iv) thereof and other than Indebtedness
resulting from loans and advances to, or Guarantees of, Subsidiaries that are
not Loan Parties), (ii) deemed to exist as a result of Permitted Liens,
(iii) consisting of mergers, amalgamations, consolidations, liquidations,
windings up or dissolutions permitted by Section 6.03, and (iv) consisting of
noncash consideration received from a Disposition of any asset (other than cash
or cash equivalents) in compliance with Section 6.05.

(h) Investments by the Company or any Subsidiary that result solely from the
receipt by the Company or such Subsidiary from any of its Subsidiaries of a
dividend or other Restricted Payment in the form of Equity Interests, evidences
of Indebtedness or other securities;

(i) Investments in the form of Hedging Agreements permitted under Section 6.07;

(j) payroll, travel and similar advances to directors, officers, employees,
members of management, managers or consultants of the Company or any Subsidiary
that are made in the ordinary course of business;

 

102



--------------------------------------------------------------------------------

(k) loans or advances to directors, officers, employees, members of management,
managers or consultants of the Company or any Subsidiary made in the ordinary
course of business; provided that the aggregate amount of such loans and
advances outstanding at any time shall not exceed $5,000,000;

(l) Permitted Acquisitions, and cash Investments in Subsidiaries in amounts
required to permit, and promptly used to pay the consideration for, Permitted
Acquisitions;

(m) Investments made by any Loan Party in a Person that is not a Loan Party in
the form of any contribution or Disposition of the Equity Interests of any
Person that is not a Loan Party or any Borrowing Subsidiary that is a Foreign
Subsidiary;

(n) Investments (i) constituting deposits, prepayments and/or other credits to
suppliers, (ii) made in connection with obtaining, maintaining or renewing
client and customer contracts and/or (iii) in the form of advances made to
distributors, suppliers, licensors and licensees, in each case, in the ordinary
course of business;

(o) (i) Investments of any Subsidiary acquired after the date hereof, or of any
Person acquired by, or merged into or consolidated or amalgamated with, the
Company or any Subsidiary after the date hereof, in each case as part of an
Investment otherwise permitted by this Section 6.04 to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of the relevant acquisition, merger, amalgamation or consolidation and
(ii) any modification, replacement, renewal or extension of any Investment
permitted under clause (i) so long as no such modification, replacement, renewal
or extension thereof increases the amount of such Investment except as otherwise
permitted by this Section 6.04;

(p) [Reserved];

(q) Investments made (i) by any Subsidiary that is not a Loan Party with the
proceeds received by such Subsidiary from an Investment made by any Loan Party
in such Subsidiary in compliance with this Section 6.04 and (ii) in Subsidiaries
in connection with reorganizations and related activities for tax planning
purposes; provided that, after giving effect to any such reorganization and/or
related activity, the security interest of the Administrative Agent in the
Collateral, taken as a whole, is not materially impaired;

(r) Investments made in joint ventures or non-wholly-owned Subsidiaries as
required by, or made pursuant to, buy/sell arrangements between the joint
venture parties set forth in joint venture agreements and similar binding
arrangements as in effect on the date hereof;

 

103



--------------------------------------------------------------------------------

(s) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable law;

(t) Investments in the Company or any Subsidiary in connection with intercompany
cash management arrangements and related activities in the ordinary course of
business (including Guarantees in connection therewith);

(u) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing, development, manufacturing, distribution
or commercialization arrangements with other Persons;

(v) Any Investment made in exchange for, or with the net cash proceeds of an
issuance of, Equity Interests of the Company;

(w) other Investments; provided that, at the time each such Investment is
purchased, made or otherwise acquired, (A) no Default shall have occurred and be
continuing or would result therefrom and (B) the Leverage Ratio, determined on a
pro forma basis in accordance with Section 1.04(b) as of the last day of the
period of four consecutive fiscal quarters of the Company then most recently
ended for which the financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) shall be less than 2.75:1.00.

SECTION 6.05. Asset Sales. None of the Company or any Subsidiary will sell,
transfer, lease or otherwise dispose of (each, a “Disposition”) any asset,
including any Equity Interest owned by it, nor will any Subsidiary issue any
additional Equity Interest in such Subsidiary (other than to the Company or any
Subsidiary in compliance with Section 6.04, directors’ qualifying shares and
other nominal amounts of Equity Interests that are required to be held by other
Persons under applicable law and, in the case of any non-wholly-owned
Subsidiary, to any other investor on a ratable basis relative to its investment
in such Subsidiary), except:

(a) Dispositions of inventory (including on an intercompany basis), used or
surplus equipment in the ordinary course of business or cash or Permitted
Investments;

(b) Dispositions to the Company or any Subsidiary; provided that any such
Disposition by a Loan Party to a Subsidiary that is not a Loan Party shall, to
the extent made for less than fair market value or for consideration other than
cash (on customary payment terms) or assets useful in the business of the
Company and its Subsidiaries (as reasonably determined by a Financial Officer of
the Company), be made in compliance with Sections 6.04 and 6.09;

(c) Dispositions of accounts receivable in connection with the compromise,
collection or settlement thereof in the ordinary course of business and not as
part of any accounts receivables financing transaction;

 

104



--------------------------------------------------------------------------------

(d) Dispositions of assets subject to any casualty or condemnation proceeding
(including dispositions in lieu of condemnation);

(e) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property (including
any exchange covered by Section 1031 of the Code or comparable provision of any
foreign jurisdiction) or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property or other property
useful in the business of the Company or its Subsidiaries;

(f) Investments permitted pursuant to Section 6.04, to the extent deemed to
constitute or effected by means of Dispositions, mergers, amalgamations,
consolidations or conveyances; Permitted Liens; and Restricted Payments
permitted by Section 6.08;

(g) Dispositions of Investments in joint ventures or any Subsidiary that is not
a wholly-owned Subsidiary to the extent required by, or made pursuant to,
buy/sell arrangements between joint venture or similar parties set forth in the
relevant joint venture arrangements and/or similar binding arrangements;

(h) (i) Dispositions and/or terminations of leases, subleases, licenses or
sublicenses, which (A) do not materially interfere with the business of the
Company and its Subsidiaries, taken as a whole, or (B) relate to closed
facilities or the discontinuation of any business unit, line of business,
division or product line, (ii) the leasing, subleasing, licensing or
sublicensing of property in the ordinary course of business, (iii) any
expiration of any option agreement in respect of real or personal property,
(iv) any surrender or waiver of contractual rights or the settlement, release or
surrender of contractual rights or litigation claims (including in tort), in
each case in the ordinary course of business and (v) Dispositions, abandonments,
cancellations or lapses of intellectual property rights, or of issuances or
registrations, or applications for issuances or registrations, of intellectual
property rights, which, in the reasonable good faith determination of the
Company, are not material to the conduct of the business of the Company or any
Subsidiary, or are no longer economical to maintain in light of its use;

(i) [Reserved];

(j) Dispositions of assets acquired in any acquisition permitted hereunder and
Disposed of within 18 months of the date of such acquisition; provided that no
Event of Default shall have occurred and be continuing on the date on which the
definitive agreement governing the relevant Disposition is executed;

(k) terminations of Hedging Agreements;

(l) Dispositions of letters of credit and/or bank guarantees (and/or the rights
thereunder) to banks or other financial institutions in the ordinary course of
business in exchange for cash and/or Permitted Investments;

 

105



--------------------------------------------------------------------------------

(m) any financing transaction permitted or not restricted by this Agreement with
respect to property acquired, constructed, improved, repaired or replaced by the
Company or any Subsidiary, including Sale/Leaseback Transactions permitted or
not restricted by this Agreement;

(n) Dispositions of assets that are not permitted by any other clause of this
Section; provided that (i) the aggregate fair value of all assets (as reasonably
determined by a Financial Officer of the Company) Disposed of in reliance on
this clause during any fiscal year of the Company shall not exceed 15% of
Consolidated Total Assets as of the end of the immediately preceding fiscal year
for which financial statements have been delivered pursuant to Section 5.01(a)
and (ii) all Dispositions made in reliance on this clause shall be made for fair
value (as reasonably determined by a Financial Officer of the Company) and at
least 75% cash consideration.

Notwithstanding the foregoing, other than Dispositions to the Company or a
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable requirements of law, no such Disposition
of any Equity Interests in any wholly-owned Subsidiary shall be permitted unless
(i) such Equity Interests constitute all the Equity Interests in such Subsidiary
held by the Company and the Subsidiaries or (ii) immediately after giving effect
to such transaction, the Company and the Subsidiaries shall otherwise be in
compliance with Section 6.04.

SECTION 6.06. Sale/Leaseback Transactions. None of the Company or any Subsidiary
will enter into any Sale/Leaseback Transaction unless (a) the sale or transfer
of the property thereunder is permitted under Section 6.05 (other than by reason
of clause (m) thereof), (b) any Capital Lease Obligations arising in connection
therewith are permitted under Section 6.01 and (c) any Liens arising in
connection therewith (including Liens deemed to arise in connection with any
such Capital Lease Obligations) are permitted under Section 6.02.

SECTION 6.07. Hedging Agreements. None of the Company or any Subsidiary will
enter into any Hedging Agreement, except (a) Hedging Agreements entered into to
hedge or mitigate risks to which the Company or any Subsidiary has actual or
potential exposure (other than in respect of Equity Interests or Indebtedness of
the Company or any Subsidiary but including any currency Hedge Agreement
designed to mitigate foreign currency exposure of the Company or any Subsidiary)
and (b) Hedging Agreements entered into in order to effectively cap, collar or
exchange interest rates (from floating to fixed rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Company or any Subsidiary.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) None of
the Company or any Subsidiary will declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that (i) the Company may declare and
pay dividends with

 

106



--------------------------------------------------------------------------------

respect to its Equity Interests payable solely in additional Equity Interests
permitted hereunder, (ii) any Subsidiary may declare and pay dividends or make
other distributions with respect to its capital stock, partnership or membership
interests or other similar Equity Interests, or make other Restricted Payments
in respect of its Equity Interests, in each case ratably to the holders of such
Equity Interests, taking into account any preferences under the terms of
different Equity Interests (or, if not ratably, on a basis more favorable to the
Company and the Subsidiaries), (iii) the Company may repurchase Equity Interests
upon the exercise of stock options if such Equity Interests represent a portion
of the exercise price of such options, (iv) the Company may make cash payments
in lieu of the issuance of fractional shares in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
capital stock in the Company, (v) the Company may make Restricted Payments
(including payments pursuant to any note issued in exchange for the purchase,
redemption, retirement, acquisition or exchange of any Equity Interests), not
exceeding $5,000,000 in the aggregate for any fiscal year, pursuant to and in
accordance with stock option plans or other benefit plans or agreements for
directors, officers, employees, members of management, managers or consultants
of the Company and its Subsidiaries, (vi) so long as no Default shall have
occurred and be continuing at the time of the declaration of any dividend,
distribution or other Restricted Payment, the Company may make Restricted
Payments (in addition to those permitted under the preceding clauses (i) through
(v)) in an aggregate amount not greater than the sum of (x) $25,000,000 plus
(y) 50% of the aggregate Consolidated Net Income of the Company for the period
(taken as a single accounting period) commencing with the first day of the
fiscal quarter immediately following the fiscal quarter in which the Effective
Date occurred and ending on the last day of the most recent fiscal quarter for
which financial statements of the Company shall have been delivered pursuant to
Section 5.01(a) or (b) (the sum of the amounts referred to in clauses (x) and
(y) being referred to as the “Restricted Payment Basket”) minus (z) the
aggregate amount of the Restricted Payment Basket utilized after the Effective
Date under this clause (vi), clause (v) of paragraph (b) of this Section and
paragraphs (c), (d) and (e) of Section 6.04, (vii) so long as no Default shall
have occurred and be continuing at the time of the declaration of any dividend,
distribution or other Restricted Payment, the Company may make any Restricted
Payment (in addition to those permitted under the preceding clauses (i) through
(vi)) if after giving effect thereto and to any related incurrence of
Indebtedness the Leverage Ratio, determined on a pro forma basis in accordance
with Section 1.04(b) as of the last day of the period of four consecutive fiscal
quarters of the Company then most recently ended for which the financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) shall be
less than 2.75:1.00, (viii) to the extent constituting a Restricted Payment and
not resulting in the receipt by holders of the Company’s Equity Interests of
consideration other than Equity Interests in any merged, amalgamated or
consolidated entity, the consummation of any merger, amalgamation or
consolidation permitted by Section 6.03 and (ix) any Investment permitted by
Section 6.04 (other than as a result of clause (g) thereof and other than any
Investment in Equity Interests of the Company).

(b) None of the Company or any Subsidiary will make or agree to pay or make,
directly or indirectly, any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
any Junior Indebtedness,

 

107



--------------------------------------------------------------------------------

or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, defeasance, cancelation or
termination of any Junior Indebtedness, except:

(i) (A) regularly scheduled interest and principal payments and payments of
fees, expenses and indemnification obligations as and when due in respect of any
Junior Indebtedness, other than payments in respect of Subordinated Indebtedness
prohibited by the subordination provisions thereof and (B) payments in kind of
interest on any Junior Indebtedness permitted under Section 6.01 and (C) payment
of any “applicable high-yield discount obligation” catch–up payments;

(ii) refinancings of Junior Indebtedness with the proceeds of Indebtedness
permitted under Section 6.01;

(iii) payments of secured Junior Indebtedness that becomes due as a result of
the voluntary sale or transfer of the assets securing such Indebtedness in
transactions permitted hereunder;

(iv) payments of or in respect of Junior Indebtedness made in exchange for, or
out of the proceeds of issuances of, Equity Interests in the Company (other than
Disqualified Equity Interests) including payments upon the conversion of any
Junior Indebtedness to such Equity Interests;

(v) so long as no Default shall have occurred and be continuing at the time
thereof, payments of secured Junior Indebtedness in an aggregate amount not
greater than (A) the Restricted Payment Basket minus (B) the aggregate amount of
the Restricted Payment Basket utilized after the Effective Date under this
clause (v), clause (vi) of paragraph (a) of this Section 6.08 and paragraphs
(c), (d) and (e) of Section 6.04; and

(vi) so long as no Default shall have occurred and be continuing at the time
thereof, payments of or in respect of Junior Indebtedness (in addition to those
permitted under the preceding clauses (i) through (vi)) if after giving effect
thereto and to any related incurrence of Indebtedness the Leverage Ratio,
determined on a pro forma basis in accordance with Section 1.04(b) as of the
last day of the period of four consecutive fiscal quarters of the Company then
most recently ended for which the financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) shall be less than 2.75:1.00.

SECTION 6.09. Transactions with Affiliates. None of the Company or any
Subsidiary will sell, lease, license or otherwise transfer any assets to, or
purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except
(a) transactions that are at prices and on terms and conditions not less
favorable to the Company or such Subsidiary than those that would prevail in
arm’s-length transactions with unrelated third parties (as determined

 

108



--------------------------------------------------------------------------------

in good faith by a Financial Officer of the Company), (b) transactions between
or among the Company and its Subsidiaries otherwise permitted or not restricted
under this Agreement, (c) any Restricted Payment permitted under Section 6.08,
(d) issuances by the Company of Equity Interests, and receipt by the Company of
capital contributions, (e) compensation and indemnification of, and other
employment arrangements with, directors, officers, employees, members of
management, managers and consultants of the Company or any Subsidiary entered in
the ordinary course of business (including any collective bargaining agreements,
employment agreements, severance agreements or compensatory (including profit
sharing) arrangements, any subscription agreement or similar agreement
pertaining to the repurchase of Equity Interests pursuant to put/call rights or
similar rights, and transactions pursuant to any employee compensation, benefit
plan, stock option plan or arrangement, any health, disability or similar
insurance plan or any employment contract or arrangement) and (f) any
transaction or series of related transactions (i) as to which the Company’s good
faith valuation is less than $5,000,000 or (ii) as to which the Company’s
valuation is $5,000,000 or more if (A) such transaction or series of
transactions is not among the Company and its Subsidiaries and has been approved
by a majority of the disinterested directors of the Company or (B) the Company
or any Subsidiary has received a report of an appropriate investment banking,
accounting, valuation or similar firm stating that the transaction or series of
transactions is on arm’s length terms or, if it is not among the Company and its
Subsidiaries, otherwise fair to the Company).

SECTION 6.10. Restrictive Agreements. None of the Company or any Subsidiary
will, directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that restricts or imposes any condition upon (a) the
ability of the Company or any Subsidiary to create, incur or permit to exist any
Lien upon any of its assets to secure any Secured Obligations or (b) the ability
of any Subsidiary to pay dividends or other distributions with respect to its
Equity Interests or to make or repay loans or advances to the Company or any
Subsidiary or to Guarantee Indebtedness of the Company or any Subsidiary;
provided that (i) the foregoing shall not apply to (A) restrictions and
conditions imposed by law or by any Loan Document, (B) restrictions and
conditions existing on the Effective Date and identified on Schedule 6.10 (but
shall apply to any amendment or modification expanding the scope of any such
restriction or condition), (C) restrictions and conditions imposed by agreements
relating to Indebtedness of any Subsidiary in existence at the time such
Subsidiary became a Subsidiary and otherwise permitted by Section 6.01(a) (but
shall apply to any amendment or modification expanding the scope of, any such
restriction or condition), provided that such restrictions and conditions apply
only to such Subsidiary, (D) restrictions and conditions imposed by agreements
relating to Indebtedness of Subsidiaries that are not Subsidiary Loan Parties
permitted under Section 6.01(a), provided that such restrictions and conditions
apply only to such Subsidiaries, (E) provisions in agreements or instruments
which prohibit the payment of dividends or the making of other distributions
with respect to any class of Capital Stock of a Person other than on a pro rata
basis, (F) in the case of any non-wholly-owned Subsidiary, customary provisions
in its organizational governance documents and other similar agreements that
impose restrictions and conditions only on such Person and restrict the transfer
of ownership interests in the relevant Person, (G) restrictions imposed by
customary provisions to

 

109



--------------------------------------------------------------------------------

maintain cash or other deposits or minimum net worth imposed by any Person under
any contract entered into in the ordinary course of business or for whose
benefit such cash or other deposits or restrictions exist, (H) those arising
pursuant to an agreement or instrument governing any Indebtedness permitted to
be incurred after the Effective Date if such encumbrances or restrictions, taken
as a whole, are not materially less favorable to the Lenders than the
encumbrances and restrictions contained in this Agreement, taken as a whole (as
reasonably determined in good faith by the Company); and (I) those arising under
or as a result of applicable law, rule, regulation or order or the terms of any
license, authorization, concession or permit provided by any Governmental
Authority; (ii) clause (a) of the foregoing shall not apply to (A) restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by Section 6.01(a) if such restrictions or conditions apply only to
the assets securing such Indebtedness or (B) customary provisions in leases and
other agreements restricting the assignment thereof and (iii) clause (b) of the
foregoing shall not apply to (A) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary, or a business unit,
division, product line or line of business, that are applicable solely pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary, or the business unit, division, product line or line of business,
that is to be sold and such sale is permitted hereunder.

SECTION 6.11. Interest Coverage Ratio. The Company will not permit the Interest
Coverage Ratio for any period of four consecutive fiscal quarters ending on the
last day of any fiscal quarter to be less than 3.25 to 1.00.

SECTION 6.12. Leverage Ratio. The Company will not permit the Leverage Ratio as
of the last day of any fiscal quarter to exceed 3.25 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay (i) any reimbursement obligation in respect
of any LC Disbursement when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of two Business Days or
(ii) any interest on any Loan or any fee or any other amount (other than an
amount referred to in clause (a) or (b)(i) of this Article) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;

(c) any representation, warranty or statement made or deemed made by or on
behalf of the Company or any Subsidiary in any Loan Document or in any

 

110



--------------------------------------------------------------------------------

report, certificate, or other information required to be provided pursuant to or
in connection with any Loan Document shall prove to have been incorrect in any
material respect when made or deemed made;

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02(a), 5.03 (with respect to the existence of
any Borrower) or 5.09 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Company;

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal, interest, termination payment or other payment obligation and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable and beyond the grace period therefor;
provided, that any failure under this clause (f) is unremedied and is not waived
by the holders of such Indebtedness prior to any termination of the Commitments
or acceleration of the Loans pursuant to this Article VII;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due or required to be prepaid, repurchased, redeemed or defeased prior
to its scheduled maturity (or, in the case of a Hedge Agreement, the involuntary
termination thereof as the result of a default or similar event, however
denominated, by the Company or its Subsidiaries), or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf, or, in the case of any Hedging Agreement, the applicable
counterparty, to cause such Material Indebtedness to become due, or require the
prepayment, repurchase, redemption or defeasance thereof (or, in the case of a
Hedge Agreement, the involuntary termination thereof as the result of a default
or similar event, however denominated, by the Company or its Subsidiaries) prior
to its scheduled maturity, in each of the foregoing cases, beyond the grace
period therefor; provided that this clause (g) shall not apply to (i) any
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the assets securing such Indebtedness or (ii) any Indebtedness that
becomes due as a result of a voluntary refinancing thereof permitted under
Section 6.01; provided, further, that any such failure under this clause (g) is
unremedied and is not waived by the holders of such Indebtedness prior to any
termination of the Commitments or acceleration of the Loans pursuant to this
Article VII;

(h) [Reserved];

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial

 

111



--------------------------------------------------------------------------------

part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(j) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of
any proceeding or petition described in clause (i) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors;

(k) the Company or any Material Subsidiary shall admit in writing its inability
or fail generally to pay its debts as they become due;

(l) one or more final judgments for the payment of money in an aggregate amount
in excess of $35,000,000 (other than any such judgment covered by insurance to
the extent the insurer has been notified and liability therefor has not been
denied by the insurer), shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged, unpaid,
unvacated, unbonded or unstayed pending appeal for a period of 60 consecutive
days during which execution shall not be effectively stayed, or, during such 60
day period, a judgment creditor shall legally take any action to sell material
assets of the Company to collect any such judgment during such 60 day period;

(m) one or more ERISA Events shall have occurred that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect;

(n) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted in writing by any Loan Party not to be, a valid and
perfected Lien on any material Collateral, with the priority required by the
applicable Security Document, except as a result of (i) a sale or transfer of
the applicable Collateral in a transaction permitted under the Loan Documents,
(ii) the release thereof as provided in the applicable Security Document or
Section 9.14 or (ii) the Administrative Agent’s failure to maintain possession
of any stock certificate, or other similar instrument delivered to it under the
Collateral Agreement or the Administrative Agent’s Failure to file Uniform
Commercial Code financing statements;

 

112



--------------------------------------------------------------------------------

(o) any Guarantee purported to be created under any Loan Document shall cease to
be, or shall be asserted in writing by any Loan Party not to be, in full force
and effect, except as a result of the consummation of any transaction permitted
under this Agreement as a result of which such Loan Party ceases to be a
Subsidiary or the release thereof as provided in the applicable Loan Document or
Section 9.14; or

(p) a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding), in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers hereunder,
shall become due and payable immediately, and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.04(i), in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers; and in the case of any event with
respect to any Borrower described in clause (i) or (j) of this Article, the
Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers hereunder, shall immediately and automatically
become due and payable and the deposit of such cash collateral in respect of LC
Exposure shall immediately and automatically become due, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf.

 

113



--------------------------------------------------------------------------------

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Banks.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing
(and it is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law,
and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties), (b) the Administrative Agent shall not have any duty to take any
discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents); provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
wilful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by the Company, a Lender or an Issuing Bank,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (a) any statement, warranty or representation made in
or in connection with any Loan Document, (b) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(c) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (d) the sufficiency, validity,

 

114



--------------------------------------------------------------------------------

enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (e) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any loss, cost or expense suffered by
any Borrower or any Lender as a result of, any such determination of the
Revolving Exposure, Designated Currency Revolving Exposure or the component
amounts of any of the foregoing or of the Exchange Rate. The Administrative
Agent shall be entitled to rely, and shall not incur any liability for relying,
upon any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof). The Administrative Agent
also shall be entitled to rely, and shall not incur any liability for relying,
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof), and may act upon any such statement prior to receipt of
written confirmation thereof. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents selected by it with commercially
reasonable care.

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing

 

115



--------------------------------------------------------------------------------

Banks and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right (with the consent of the Company, unless
an Event of Default under paragraph (a), (b), (i) or (j) of Article VII shall
have occurred and be continuing) to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Banks (with the consent of the Company, unless an
Event of Default under paragraph (a), (b), (i) or (j) of Article VII shall have
occurred and be continuing), appoint a successor Administrative Agent, which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrowers and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Company, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.

 

116



--------------------------------------------------------------------------------

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arrangers or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption or any other Loan Document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Restatement
Effective Date.

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Collateral Agreement and other Security Documents may be exercised
solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms thereof. In the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Loan Document Obligations as a
credit on account of the purchase price for any collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition.

In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Secured Obligations will create
(or be deemed to create) in favor of any Secured Party that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Loan Party under any Loan Document. By accepting the
benefits of the Collateral, each Secured Party that is a party to any such
Hedging Agreement shall be deemed to have appointed the Administrative Agent to
serve as administrative agent and collateral agent under the Loan Documents and
agreed to be bound by the Loan Documents as a Secured Party thereunder, subject
to the limitations set forth in this paragraph.

 

117



--------------------------------------------------------------------------------

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(a)(iii), (iv), (v),
(ix) or (x). The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.11,
2.12, 2.14, 2.15, 2.16 and 9.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.

 

118



--------------------------------------------------------------------------------

The provisions of this Article are for the benefit of the Administrative Agent,
the Lenders and the Issuing Banks, and, except to the extent of (i) the
Borrowers’ rights to consent pursuant to and subject to the conditions set forth
in this Article VIII, (ii) the “acting in concert” provisions set forth in the
first sentence of the eighth paragraph of this Article VIII and (iii) the Lien
Subordination provisions set forth herein, neither the Company nor any other
Loan Party shall have any rights as a third party beneficiary of any such
provisions. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Secured Obligations provided under the Loan Documents, to have agreed to the
provisions of this Article.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:

(i) if to Company, to it at Knowles Corporation, 1151 Maplewood Drive, Itasca,
IL 60143, Attention of Paul Dickinson (Fax No. (630) 250-1295), and if to any
Borrowing Subsidiary, to it in care of the Company;

(ii) if to the Administrative Agent, (A) if such notice relates to a Loan or
Borrowing denominated in dollars, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 500 Stanton Christiana Road, Floor 03, Ops 2, Newark, Delaware
19713, Attention of Neer Reibenbach (Fax No. (302) 634-3301; e-mail:
neer.reibenbach@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, New York, New York 10179, Attention of Ryan Thompson (Fax No.
(917) 456-3361); or (B) if such notice relates to a Loan or Borrowing
denominated in Euro, Pounds Sterling or any other Designated Currency, to J.P.
Morgan Europe Limited, Loans Agency, 6th Floor, 25 Bank Street, Canary Wharf,
London E145JP, United Kingdom Attention of: Hannah Langley (Fax No. 44 207 777
2360; e-mail: Loan_and_Agency_London@jpmorgan.com) with a copy to JPMorgan Chase
Bank, N.A., 383 Madison Avenue, New York, NY 10179, Attention of Ryan Thompson
(Fax No. (917) 456-3361);

(iii) if to any Issuing Bank, to it at its address (or fax number) most recently
specified by it in a notice delivered to the Administrative Agent and the
Company (whether to it or in its care) (or, in the absence of any such notice,
to the address (or fax number) set forth in the Administrative Questionnaire of
the Lender that is serving as such Issuing Bank or is an Affiliate thereof); and

 

119



--------------------------------------------------------------------------------

(iv) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) of this Section shall be effective as provided in such
paragraph.

(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Administrative Agent or the Company (whether to it
or in its care) may be delivered or furnished by electronic communications
pursuant to procedures approved by the recipient thereof prior thereto; provided
that approval of such procedures may be limited or rescinded by any such Person
by notice to each other such Person.

(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

(d) The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available”. Neither the
Administrative Agent nor any its Related Parties warrants, or shall be deemed to
warrant, the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or

 

120



--------------------------------------------------------------------------------

consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. Without limiting the generality of
the foregoing, the execution and delivery of this Agreement, the making of a
Loan or the issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Sections 2.20, 2.21, 2.22, 2.23, 9.02(c) and 9.02(e),
none of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except, (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company, the Administrative Agent and the Required Lenders and, (ii) in the case
of any other Loan Document (other than any waiver, amendment or modification to
effectuate any modification thereto expressly contemplated by the terms of such
other Loan Document), pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto, in each case with the consent of the Required Lenders, provided
that (i) any provision of this Agreement or any other Loan Document may be
amended by an agreement in writing entered into by the Company and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, such amendment does not adversely affect the rights of
any Lender and (ii) no such agreement shall (A) waive any condition set forth in
Section 4.02 or 4.03 without the written consent of the Majority in Interest of
the Revolving Lenders (it being understood and agreed that any amendment or
waiver of, or any consent with respect to, any provision of this Agreement
(other than any waiver expressly relating to Section 4.02 or 4.03) or any other
Loan Document, including any amendment of any representation or warranty or
affirmative or negative covenant set forth herein or in any other Loan Document
or any waiver of a Default or an Event of Default, shall not be deemed to be a
waiver of any condition set forth in Section 4.02 or 4.03), (B) increase the
Commitment of any Lender without the written consent of such Lender, it being
understood that no amendment, modification or waiver of, or consent to departure
from, any condition precedent, representation or warranty, covenant, Default,
Event of Default, mandatory prepayment or mandatory reduction of the Commitments
or Additional Commitments shall constitute an increase of any Commitment or
Additional Commitment of such Lender, (C) reduce the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon or reduce any
fees payable hereunder (in each case, other than to waive any Default or Event
of Default (other than one resulting from a failure to make any payment) or any
obligations of the Borrowers to pay interest at the default rate of interest
under Section 2.12(d) or as a result of any change in the definition, or in any
components thereof, of the term “Leverage Ratio”), without the written consent
of each Lender affected thereby, (D) postpone the scheduled maturity date of any
Loan or the date of any scheduled payment of the principal amount of any Term
Loan under Section 2.09, or the required date of reimbursement of any LC
Disbursement, or the expiration date of any Letter of Credit to a date fewer
than five days prior to, or on or after, the Revolving Maturity Date (other than
any Letter of Credit that has been cash collateralized or back-stopped by a
letter of credit in a manner reasonably

 

121



--------------------------------------------------------------------------------

satisfactory to the relevant Issuing Bank), or any date for the payment of any
interest or fees payable hereunder (in each case, other than any extension for
administrative reasons reasonably agreed to by the Administrative Agent), or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (E) change Section 2.17(b) or 2.17(c) in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender, (F) change any of the provisions of this
Section 9.02(a) or (b) or the percentage set forth in the definition of the term
“Required Lenders” or the definition of Majority in Interest, without the
written consent of each Lender (or each Lender of such Class, as the case may
be); provided that, with the consent of the Required Lenders, the provisions of
this Section and the definition of the term “Required Lenders” may be amended to
include references to any new class of loans created under this Agreement (or to
lenders extending such loans) on substantially the same basis as the
corresponding references relating to the existing Classes of Loans or Lenders,
(G) release substantially all of the value of the Guarantees provided by the
Subsidiary Loan Parties (including, in each case, by limiting liability in
respect thereof) created under the Collateral Agreement without the written
consent of each Lender (except as expressly provided in Section 9.14 or the
Collateral Agreement (including any such release by the Administrative Agent in
connection with any sale or other disposition of any Subsidiary upon the
exercise of remedies under the Security Documents), it being understood that an
amendment or other modification of the type of obligations guaranteed under the
Collateral Agreement shall not be deemed to be a release or limitation of any
Guarantee), or (H) release all or substantially all the Collateral from the
Liens of the Security Documents, without the written consent of each Lender
(except as expressly provided in Section 9.14 or the applicable Security
Document (including any such release by the Administrative Agent in connection
with any sale or other disposition of the Collateral upon the exercise of
remedies under the Security Documents), it being understood that an amendment or
other modification of the type of obligations secured by the Security Documents
shall not be deemed to be a release of the Collateral from the Liens of the
Security Documents), provided further that (1) no such agreement shall amend,
modify, extend or otherwise affect the rights or obligations of the
Administrative Agent or any Issuing Bank without the prior written consent of
the Administrative Agent or such Issuing Bank, as the case may be, and (2) any
amendment, waiver or other modification of this Agreement that by its terms
affects the rights or duties under this Agreement of the Lenders of one or more
Classes (but not the Lenders of any other Class), may be effected by an
agreement or agreements in writing entered into by the Company and the requisite
number or percentage in interest of each affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time. Notwithstanding the foregoing, no
consent with respect to any amendment, waiver or other modification of this
Agreement or any other Loan Document shall be required of (x) any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (B), (C) or (D) of clause (ii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
affected by such amendment, waiver or other modification or (y) in the case of
any amendment, waiver or other modification referred to in clause (ii) of the
first proviso of this paragraph, any

 

122



--------------------------------------------------------------------------------

Lender that receives payment in full of the principal of and interest accrued on
each Loan made by, and all other amounts owing to, such Lender or accrued for
the account of such Lender under this Agreement and the other Loan Documents at
the time such amendment, waiver or other modification becomes effective and
whose Commitments terminate by the terms and upon the effectiveness of such
amendment, waiver or other modification. Any amendment or modification effected
in accordance with this paragraph will be binding on each Borrowing Subsidiary
whether or not such Borrowing Subsidiary shall have consented thereto.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Company (i) to add one or more additional credit facilities to
this Agreement and to permit any extension of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the relevant benefits of this Agreement and the other Loan
Documents and (ii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority in Interest
on substantially the same basis as the Lenders prior to such inclusion.

(c) Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or in any other Security Document to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of the term “Collateral and Guarantee Requirement”.

(d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arrangers, the Syndication Agents and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for any of the foregoing
(limited, in the case of preparation, negotiation, execution, delivery and
administration of the Credit Agreement and the other Loan Documents, to a single
counsel for the Administrative Agent, the Arrangers and their Affiliates and
such local counsel (limited to a single counsel per jurisdiction) as the
Administrative Agent shall deem advisable in connection with the creation and
perfection of security interests in the Collateral on the Effective Date), in
connection with the structuring, arrangement and syndication of the credit
facilities provided for herein, including the preparation, negotiation,
execution and delivery of the Commitment Letter and the Fee Letter, as well as
the preparation, execution, delivery and administration of this Agreement, the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or

 

123



--------------------------------------------------------------------------------

any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers, any Issuing Bank
or any Lender, including the fees, charges and disbursements of counsel for any
of the foregoing, in connection with the enforcement or protection of its rights
in connection with the Loan Documents, including its rights under this Section,
or in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) The Borrowers shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, the Syndication Agent, each Lender and Issuing Bank,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”), against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, penalties, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee (but limited, in the case of legal fees and expenses, to the actual
reasonable and documented out-of-pocket fees, disbursements and other charges of
(w) one counsel to all Indemnitees taken as a whole, (x) solely in the case of
any actual or potential conflict of interest, one additional counsel to all
affected Indemnitees, taken as a whole, (y) if reasonably necessary, one local
counsel in any relevant jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) to all Indemnitees, taken as a whole,
and (z) solely in the case of any actual or potential conflict of interest, one
additional local counsel to all affected Indemnitees, taken as a whole),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the structuring, arrangement and syndication of the
credit facilities provided for herein, the execution and delivery of the
Commitment Letter and the Fee Letter (or the Commitment Letter and Fee Letters
referred to in the Original Credit Agreement), the execution delivery and
administration of this Agreement, the other Loan Documents or any other
agreement or instrument contemplated hereby or thereby, the performance by the
parties to the Commitment Letter, the Fee Letter (or the Commitment Letter and
the Fee Letters referred to in the Original Credit Agreement), this Agreement or
the other Loan Documents of their obligations thereunder or the consummation of
the Transactions (or the “Transactions”, as defined in the Original Credit
Agreement) or any other transactions contemplated thereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Borrower or any Subsidiary, or any other Environmental
Liability related in any way to any Borrower or any Subsidiary, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
whether initiated against or by any party to the Commitment Letter, the Fee
Letter, this Agreement or any other Loan Document, any Affiliate of any of the
foregoing or any third party (and regardless of whether any Indemnitee is a
party thereto); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted

 

124



--------------------------------------------------------------------------------

(x) from the gross negligence or wilful misconduct of such Indemnitee or a
breach of a material agreement in bad faith by such Indemnitee under any Loan
Document or (y) from any dispute not involving an act or omission by the Company
or any of its Affiliates and solely among Indemnitees, other than any claims
against the Administrative Agent, any Arranger or any Syndication Agent (or any
of their Related Parties) solely in its capacity as such. All amounts due under
this paragraph (b) shall be payable by one or more Borrowers within 30 days
(x) after written demand therefor, in the case of any indemnification
obligations and (y) in the case of reimbursement of costs and expenses, after
receipt of an invoice setting forth such costs and expenses in reasonable
detail, together with backup documentation supporting the relevant reimbursement
request. This paragraph shall not apply with respect to Taxes, other than any
Taxes that represent losses, claims or damages arising from any non-Tax claim.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them under paragraph (a) or (b) of this Section to the Administrative Agent
(or any sub-agent thereof), any Issuing Bank or any Related Party of any of the
foregoing (and without limiting their obligation to do so), each Lender
severally agrees promptly to pay to the Administrative Agent (or any such
sub-agent), such Issuing Bank or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or such sub-agent) or such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or any Issuing Bank in
connection with such capacity; provided further that, with respect to such
unpaid amounts owed to any Issuing Bank in its capacity as such, or to any
Related Party of any of the foregoing acting for any Issuing Bank in connection
with such capacity, only the Revolving Lenders shall be required to pay such
unpaid amounts. For purposes of this Section, a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the total Revolving Exposures,
unused Revolving Commitments and, except for purposes of the immediately
preceding proviso, the outstanding Term Loans and unused Term Commitments, in
each case, at the time (or most recently outstanding and in effect).

(d) To the fullest extent permitted by applicable law, no party hereto shall
assert, or permit any of its Affiliates or Related Parties to assert, and each
party hereto hereby waives, any claim against any other party hereto and its
Related Parties (i) for any damages arising from the use by others of
information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet), or (ii) on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with or as a result of this Agreement, any other Loan Document or any agreement
or instrument contemplated hereby or thereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof; provided, that nothing in
this paragraph shall affect the indemnification obligations of any Loan Party
under paragraph (b) of this Section 9.03 in respect of any damages awarded
against any Indemnitee.

 

125



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) except as a
result of any merger, consolidation or amalgamation permitted under
Section 6.03, no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (solely to the
extent expressly provided in paragraph (c) of this Section), the Arrangers, the
Syndication Agent, the Documentation Agent and, to the extent expressly
contemplated hereby, the sub-agents of the Administrative Agent and the Related
Parties of any of the Administrative Agent, the Arrangers, the Syndication
Agent, the Documentation Agent, any Issuing Bank and any Lender) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A) the Company; provided that no consent of the Company shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
or (2) if an Event of Default has occurred and is continuing, for any other
assignment; provided further that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; and

(C) each Issuing Bank, in the case of any assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its LC Exposure.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the

 

126



--------------------------------------------------------------------------------

Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consents.

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
Section 9.04(c).

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the Commitment of, and principal amount (and stated
interest) of the Loans and LC Disbursements owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent, the Issuing Banks and the Lenders

 

127



--------------------------------------------------------------------------------

may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company and, as to entries pertaining to it, any Issuing Bank
or Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

(c) (i) Any Lender may, without the consent of the Company, the Administrative
Agent or any Issuing Bank, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and Loans of
any Class); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Company, the Administrative Agent, the Issuing Banks and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that

 

128



--------------------------------------------------------------------------------

such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly affects the Loans and Commitments in which such
Participant has an interest that affects such Participant or requires the
approval of all the Lenders. Borrowers agree that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
requirements and limitations therein, including the requirements under
Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(x) agrees to be subject to the provisions of Sections 2.17 and 2.18 as if it
were an assignee under paragraph (b) of this Section and (y) shall not be
entitled to receive any greater payment under Section 2.14 or 2.16, with respect
to any participation than its participating Lender would have been entitled to
receive. Each Lender that sells a participation agrees, at the Company’s request
and expense, to use reasonable efforts to cooperate with the Company to
effectuate the provisions of Section 2.18(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.17(c) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement or any other Loan Document (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement or any other Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other

 

129



--------------------------------------------------------------------------------

Loan Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Arrangers, the Syndication Agent, the
Documentation Agent, any Issuing Bank, any Lender or any Affiliate of any of the
foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended hereunder, and shall continue in full force
and effect until the Termination Date. Notwithstanding the foregoing or anything
else to the contrary set forth in this Agreement or any other Loan Document, in
the event that, in connection with the refinancing or repayment in full of the
credit facilities provided for herein, an Issuing Bank shall have provided to
the Administrative Agent a written consent to the release of the Revolving
Lenders from their obligations hereunder with respect to any Letter of Credit
issued by such Issuing Bank (whether as a result of the obligations of the
Company (and any other account party) in respect of such Letter of Credit having
been collateralized in full by a deposit of cash with such Issuing Bank, or
being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.04(d) or 2.04(f). The
provisions of Sections 2.14, 2.15, 2.16, 2.17(e) and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under the Commitment Letter and any commitment advices submitted by them (but do
not supersede any other provisions of the Commitment Letter or the Fee Letter or
the Commitment Letter and Fee Letters referred to in the Original Credit
Agreement (or any separate letter agreements with respect to fees payable to the
Administrative Agent or any Issuing Bank) that do not by the terms of such
documents terminate upon the effectiveness of this Agreement pursuant to the
provisions of the Commitment Letter providing for the termination of such
provisions to the extent covered hereby, all of which shall remain in full force
and effect). This Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
all the other parties hereto, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

130



--------------------------------------------------------------------------------

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Borrower against any of
and all the obligations then due of the Borrowers now or hereafter existing
under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement and although such obligations of such Borrower are owed to a branch,
office or Affiliate of such Lender or such Issuing Bank different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of each Lender and Issuing Bank, and each Affiliate of
any of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have. Each Lender and Issuing Bank agrees to notify the Company
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give notice shall not affect the validity of such
setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each
Borrower hereby irrevocably and unconditionally agrees that all claims arising
out of or relating to this Agreement or any other Loan Document brought by it or
any of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or any of its properties in
the courts of any jurisdiction.

 

131



--------------------------------------------------------------------------------

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties on a “need to know” basis solely in connection with the Transactions,
including accountants, legal counsel and other agents and advisors, it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential; provided that such Person shall be responsible for its
Related Parties’ compliance with this Section 9.12, (b) to the extent required
or requested by any regulatory authority purporting to have jurisdiction over
such Person or its Affiliates (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable law or

 

132



--------------------------------------------------------------------------------

by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing confidentiality
undertakings substantially similar to those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to the Company or any Subsidiary and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the applicable Person on a nonconfidential basis from
a source other than the Company or a Subsidiary not known to be bound by any
confidentiality agreement. For purposes of this Section, “Information” means all
information received from any Borrower relating to the Company or any Subsidiary
or their businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by such Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. It is agreed that,
notwithstanding the restrictions of any prior confidentiality agreement binding
on any Arranger or the Administrative Agent, such parties may disclose
Information as provided in this Section 9.12.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. Release of Liens and Guarantees. A Subsidiary Loan Party (other
than any Borrower) shall automatically be released from its obligations under
the Loan Documents, and all security interests created by the Security Documents
in Collateral owned by such Subsidiary Loan Party shall be automatically
released, upon the consummation of any transaction permitted by this Agreement
as a result of which such Subsidiary Loan Party ceases to be a Subsidiary and
upon the occurrence of the Termination Date; provided that, if so required by
this Agreement, the Required Lenders

 

133



--------------------------------------------------------------------------------

shall have consented to such transaction and the terms of such consent shall not
have provided otherwise. Upon any sale or other transfer by any Loan Party
(other than to any Borrower or any Subsidiary Loan Party or any Subsidiary
required to become a Subsidiary Loan Party) of any Collateral in a transaction
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest created under any Security Document in
any Collateral pursuant to Section 9.02, the security interests in such
Collateral created by the Security Documents shall be automatically released. In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent.

SECTION 9.15. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.

SECTION 9.16. No Fiduciary Relationship. Each Borrower, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, each
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Banks and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Banks or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications. The Administrative Agent, the Arrangers, the Lenders, the
Issuing Banks and their Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Borrowers and their Affiliates, and none of the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks or their
Affiliates has any obligation to disclose any of such interests to the Company
or any of its Affiliates. To the fullest extent permitted by law, each Borrower
hereby waives and releases any claims that it or any of its Affiliates may have
against the Administrative Agent, the Arrangers, the Lenders, the Issuing Banks
and their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 9.17. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by any
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to each Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state

 

134



--------------------------------------------------------------------------------

and foreign securities laws, and (ii) it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain MNPI
in accordance with its compliance procedures and applicable law, including
Federal, state and foreign securities laws.

(b) Each Borrower and each Lender acknowledges that, if information furnished by
any Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that any Borrower has indicated as
containing MNPI solely on that portion of the Platform designated for Private
Side Lender Representatives and (ii) if any Borrower has not indicated whether
any information furnished by it pursuant to or in connection with this Agreement
contains MNPI, such information shall be posted solely on that portion of the
Platform designated for Private Side Lender Representatives. Each Borrower, at
the request of the Administrative Agent, agrees to specify whether any
information furnished to the Administrative Agent pursuant to, or in connection
with, the Agreement contains MNPI, and the Administrative Agent shall be
entitled to rely on any such designation by the Company without liability or
responsibility for the independent verification thereof. Notwithstanding the
foregoing, but without limiting the provisions of the immediately preceding
sentence, the Borrower shall be under no obligation to mark any information as
suitable for Public Side Lender Representatives.

SECTION 9.18. Judgment Currency. (a) If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in dollars into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction dollars
could be purchased with such other currency on the Business Day immediately
preceding the day on which final judgment is given.

(b) The obligations of each party hereto in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than dollars, be discharged only to the extent that, on the
Business Day following receipt by the Applicable Creditor of any sum adjudged to
be so due in the Judgment Currency, the Applicable Creditor may in accordance
with normal banking procedures in the relevant jurisdiction purchase dollars
with the Judgment Currency; if the amount of dollars so purchased is less than
the sum originally due to the Applicable Creditor in dollars, such party agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such deficiency. The obligations of the parties
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.

SECTION 9.19. Excluded Swap Obligations. Notwithstanding any provision of this
Agreement or any other Loan Document, no Guarantee by any Subsidiary Loan Party
under any Loan Document shall include a Guarantee of any Secured Obligation
that, as to such Subsidiary Loan Party, is an Excluded Swap

 

135



--------------------------------------------------------------------------------

Obligation, and no Collateral provided by any Subsidiary Loan Party shall secure
any Secured Obligation that, as to such Subsidiary Loan Party, is an Excluded
Swap Obligation. In the event that any payment is made pursuant to any Guarantee
by, or any amount is realized from Collateral of, any Subsidiary Loan Party as
to which any Secured Obligations are Excluded Swap Obligations, such payment or
amount shall be applied to pay the Secured Obligations of such Loan Party as
otherwise provided herein and in the other Loan Documents without giving effect
to such Excluded Swap Obligations, and each reference in this Agreement or any
other Loan Document to the ratable application of such amounts as among the
Secured Obligations or any specified portion of the Secured Obligations that
would otherwise include such Excluded Swap Obligations shall be deemed so to
provide.

(a) Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time to enable each other Loan Party to
honor all of its obligations under the Loan Documents in respect of Swap
Obligations (subject to the limitations on its Guarantee under the Collateral
Agreement). The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until its Guarantee under the Collateral
Agreement is released. Each Qualified ECP Guarantor intends that this Section
shall constitute a “keepwell, support, or other agreement” for the benefit of
each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

(b) The following terms shall for purposes of this Section have the meanings set
forth below:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § et seq.),
as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Subsidiary Loan Party, any
Swap Obligation if, and to the extent that, the Guarantee by such Subsidiary
Loan Party of, or the grant by such Subsidiary Loan Party of a security interest
to secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guarantee of such Guarantor becomes
effective with respect to such related Swap Obligation.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Loan Party that has total assets exceeding $10,000,000 or that
otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder at the time such Swap
Obligation is incurred

 

136



--------------------------------------------------------------------------------

(including as a result of the agreement in this Section or any other Guarantee
or other support agreement in respect of the obligations of such Subsidiary Loan
Party by another Person that constitutes an “eligible contract participant”).

SECTION 9.20. Conflicts. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, in the event of any conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall govern and control.

SECTION 9.21. Pari Passu Intercreditor Agreements. (a) Each of the Lenders, the
Issuing Banks and the other Secured Parties acknowledges that obligations of the
Loan Parties under any Permitted Pari Passu Refinancing Securities may be
secured by Liens on assets of the Loan Parties that constitute Collateral. Each
of the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably authorizes and directs the Administrative Agent to execute and
deliver, in each case on behalf of such Secured Party and without any further
consent, authorization or other action by such Secured Party, (i) from time to
time upon the request of the Company, in connection with the issuance of any
Permitted Pari Passu Refinancing Securities, any Pari Passu Intercreditor
Agreement (it being understood that the Administrative Agent is hereby
authorized and directed to determine the terms and conditions of any such
agreement as contemplated by the definition of the term “Pari Passu
Intercreditor Agreement”), and (ii) any documents relating thereto.

(b) Each of the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably (i) consents to the treatment of Liens to be provided for under any
Pari Passu Intercreditor Agreement, (ii) agrees that, upon the execution and
delivery thereof, such Secured Party will be bound by the provisions of any Pari
Passu Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of any Pari Passu Intercreditor Agreement,
(iii) agrees that no Secured Party shall have any right of action whatsoever
against the Administrative Agent as a result of any action taken by the
Administrative Agent pursuant to this Section or in accordance with the terms of
any Pari Passu Intercreditor Agreement and (iv) authorizes and directs the
Administrative Agent to carry out the provisions and intent of each such
document.

(c) Each of the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably further authorizes and directs the Administrative Agent to execute
and deliver, in each case on behalf of such Secured Party and without any
further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Pari Passu Intercreditor
Agreement that the Borrower may from time to time request (i) to give effect to
any issuance, amendment, extension, renewal, refinancing or replacement of any
Permitted Pari Passu Refinancing Securities, (ii) to confirm for any party that
such Pari Passu Intercreditor Agreement is effective and binding upon the
Administrative Agent on behalf of the Secured Parties and (iii) to effect any
other amendment, supplement or modification so long as the resulting agreement
would constitute a Pari Passu Intercreditor Agreement if executed at such time
as a new agreement.

 

137



--------------------------------------------------------------------------------

(d) Each of the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably further authorizes and directs the Administrative Agent to execute
and deliver, in each case on behalf of such Secured Party and without any
further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Security Document to add
or remove any legend that may be required pursuant to any Pari Passu
Intercreditor Agreement.

(e) The Administrative Agent shall have the benefit of the provisions of Article
VIII with respect to all actions taken by it pursuant to this Section or in
accordance with the terms of any Pari Passu Intercreditor Agreement to the full
extent thereof.

SECTION 9.22. Limit on CFC Obligations. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, no CFC shall be liable for any
Secured Obligations of the Company or any Domestic Subsidiary.

[Signature pages follow]

 

138



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

KNOWLES CORPORATION     by    

/s/ John S. Anderson

  Name:  John S. Anderson  

Title:    Senior Vice President and Chief Financial Officer

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

KNOWLES LUXEMBOURG
INTERNATIONAL S.À R.L.     by    

/s/ John S. Anderson

  Name:  John S. Anderson  

Title:    Manager

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

KNOWLES CORPORATION,     by    

 

  Name:   Title:

KNOWLES LUXEMBOURG

INTERNATIONAL S.À R.L.,

    by    

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

    by    

/s/ Tina Ruyter

  Name:  Tina Ruyter  

Title:    Executive Director

 

139



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

OF KNOWLES CORPORATION

 

Name of Institution: HSBC Bank USA, N.A.

            by    

/s/ Fik Durmus

  Name:  Fik Durmus  

Title:    Senior Vice President

For any Lender requiring a second signature block:

            by    

 

  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

OF KNOWLES CORPORATION

 

Wells Fargo Bank, N.A.   by  

/s/ Lacy Houstoun

  Name:  Lacy Houstoun  

Title:    Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

OF KNOWLES CORPORATION

 

Name of Institution:       BANK OF AMERICA, N.A., as Co-Documentation Agent

    by    

/s/ Jonathan M. Phillips

    Name:  Jonathan M. Phillips    

Title:    Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

OF KNOWLES CORPORATION

 

Name of Institution: U.S. BANK NATIONAL ASSOCIATION

    by    

/s/ Mary Ann Klemm

    Name:  Mary Ann Klemm    

Title:    Vice President

For any Lender requiring a second signature block:

by

   

 

  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

OF KNOWLES CORPORATION

 

Name of Institution: PNC BANK, NATIONAL ASSOCIATION

    by    

/s/ Ryan T. Smith

  Name:  Ryan T. Smith  

Title:    Assistant Vice President

For any Lender requiring a second signature block:

    by    

 

  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

OF KNOWLES CORPORATION

 

Name of Institution:   MUFG Union Bank, N.A. f/k/a Union Bank, N.A.

  by  

/s/ Michael Gardner

  Name:  Michael Gardner  

Title:    Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

OF KNOWLES CORPORATION

 

Name of Institution: SUNTRUST

            by

   

/s/ Elizabeth Tallmadge

  Name:  Elizabeth Tallmadge  

Title:    Managing Director

For any Lender requiring a second signature block:

            by

   

                                      

  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

OF KNOWLES CORPORATION

 

Name of Institution: GOLDMAN SACHS BANK USA

  by  

/s/ Rebecca Kratz

  Name:  Rebecca Kratz  

Title:    Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

OF KNOWLES CORPORATION

 

Name of Institution: ING BANK N.V., DUBLIN BRANCH

  by  

/s/ Maurice Kenny

  Name:  Maurice Kenny  

Title:    Director

  by  

/s/ Sean Hassett

  Name:  Sean Hassett  

Title:    Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

OF KNOWLES CORPORATION

 

Name of Institution: Sumitomo Mitsui Banking Corporation

  by  

/s/ Shuji Yabe

  Name:  Shuji Yabe  

Title:    Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

OF KNOWLES CORPORATION

 

Name of Institution: BRANCH BANKING AND TRUST COMPANY

            by    

/s/ Kurt W. Anstaett

  Name:  Kurt W. Anstaett  

Title:    Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.01

Existing Letters of Credit

None.



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

 

Lender

  

Revolving

  

Term

  

Total

JPMorgan Chase Bank, N.A.

   $44,000,000.00    $33,000,000.00    $77,000,000.00

HSBC Bank, National Association

   $44,000,000.00    $33,000,000.00    $77,000,000.00

Wells Fargo Bank, National Association

   $44,000,000.00    $33,000,000.00    $77,000,000.00

Bank of America, N.A.

   $35,000,000.00    $27,000,000.00    $62,000,000.00

U.S. Bank National Association

   $18,000,000.00    $27,000,000.00    $45,000,000.00

PNC Bank, National Association

   $32,000,000.00    $22,500,000.00    $54,500,000.00

Union Bank, N.A.

   $25,500,000.00    $19,500,000.00    $45,000,000.00

SunTrust Bank

   $15,000,000.00    $22,500,000.00    $37,500,000.00

BMO Harris Bank, N.A.

   $13,000,000.00    $19,500,000.00    $32,500,000.00

ING Bank N.V. Dublin Branch

   $20,500,000.00    $12,000,000.00    $32,500,000.00

Goldman Sachs Bank USA

   $20,500,000.00    $12,000,000.00    $32,500,000.00

Sumitomo Mitsui Banking Corporation

   $20,500,000.00    $12,000,000.00    $32,500,000.00

Branch Banking & Trust Company

   $10,000,000.00    $15,000,000.00    $25,000,000.00

The Northern Trust Company

   $8,000,000.00    $12,000,000.00    $20,000,000.00

Total Commitments

   $350,000,000.00    $300,000,000.00    $650,000,000.00



--------------------------------------------------------------------------------

SCHEDULE 3.11

Subsidiaries and Joint Ventures

 

Issuer

  

Jurisdiction of
Organization

  

Registered Owner

  

Percentage

of Equity Interests

Knowles Capital Holdings, Inc.*    Delaware    Knowles Corporation    100%
Voltronics, LLC    Delaware    Knowles Corporation    100% Knowles Finance
Corporation*    Delaware    Knowles Corporation    100% Vectron International,
Inc.*    Delaware    Knowles Capital Holdings, Inc.    100% Knowles Cazenovia
Inc.    Delaware    Knowles Capital Holdings, Inc.    100% Novacap, LLC   
Delaware    Knowles Capital Holdings, Inc.    100% Knowles Electronics Holdings,
Inc.*    Delaware    Vectron International, Inc.    100% Vectron International,
Ltd.    Canada    Vectron International, Inc.    100% Knowles Capital Formation,
Inc.    Delaware    Knowles Electronics Holdings, Inc.    100% Knowles
Intermediate Holding, Inc.*    Delaware    Knowles Electronics Holdings, Inc.   
100% Knowles Electronics, LLC*    Delaware    Knowles Electronics Holdings, Inc.
   100% Knowles Electronics Sales Corp.    Delaware    Knowles Intermediate
Holding, Inc.    100% Knowles Electronics Singapore Pte Ltd**    Singapore   
Knowles Intermediate Holding, Inc.    100% Knowles Electronics Denmark ApS   
Denmark    Knowles Electronics Sales Corp.    100% Knowles Luxembourg S.à. r.l.
   Luxembourg    Knowles Capital Holdings, Inc.    23% Knowles Luxembourg S.à.
r.l.    Luxembourg    Knowles Intermediate Holding, Inc.    77% Knowles Europe
   U.K.    Knowles Luxembourg S.à. r.l.    100% Knowles Luxembourg Services S.à.
r.l.    Luxembourg    Knowles Luxembourg S.à. r.l.    100% Knowles Holdings
Austria GmbH    Austria    Knowles Luxembourg Services S.à. r.l.    100% Knowles
Electronics Austria GmbH**    Austria    Knowles Holdings Austria GmbH    100%
Knowles Luxembourg International S.à. r.l.    Luxembourg    Knowles Luxembourg
S.à. r.l.    100% Knowles IPC (M) Sdn. Bhd.**    Malaysia    Knowles Luxembourg
International S.à. r.l.    100% Knowles Electronics Taiwan, Ltd.**    Taiwan   
Knowles Luxembourg International S.à. r.l.    100% Knowles Electronics
(Malaysia) Sdn. Bhd.**    Malaysia    Knowles IPC (M) Sdn. Bhd.    100% Knowles
Electronics Japan K.K.    Japan    Knowles IPC (M) Sdn. Bhd.    100% Knowles
Electronics Asia Pte. Ltd.    Singapore    Knowles IPC (M) Sdn. Bhd.    100%
Knowles GmbH    Switzerland    Knowles Electronics Singapore Pte Ltd    100%
Knowles Electronics (Weifang), Co., Ltd. **    China    Knowles Electronics
Singapore Pte Ltd    100% Knowles Electronics (Beijing) Co., Ltd.**    China   
Knowles Electronics Singapore Pte Ltd    100% Knowles Electronics (Suzhou) Co.,
Ltd.**    China    Knowles Electronics Singapore Pte Ltd    100% Knowles
Electronics (Philippines) Corporation**    Philippines    Knowles Electronics
Singapore Pte Ltd    100% Knowles Luxembourg Finance S.à. r.l.    Luxembourg   
Knowles Electronics Singapore Pte Ltd    100% Knowles (UK) Limited**    U.K.   
Knowles Luxembourg Finance S.à. r.l.    100% Vectron International GmbH**   
Germany    Knowles Electronics Singapore Pte Ltd    100%

 

* Material Subsidiary and Designated Subsidiary

** Material Subsidiary



--------------------------------------------------------------------------------

SCHEDULE 6.01

Existing Indebtedness

 

1. GBP 500,000 Syfer Technology Ltd. bank guarantee with RBS in favor of UK tax
authority.

 

2. SGD 330,000 Knowles Electronics Singapore Pte. Ltd. bank guarantee with
Deutsche Bank in favor of Singapore tax authority.

 

3. MYR 180,000 Knowles Electronics (Malaysia) Sdn Bhd bank guarantee with
Citibank in favor of Tenaga Nasional Berhad.

 

4. MYR 1,160,000 Knowles Electronics (Malaysia) Sdn Bhd bank guarantee with
Citibank in favor of Tenaga Nasional Berhad.

 

5. Knowles Electronics Malaysia Sdn Bhd bank guarantee facility in an amount up
to RM 2,000,000 and FX facility in any amount up to $10,200,000 with Citibank.

 

6. Knowles IPC (M) Sdn Bhd guarantee facility in an amount up to RM 2,000,000
and FC facility in any amount up to $10,200,000 with Citibank.

 

7. Knowles Electronics Austria Gmbh capital lease obligation as of December 31,
2013 in the amount of EUR 1,163,089 (underlying asset value of EUR 2,462,415).



--------------------------------------------------------------------------------

SCHEDULE 6.02

Existing Liens

 

1. UCC-1 Financing Statement against Knowles Electronics, LLC in favor of
JPMorgan Chase Bank, as Collateral Agent (initial filing number 4101379)



--------------------------------------------------------------------------------

SCHEDULE 6.04

Existing Investments

 

1. Vectron International Gmbh equity investment in Simek Gmbh (investment was on
the December 31, 2013 balance sheet the amount of EUR 2,632).

 

2. Knowles Electronics LLC equity investment in SiTime Corporation (with
investment value on December 31, 2013 balance sheet the amount of $5,125,000).



--------------------------------------------------------------------------------

SCHEDULE 6.10

Existing Restrictions

None.



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below as amended, restated, amended and restated,
supplemented or otherwise modified, (the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) the interest in and to all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, any Letters of
Credit and Swingline Loans included in such facilities) and (b) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (a) above (the
rights and obligations sold and assigned pursuant to clauses (a) and (b) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:  

 

2.    Assignee:  

 

           [and is [a Lender] [an Affiliate/Approved Fund of [Identify
Lender]]]1 3.    Borrowers: Knowles Corporation, and the Borrowing Subsidiaries
(as defined in the Credit Agreement) 4.    Administrative Agent: JPMorgan Chase
Bank, N.A., as the Administrative Agent under the Credit Agreement

 

1  Select as applicable.



--------------------------------------------------------------------------------

5.    Credit Agreement: The Credit Agreement dated as of January 27, 2014, as
amended and restated as of December 31, 2014, among Knowles Corporation, Knowles
Luxembourg International S.à r.l., the Borrowing Subsidiaries party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent 6.
   Assigned Interest: 2

 

Facility Assigned

   Aggregate Amount
of
Commitments/Loans
of the applicable
Class of all Lenders      Amount of the
Commitments/Loans
of the applicable
Class Assigned      Percentage Assigned
of Aggregate
Amount of
Commitments/Loans
of the applicable
Class of all Lenders3  

Tranche A Term Loans

   $         $           %    Revolving Commitments/Revolving Loans4    $     
   $           %   

[                    ]5

   $         $           %   

Effective Date:                         , 20     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI about Knowles Corporation and its subsidiaries and their
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

2  Must comply with the minimum assignment amounts set forth in
Section 9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

3  Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of all Tranche A Term Lenders, Revolving Lenders or Incremental Term Lenders of
any Series, as applicable.

4  Set forth Dollar Equivalent of all Revolving Loans.

5  In the event Incremental Term Loans of any Class are established under
Section 2.20 of the Credit Agreement or any new Class of Loans or Commitments is
established pursuant to Section 2.21 or Section 2.23 of the Credit Agreement,
refer to the Class of such Loans assigned.



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:     [Consented to and]7
Accepted:  

                                     , as Assignor,

    JPMORGAN CHASE BANK, N.A., as Administrative Agent, by         by    

 

            Name:     Name:     Title:     Title:    
                                     , as Assignor,6     Consented to: by      
  [KNOWLES CORPORATION,  

 

          Name:     by     Title:      

 

      Name:         Title:]8           [NAME OF EACH ISSUING BANK,              
by          

 

      Name:         Title:]9  

 

6  The Assignee must deliver to the Borrower all applicable Tax forms required
to be delivered by it under Section 2.16(f) of the Credit Agreement.

7  No consent of the Administrative Agent is required for an assignment of any
Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

8  No consent of the Company is required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund or, if an Event of Default has
occurred and is continuing, for any other assignment.

9  Required in the case of any assignment of all or any portion of a Revolving
Commitment or any Lender’s obligation in respect of its LC Exposure. Prepare a
separate signature block for each Issuing Bank.



--------------------------------------------------------------------------------

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Company or any of the Subsidiaries or any
other Affiliate of the Company or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Company, any of the
Subsidiaries or any other Affiliate of the Company or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (v) if it is a Lender that is a U.S. Person, attached hereto
is an executed original of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax and (vi) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement (including Section 2.16(f) thereof), duly
completed and executed by the Assignee, and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by and construed in accordance with the laws of the State of
New York.



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] BORROWING REQUEST

[For Borrowings denominated in dollars]

JPMorgan Chase Bank, N.A.

as Administrative Agent

Loan and Agency Services Group

500 Stanton Christiana Road, Floor 03, Ops 2

Newark, DE 19713

Attention: Neer Reibenbach

Fax: (302) 654-3301

Email: neer.reibenbach@jpmorgan.com

[For Borrowings denominated in any Designated Currency]

J.P. Morgan Europe Limited Loans

Agency, 6th Floor

25 Bank Street

Canary Wharf, London E145JP

United Kingdom

Attention: Hannah Langley

Fax: 44 207 777 2360

Email: Loanand-Agency-London @jpmorgan.com

Copy to:

JPMorgan Chase Bank, N.A.

as Administrative Agent

383 Madison Avenue

New York, NY 10179

Attention: [                    ]

Fax: (212) 270-[    ]

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of January 27, 2014, as
amended and restated as of December 31, 2014 (as further amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), among Knowles Corporation, a Delaware corporation (the “Company”),
Knowles Luxembourg International S.à r.l., a sociéte à responsabilité limitée
incorporated under the laws of the Grand-Duchy of Luxembourg (the “Luxembourg
Borrower”), the Borrowing Subsidiaries party thereto (each, a “Borrowing
Subsidiary”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as the
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.



--------------------------------------------------------------------------------

This notice constitutes a Borrowing Request and the [Company]/[undersigned
Borrowing Subsidiary] hereby gives you notice, pursuant to Section 2.03 of the
Credit Agreement, that it requests a Borrowing under the Credit Agreement, and
in connection therewith specifies the following information with respect to such
Borrowing:

 

  (A)
Borrower:_____________________________________________________________            

 

  (B) Class of Borrowing:10
__________________________________________________            

 

  (C) Currency of Borrowing:11
________________________________________            

 

  (D) Aggregate principal amount of Borrowing :12
$______________________________        

 

  (E) Date of Borrowing (which is a Business Day):
__________________            

 

  (F) Type of Borrowing:13
____________________________________________            

 

  (G) Interest Period and the last day thereof:14
___________________________            

 

  (H) Location and number of the Applicable Funding Account to which proceeds of
the requested Borrowing are to be disbursed: [Name of Bank] (Account
No.:                                        
                                             )

 

       [Issuing Bank to which proceeds of the requested Borrowing are to be
disbursed:                                       
                                                          ]15

 

10  Specify Tranche A Term Borrowing, Revolving Borrowing, Incremental Term
Borrowing of any Series or, if any new Class of Commitments is established under
Section 2.21 or 2.23, a Borrowing of such Class.

11  If no election as to the currency is specified, the such Borrowing shall be
in dollars.

12  Must comply with Sections 2.01 and 2.02(c) of the Credit Agreement.

13  Specify ABR Borrowing, LIBOR Borrowing or EURIBOR Borrowing. If no election
as to the Type of Borrowing is specified, then if the specified currency of such
Borrowing is (a) dollars, then the requested Borrowing shall be a LIBOR
Borrowing with an Interest Period of 1 month, (b) Euro, then the requested
Borrowing shall be a EURIBOR Borrowing and (c) Pounds Sterling or any other
Designated Currency, then the requested Borrowing shall be a LIBOR Borrowing.

14  Applicable to LIBOR and EURIBOR Borrowings only. Shall be subject to the
definition of “Interest Period” and can be a period of one, two, three or six
months. If no Interest Period is specified, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. May not end after the
applicable Maturity Date.

15  Specify only in the case of an ABR Revolving Borrowing requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.04(f) of the
Credit Agreement.



--------------------------------------------------------------------------------

The Borrower hereby certifies that the conditions specified in paragraphs
(a) and (b) of Section 4.02 of the Credit Agreement have been satisfied and
that, after giving effect to the Borrowing requested hereby, the Aggregate
Revolving Exposure and the Aggregate Designated Currency Revolving Exposure (or,
in each case any component thereof) shall not exceed the applicable maximum
amount thereof (or, in each case the maximum amount of any such component)
specified in Section 2.01 (b) of the Credit Agreement.

 

Very truly yours, [KNOWLES CORPORATION]/[LUXEMBOURG BORROWER]/[BORROWING
SUBSIDIARY] By:     Name:   Title:  

 

8



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF] BORROWING SUBSIDIARY AGREEMENT dated as of [    ] (this “Agreement”),
among KNOWLES CORPORATION, a Delaware corporation (“the Company”),
[                    ], a [                    ] (the “New Borrowing
Subsidiary”), and JPMorgan Chase Bank, N.A., as Administrative Agent.

Reference is made to the Credit Agreement dated as of January 27, 2014, as
amended and restated as of December 31, 2014 (as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, Knowles Luxembourg International S.à
r.l., the Borrowing Subsidiaries party thereto, the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

Under the Credit Agreement, the Lenders and Issuing Banks have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans and to
issue Letters of Credit to the Borrowing Subsidiaries. The Company and the New
Borrowing Subsidiary desire that the New Borrowing Subsidiary become a Borrowing
Subsidiary under the Credit Agreement pursuant to Section 2.22 thereof. The
Company and the New Borrowing Subsidiary represent that the New Borrowing
Subsidiary is a wholly owned Subsidiary of the Company organized under the laws
of [                    ] as a [        ]. The Company agrees that the
Guarantees of the Company and the other Guarantors contained in the Collateral
Agreement will apply to the Obligations of the New Borrowing Subsidiary. Upon
execution of this Agreement by each of the Company, the New Borrowing Subsidiary
and the Administrative Agent, and unless any Revolving Lender informs the
Administrative Agent in accordance with Section 2.22 of the Credit Agreement
that it is unlawful for such Revolving Lender to extend credit to such
Subsidiary, the New Borrowing Subsidiary shall be a party to the Credit
Agreement and shall constitute a “Borrowing Subsidiary” for all purposes
thereof, and the New Borrowing Subsidiary hereby agrees to be bound by all
provisions of the Credit Agreement.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

KNOWLES Corporation, By  

 

Name:   Title:   [NAME OF NEW BORROWING SUBSIDIARY], By  

 

Name:   Title:   JPMORGAN CHASE BANK, N.A., as Administrative Agent, By  

 

Name:   Title:  

[SIGNATURE PAGE TO BORROWING SUBSIDIARY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF] BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

c/o JPMorgan Chase Bank, N.A.,

Loan and Agency Services Group

500 Stanton Christiana Road, Floor 03, Ops 2

Newark, DE 19713

Attention: Neer Reibenbach

Fax: (302) 634-3301

Email: neer.reibenbach@jpmorgan.com

[Date]

Ladies and Gentlemen:

The undersigned, Knowles Corporation (“the Company”), refers to the Credit
Agreement dated as of January 27, 2014, as amended and restated as of
December 31, 2014 (as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, Knowles Luxembourg International S.à r.l., the Borrowing
Subsidiaries party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent. Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.

The Company hereby terminates the status of [                    ] (the
“Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit
Agreement. The Company represents and warrants that no Loans made to, or Letters
of Credit issued for the account of, the Terminated Borrowing Subsidiary are
outstanding as of the date hereof and that all amounts payable by the Terminated
Borrowing Subsidiary in respect of interest and/or fees on or in respect of
Loans and Letters of Credit (and, to the extent notified by the Administrative
Agent, any Issuing Bank or any Lender, any other amounts payable under the
Credit Agreement) pursuant to the Credit Agreement have been paid in full on or
prior to the date hereof.

 

Very truly yours, KNOWLES CORPORATION, By  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF GUARANTEE AND COLLATERAL AGREEMENT]

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

[            ], 2014,

among

KNOWLES CORPORATION,

THE SUBSIDIARIES OF

KNOWLES CORPORATION IDENTIFIED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Other Defined Terms

     1   

ARTICLE II Guarantee

     3   

SECTION 2.01. Guarantee

     3   

SECTION 2.02. Guarantee of Payment; Continuing Guarantee

     4   

SECTION 2.03. No Limitations

     4   

SECTION 2.04. Reinstatement

     5   

SECTION 2.05. Agreement to Pay; Subrogation

     5   

SECTION 2.06. Information

     5   

SECTION 2.07. Keepwell

     5   

ARTICLE III Pledge of Securities

     6   

SECTION 3.01. Pledge

     6   

SECTION 3.02. Delivery of the Pledged Securities

     6   

SECTION 3.03. Representations, Warranties and Covenants

     7   

SECTION 3.04. Registration in Nominee Name; Denominations

     8   

SECTION 3.05. Voting Rights; Dividends and Interest

     8   

ARTICLE IV Remedies

     10   

SECTION 4.01. Remedies Upon Default

     10   

SECTION 4.02. Application of Proceeds

     11   

SECTION 4.03. Securities Act

     12   

ARTICLE V Indemnity, Subrogation, Contribution and Subordination

     12   

SECTION 5.01. Indemnity and Subrogation

     12   

SECTION 5.02. Contribution and Subrogation

     13   

SECTION 5.03. Subordination

     14   

ARTICLE VI Miscellaneous

     14   

SECTION 6.01. Notices

     14   

SECTION 6.02. Waivers; Amendment

     14   

SECTION 6.03. The Administrative Agent; Fees and Expenses; Indemnification

     15   

SECTION 6.04. Survival

     15   

SECTION 6.05. Counterparts; Effectiveness; Successors and Assigns

     16   

SECTION 6.06. Severability

     16   

SECTION 6.07. Right of Set-Off

     16   

SECTION 6.08. Governing Law; Jurisdiction; Consent to Service of Process

     17   

SECTION 6.09. WAIVER OF JURY TRIAL

     17   

SECTION 6.10. Headings

     17   

SECTION 6.11. Security Interest Absolute

     18   

SECTION 6.12. Termination or Release

     18   

SECTION 6.13. Additional Subsidiaries

     18   

SECTION 6.14. Administrative Agent Appointed Attorney-in-Fact

     18   



--------------------------------------------------------------------------------

Schedules

 

Schedule I    Subsidiary Loan Parties Schedule II    Pledged Equity Interests

Exhibits

Exhibit I Form of Supplement



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated as of [            ], 2014 (this
“Agreement”), among Knowles Corporation, a Delaware corporation (the “Company”),
the Subsidiaries from time to time party hereto and JPMorgan Chase Bank, N.A.
(“JPMCB”), as Administrative Agent.

Reference is made to the Credit Agreement dated as of [            ], 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the Borrowing
Subsidiaries from time to time party thereto (together with the Company, the
“Borrowers”), the Lenders and Issuing Banks from time to time party thereto and
JPMCB, as Administrative Agent. The Lenders and Issuing Banks have agreed to
extend credit to the Company and the Borrowing Subsidiaries on the terms and
subject to the conditions set forth in the Credit Agreement. The obligations of
the Lenders and the Issuing Banks to extend such credit are conditioned upon,
among other things, the execution and delivery of this Agreement. The Subsidiary
Loan Parties are Affiliates of the Company and the Borrowing Subsidiaries, will
derive substantial benefits from the extension of credit to the Company and the
Borrowing Subsidiaries pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders and the
Issuing Banks to extend such credit. Accordingly, the parties hereto agree as
follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. (a) Each capitalized term used but not defined
herein and defined in the Credit Agreement shall have the meaning specified in
the Credit Agreement. Each other term used but not defined herein that is
defined in the New York UCC (as defined herein) shall have the meaning specified
in the New York UCC. The term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.

(b) The rules of construction specified in Sections 1.03, 1.05, 1.08 and 1.09 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Agreement” has the meaning assigned to such term in the Preamble hereto.

“Borrowers” has the meaning assigned to such term in the Recitals hereto.

“Cash Management Services” means any treasury, depository and cash management
services, check drawing and automated payment services (including depository,
overdraft, controlled disbursement, automated clearing house transactions,
return items, interstate depository network services, Society for Worldwide
Interbank Financial Telecommunications transfers, cash pooling and operational
foreign exchange management), current account facilities, employee or commercial
credit card programs, stored value cards or purchasing cards and, in each case,
similar arrangements and otherwise in connection with cash management and
obligations owed in respect of dealer incentive, supply chain finance or similar
programs in the ordinary course of business.

“Claiming Party” has the meaning assigned to such term in Section 5.02.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any rule, regulation, or order promulgated thereunder.

“Company” has the meaning assigned to such term in the Preamble hereof.

“Credit Agreement” has the meaning assigned to such term in the Recitals hereto.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission



--------------------------------------------------------------------------------

(or the application or official interpretation of any thereof) including by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.

“Grantors” means, collectively, the Company and each Subsidiary Loan Party.

“Guarantors” means, collectively, the Company (except with respect to
obligations of the Company) and each Subsidiary Loan Party (except, in the case
of any Subsidiary Loan Party that is a Borrowing Subsidiary, with respect to the
obligations of such Subsidiary Loan Party).

“Indemnified Amount” has the meaning assigned to such term in Section 5.02.

“JPMCB” has the meaning assigned to such term in the Preamble hereof.

“Loan Document Obligations” means, collectively, (a) the due and punctual
payment by the Borrowers of (i) the principal of and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral, and (iii) all other monetary obligations
of the Borrowers under the Credit Agreement and each of the other Loan Documents
(including obligations to pay fees, expense reimbursement and indemnification
obligations), whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual performance
of all other obligations of the Borrowers under or pursuant to the Credit
Agreement and each of the other Loan Documents and (c) the due and punctual
payment and performance of all the obligations of each other Loan Party under or
pursuant to this Agreement and each of the other Loan Documents (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Perfection Certificate” means the Perfection Certificate dated the Effective
Date delivered by the Company to the Administrative Agent pursuant to
Section 4.02(i) of the Credit Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Equity Interests” has the meaning assigned to such term in
Section 3.01.

“Pledged Securities” means any stock certificates, unit certificates, limited
liability membership interest certificates and other certificated securities now
or hereafter included in the Pledged Collateral, including all certificates,
instruments or other documents representing or evidencing any Pledged
Collateral.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other Person that
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by guaranteeing or
entering into a keepwell in respect of obligations of such other person under
Section la(18)(A)(v)(II) of the Commodity Exchange Act.

“Secured Ancillary Facility Obligations” means the due and punctual payment and
performance of any and all obligations of the Company, each Borrowing Subsidiary
and each other Subsidiary (whether absolute or contingent and however and
whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor)) arising in
respect of any letter of credit, suretyship, guarantee and/or bonding facility
or similar instruments supporting obligations of the Company and the
Subsidiaries for customs duties and other payment obligations incurred in the
ordinary course of business and not constituting Indebtedness that (a) are owed
to the Administrative Agent, a Lender, an Arranger or an Affiliate of any of the
foregoing, or to any Person that, at the time such obligations were incurred,
was the Administrative Agent, a Lender, an Arranger or an Affiliate of any of
the foregoing or (b) were owed on the Closing Date to a Person that was a Lender
or an Affiliate of a Lender as of the Closing Date, except to the extent the
agreement in respect of any such obligations provides that they will not
constitute Secured Ancillary Facility Obligations hereunder.

 

2



--------------------------------------------------------------------------------

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Company, each Borrowing Subsidiary
and each other Subsidiary (however and whenever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor)) arising in respect of Cash Management Services that
(a) are owed to the Administrative Agent, a Lender, an Arranger or an Affiliate
of any of the foregoing, or to any Person that, at the time such obligations
were incurred, was the Administrative Agent, a Lender, an Arranger or an
Affiliate of any of the foregoing or (b) were owed on the Closing Date to a
Person that was a Lender or an Affiliate of a Lender as of the Closing Date,
except to the extent the agreement in respect of any such obligations provides
that they will not constitute Secured Cash Management Obligations hereunder.

“Secured Hedge Obligations” means the due and punctual payment and performance
of any and all obligations of the Company, each Borrowing Subsidiary and each
other Subsidiary arising under each Hedging Agreement (a) with a counterparty
that is the Administrative Agent, an Arranger, a Lender or an Affiliate of any
of the foregoing, or with any Person that, at the time such Hedging Agreement
was entered into, was the Administrative Agent, an Arranger, a Lender or an
Affiliate of any of the foregoing or (b) was in effect on the Closing Date with
a counterparty that was a Lender or an Affiliate of a Lender as of the Closing
Date; provided, however, the term “Secured Hedge Obligations” shall not create
any guarantee by any Guarantor of (or grant of security interest by any
Guarantor to support) any Excluded Swap Obligations of such Guarantor, except to
the extent the Hedging Agreement in respect of such any such obligations
provides that they will not constitute Secured Hedge Obligations hereunder.

“Secured Obligations” means, collectively, (a) all the Loan Document
Obligations, (b) all the Secured Cash Management Obligations, (c) all the
Secured Ancillary Facility Obligations and (d) all the Secured Hedge
Obligations; provided, however, that the term “Secured Obligations” shall
exclude all Excluded Swap Obligations.

“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent and the Arrangers, (c) each Issuing Bank, (d) each provider of Cash
Management Services the obligations under which constitute Secured Cash
Management Obligations, (e) each counterparty to any Hedging Agreement the
obligations under which constitute Secured Hedge Obligations, (f) each Person
providing bank guarantees or other undertakings the obligations of the Company
and its Subsidiaries arising out of which constitute Secured Ancillary Facility
Obligations, (g) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (h) the successors and permitted
assigns of each of the foregoing.

“Subsidiary Loan Parties” means, collectively, (a) the Subsidiaries identified
on Schedule I and (b) each other Subsidiary that becomes a party to this
Agreement after the date hereof.

“Supplement” means an instrument substantially in the form of Exhibit I hereto,
or any other form approved by the Administrative Agent and the Company, and in
each case reasonably satisfactory to the Administrative Agent.

“Supplemental Perfection Certificate” means each supplemental Perfection
Certificate delivered by the Company pursuant to Section 5.01(d) of the Credit
Agreement.

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of
section 1a(47) of the Commodity Exchange Act.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the full and punctual payment and
performance, when due, of the Secured Obligations. Each Guarantor further agrees
that the Secured Obligations may be extended or renewed, in whole or in part, or
amended or modified, without notice to or further assent from it, and that it
will remain bound upon its guarantee hereunder notwithstanding any extension,
renewal, amendment or modification

 

3



--------------------------------------------------------------------------------

of any Secured Obligation. Each Guarantor waives presentment to, demand of
payment from and protest to the Company, any Borrowing Subsidiary or any other
Loan Party or Person of any of the Secured Obligations, and also waives notice
of acceptance of its guarantee hereunder and notice of protest for nonpayment.

SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy, insolvency, receivership or other similar
proceeding shall have stayed the accrual or collection of any of the Secured
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent or any other Secured Party to any security held for the payment of the
Secured Obligations or to any balance of any deposit account or credit on the
books of the Administrative Agent or any other Secured Party in favor of the
Company, any Borrowing Subsidiary, any other Loan Party or any other Person.
Each Guarantor agrees that its guarantee hereunder is continuing in nature and
applies to all Secured Obligations, whether currently existing or hereafter
incurred.

SECTION 2.03. No Limitations. (a) Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 6.12, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Secured
Obligations, any impossibility in the performance of the Secured Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Administrative Agent or any other Secured
Party to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the Administrative Agent or any other Secured Party for any of the Secured
Obligations; (iv) any default, failure or delay, wilful or otherwise, in the
performance of any of the Secured Obligations; or (v) any other act or omission
that may or might in any manner or to any extent vary the risk of any Guarantor
or otherwise operate as a discharge of any Guarantor as a matter of law or
equity (other than, subject to Section 2.04, the payment in full in cash of all
the Secured Obligations to the extent necessary to cause the Termination Date to
occur). Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Secured Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the Secured
Obligations, all without affecting the obligations of any Guarantor hereunder.

 

4



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Company, any Borrowing
Subsidiary or any other Loan Party or the unenforceability of the Secured
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Company, any Borrowing Subsidiary or any other Loan
Party, other than, subject to Section 2.04, the payment in full in cash of all
the Secured Obligations to the extent necessary to cause the Termination Date to
occur. The Administrative Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Secured Obligations, make
any other accommodation with the Company, any Borrowing Subsidiary or any other
Loan Party or exercise any other right or remedy available to them against the
Company, any Borrowing Subsidiary or any other Loan Party, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent, subject to Section 2.04, the Secured Obligations have been paid in full
in cash to the extent necessary to cause the Termination Date to occur. To the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Company, any
Borrowing Subsidiary or any other Loan Party, as the case may be, or any
security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Secured Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy, insolvency, dissolution, liquidation or
reorganization of the Company, any Borrowing Subsidiary or any other Loan Party
or otherwise.

SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Company, any Borrowing Subsidiary or any other Loan
Party to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to the Administrative Agent for distribution to the applicable Secured Parties
in cash the amount of such unpaid Secured Obligation. Upon payment by any
Guarantor of any sums to the Administrative Agent as provided above, all rights
of such Guarantor against the Company, any Borrowing Subsidiary or any other
Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article V.

SECTION 2.06. Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Company’s, each Borrowing Subsidiary’s
and each other Loan Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Secured Obligations and
the nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and (b) agrees that none of the Administrative Agent or the other
Secured Parties will have any duty to advise such Guarantor of information known
to it or any of them regarding such circumstances or risks.

SECTION 2.07. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such

 

5



--------------------------------------------------------------------------------

funds or other support as may be needed from time to time by each other
Guarantor that would otherwise not be an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder to honor
all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.07 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.07 or otherwise
under this Agreement voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 2.07 shall remain
in full force and effect until, subject to Section 2.04, the payment in full in
cash of all the Secured Obligations to the extent necessary to cause the
Termination Date to occur. Each Qualified ECP Guarantor intends that this
Section 2.07 constitute, and this Section 2.07 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section la(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment and performance in full of the
Secured Obligations, each Grantor hereby assigns, pledges and grants to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all such Grantor’s right, title and interest in,
to and under: (a)(i) the Equity Interests now or at any time hereafter owned by
or on behalf of such Grantor, including those set forth opposite the name of
such Grantor on Schedule II and (ii) all certificates and other instruments
representing all such Equity Interests (the items referred to in (i) and
(ii) being collectively called the “Pledged Equity Interests”); provided that
(A) the Grantors shall not be required to pledge voting Equity Interests in any
first-tier CFC in excess of the amount of such Equity Interests constituting 65%
of the total combined voting power of all classes of Equity Interests entitled
to vote, and (B) no Subsidiary shall be required to pledge any Equity Interests
(or any other assets) owned by a CFC; (b) all other property of such Grantor
that may be delivered to and held by the Administrative Agent pursuant to the
terms of this Section 3.01 or Section 3.02; (c) subject to Section 3.05, all
payments of dividends or other distributions, whether paid or payable in cash,
instruments or other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the Pledged Equity Interests;
(d) subject to Section 3.05, all rights and privileges of such Grantor with
respect to the securities, instruments and other property referred to in
clauses (a), (b) and (c) above; and (e) all Proceeds of any of the foregoing
(the items referred to in clauses (a) through (e) above being collectively
referred to as the “Pledged Collateral”).

SECTION 3.02. Delivery of the Pledged Securities. (a) Each Grantor agrees to
deliver or cause to be delivered to the Administrative Agent any and all Pledged
Securities (other than Pledged Securities that are publicly traded securities
subject to a depositary such as DTC, or otherwise held through a securities
intermediary) (x) on the date hereof, in the case of any such Pledged Securities
owned by such Grantor on the date hereof, and (y) promptly after the acquisition
thereof (and in any event as

 

6



--------------------------------------------------------------------------------

required under the Credit Agreement), in the case of any such Pledged Securities
acquired by such Grantor after the date hereof. Each Grantor acknowledges and
agrees that (i) if any interest in any limited liability company or limited
partnership at any time owned by such Grantor (or by such Grantor and one or
more other Loan Parties) and pledged hereunder is a “security” within the
meaning of Article 8 of the New York UCC and is governed by Article 8 of the New
York UCC, such interest shall be certificated and the certificate representing
such interest shall be delivered to the Administrative Agent in accordance with
this Section 3.02(a), and (ii) if any interest in any limited liability company
or limited partnership at any time owned by such Grantor (or by such Grantor and
one or more other Loan Parties) and pledged hereunder is not a “security” within
the meaning of Article 8 of the New York UCC, such Grantor shall not cause or
permit such interest to be a security governed by Article 8 of the New York UCC
or to be represented by a certificate unless such Grantor shall first notify the
Administrative Agent and deliver such certificate to the Administrative Agent in
accordance with clause (i) of this Section 3.02(a).

(b) Upon delivery to the Administrative Agent, (i) any Pledged Securities shall
be accompanied by undated stock powers duly executed by the applicable Grantor
in blank or other undated instruments of transfer reasonably satisfactory to the
Administrative Agent and such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment duly executed by the applicable Grantor in blank and
such other instruments and documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities after the date hereof shall be
accompanied by a schedule providing the information required by Schedule II with
respect to such Pledged Securities; provided that failure to attach any such
schedule hereto shall not affect the validity of the pledge of such Pledged
Securities. Each schedule so delivered after the date hereof shall be deemed
attached hereto and made a part hereof as a supplement to Schedule II and any
prior schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent and warrant to the Administrative Agent, for the benefit
of the Secured Parties, that:

(a) Schedule II sets forth, as of the date hereof, a true and complete list,
with respect to each Grantor, of all the Pledged Equity Interests owned by such
Grantor and the percentage of the issued and outstanding units of each class of
the Equity Interests of the issuer thereof represented by the Pledged Equity
Interests owned by such Grantor (other than any Pledged Equity Interests that
are not yet required to have been delivered to the Administrative Agent under
the terms of this Agreement or the Credit Agreement);

(b) the Pledged Equity Interests have been duly and validly authorized and
issued by the issuers thereof and are fully paid and nonassessable;

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Equity Interests indicated on Schedule II as owned by such Grantor,
(ii) holds the Pledged Collateral owned by it free and clear of all Liens, other
than Liens created by the Security Documents and Liens permitted to exist
thereon under Section 6.02 of the Credit Agreement, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
Liens created by the Security Documents, Liens permitted to exist thereon under
Section 6.02 of the Credit Agreement and transfers made in compliance with the
Credit Agreement, and (iv) will defend its title or interest thereto or therein
against any and all Liens (other than the Liens created by the Security
Documents and Liens permitted to exist thereon under Section 6.02 of the Credit
Agreement), however arising, of all Persons whomsoever;

 

7



--------------------------------------------------------------------------------

(d) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(e) subject to applicable local laws in the case of Equity Interests in any
Foreign Subsidiary, by virtue of the execution and delivery by the Grantors of
this Agreement, when any Pledged Securities are delivered to the Administrative
Agent in accordance with this Agreement, the Administrative Agent will obtain a
legal, valid and perfected lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Secured
Obligations and such lien is and shall be prior to any other Lien on such
Pledged Securities, other than Liens permitted under Section 6.02 of the Credit
Agreement that have priority as a matter of law or are expressly contemplated
under Section 6.02 of the Credit Agreement to have priority; and

(f) subject to applicable local law in the case of any Equity Interests in any
Foreign Subsidiary, the pledge effected hereby is effective to vest in the
Administrative Agent, for the benefit of the Secured Parties, the rights of the
Administrative Agent in the Pledged Collateral as set forth herein and all
action by any Grantor necessary or desirable to protect and perfect the lien on
the Pledged Collateral has been duly taken.

SECTION 3.04. Registration in Nominee Name; Denominations. Upon and during the
continuance of an Event of Default, the Administrative Agent, on behalf of the
Secured Parties, shall have the right, following written notice from the
Administrative Agent to the applicable Grantor, to hold the Pledged Securities
in its own name as pledgee, in the name of its nominee (as pledgee or as
sub-agent) or in the name of the applicable Grantor, endorsed or assigned in
blank or in favor of the Administrative Agent. Upon and during the continuance
of an Event of Default, each Grantor will promptly give to the Administrative
Agent copies of any notices or other communications received by it with respect
to Pledged Securities registered in the name of such Grantor. Upon and during
the continuance of an Event of Default, the Administrative Agent shall have the
right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

SECTION 3.05. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and, other than in the
case of an Event of Default under paragraph (i) or (j) of Article VII of the
Credit Agreement, the Administrative Agent shall have notified the Grantors that
the Grantors rights, in whole or in part, under this Section 3.05 are being
suspended:

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose not inconsistent with the terms of this Agreement
and the other Loan Documents; provided that such rights and powers shall not be
exercised in any manner that could reasonably be expected materially and
adversely to affect the rights and remedies of any of the Administrative Agent
or any other Secured Party under this Agreement or any other Loan Document
(taken as a whole) or the ability of the Secured Parties to exercise the same;

(ii) the Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to Section 3.05(a)(i); and

 

8



--------------------------------------------------------------------------------

(iii) each Grantor shall be entitled to receive and retain any and all dividends
and other distributions paid on or distributed in respect of the Pledged
Collateral, but only to the extent that such dividends and other distributions
are permitted by, and are otherwise paid or distributed in accordance with, the
terms and conditions of the Credit Agreement, the other Loan Documents and
applicable law; provided that any noncash dividends or other distributions that
would constitute Pledged Equity Interests, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral and,
if received by any Grantor, and required to be delivered to the Administrative
Agent hereunder, shall be held in trust for the benefit of the Administrative
Agent and the other Secured Parties and shall be forthwith delivered to the
Administrative Agent in the form in which they shall have been received (with
any endorsements, stock or note powers and other instruments of transfer
requested by the Administrative Agent).

(b) Upon the occurrence and during the continuance of an Event of Default, and,
other than in the case of an Event of Default under paragraph (i) or (j) of
Article VII of the Credit Agreement, after the Administrative Agent shall have
notified the Grantors of the suspension of the Grantor’s rights under
Section 3.05(a)(iii), all rights of any Grantor to dividends or other
distributions that such Grantor is authorized to receive pursuant to
Section 3.05(a)(iii), shall cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall have the sole and exclusive
right and authority to receive and retain such dividends or other distributions.
All dividends and other distributions received by any Grantor contrary to the
provisions of this Section 3.05 shall be held in trust for the benefit of the
Administrative Agent and the other Secured Parties, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Administrative Agent upon demand in the form in which they shall have been
received (with any necessary endorsements, stock powers or other instruments of
transfer). Any and all money and other property paid over to or received by the
Administrative Agent pursuant to the provisions of this Section 3.05(b) shall be
retained by the Administrative Agent in an account to be established by the
Administrative Agent upon receipt of such money or other property, shall be held
as security for the payment and performance of the Secured Obligations and shall
be applied in accordance with the provisions of Section 4.02. After all Events
of Default have been cured or waived and the Administrative Agent has received
from the Company satisfactory evidence relating to any such cure, the
Administrative Agent shall promptly repay to each Grantor (without interest) all
dividends or other distributions that such Grantor would otherwise have been
permitted to retain pursuant to the terms of Section 3.05(a)(iii) and that
remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, and,
other than in the case of an Event of Default under paragraph (i) or (j) of
Article VII of the Credit Agreement, upon three Business Days notice from the
Administrative Agent to the Grantors of the suspension of the Grantors’ rights
under Section 3.05(a)(i), all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to
Section 3.05(a)(i), and the obligations of the Administrative Agent under
Section 3.05(a)(ii), shall cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers;
provided that, unless otherwise directed by the Required Lenders, the
Administrative Agent shall have the right from time to time following and during
the continuance of an Event of Default to permit the Grantors to exercise such
rights.

(d) Any notice given by the Administrative Agent to the Grantors suspending the
Grantors’ rights under Section 3.05(a): (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights and powers of
the Grantors under Section 3.05(a)(i) or Section 3.05(a)(iii) in part without
suspending all such rights or powers (as specified by the Administrative Agent
in its sole and absolute discretion) and without waiving or otherwise affecting
the Administrative Agent’s right to give additional notices from time to time
suspending other rights and powers so long as an Event of Default has occurred
and is continuing.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

Remedies

SECTION 4.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver, on demand,
each item of Pledged Collateral to the Administrative Agent or any Person
designated by the Administrative Agent and it is agreed that the Administrative
Agent shall have the right with or without legal process and with or without
prior notice or demand for performance, to exercise any and all rights afforded
to a secured party under the New York UCC or other applicable law. Each Grantor
agrees that the Administrative Agent shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Pledged Collateral at a public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Administrative Agent shall deem appropriate. Each such
purchaser at any sale of Pledged Collateral shall hold the property sold
absolutely free from any claim or right on the part of any Grantor, and each
Grantor hereby waives (to the extent permitted by law) all rights of redemption,
stay and appraisal that such Grantor now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted.

The Administrative Agent shall give the applicable Grantors 10 days’ prior
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Pledged Collateral. Such notice, in the case of a public sale, shall state the
time and place for such sale and, in the case of a sale at a broker’s board or
on a securities exchange, shall state the board or exchange at which such sale
is to be made and the day on which the Pledged Collateral, or portion thereof,
will first be offered for sale at such board or exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Administrative Agent may fix and state in the notice (if
any) of such sale. At any such sale, the Pledged Collateral, or portion thereof,
to be sold may be sold in one lot as an entirety or in separate parcels, as the
Administrative Agent may (in its sole and absolute discretion) determine. The
Administrative Agent shall not be obligated to make any sale of any Pledged
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Pledged Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Pledged Collateral is made on credit or for
future delivery, the Pledged Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent and the other Secured Parties shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Pledged Collateral so sold and, in case of any such failure,
such Pledged Collateral may be sold again upon like notice. In the event of a
foreclosure by the Administrative Agent on any of the Pledged Collateral
pursuant to a public or private sale or other disposition, the Administrative
Agent or any Lender may be the purchaser or licensor of any or all of such
Pledged Collateral at any such sale or other disposition, and the Administrative
Agent, at the direction of the Required Lenders, as agent for and representative
of the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Pledged Collateral
sold at any such public sale, to use and apply any of the Loan Document
Obligations as a credit

 

10



--------------------------------------------------------------------------------

on account of the purchase price for any Pledged Collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition. For purposes hereof, a written agreement to purchase the Pledged
Collateral or any portion thereof shall be treated as a sale thereof; in
accordance with Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions, the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Pledged Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Administrative Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Pledged
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to commercially reasonable standards as
provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 4.02. Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Pledged Collateral, including any Pledged Collateral consisting of cash, as
follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection, sale, foreclosure or realization or
otherwise in connection with this Agreement, any other Loan Document or any of
the Secured Obligations, including all court costs and the fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Administrative Agent hereunder or under any other Loan Document on behalf of any
Grantor and any other costs or expenses incurred in connection with the exercise
of any right or remedy hereunder or under any other Loan Document, in each case
subject to the limitations set forth in the Credit Agreement;

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Pledged Collateral by the Administrative Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Administrative Agent or of the officer making
the sale shall be a sufficient discharge to the purchaser or purchasers of the
Pledged Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Administrative Agent or such officer or be answerable in any way for the
misapplication thereof. The Grantors shall remain liable for any deficiency if
the proceeds of any sale or disposition of the Pledged Collateral are
insufficient to pay all Secured Obligations, including any attorneys’ fees and
other expenses incurred by Administrative Agent or any Lender to collect such
deficiency. Notwithstanding the foregoing, the proceeds of any collection, sale,
foreclosure or realization upon any Pledged Collateral of any Grantor, including
any collateral consisting of cash, shall not be applied to any Excluded Swap
Obligation of such Grantor and shall instead be applied to other secured
obligations.

 

11



--------------------------------------------------------------------------------

SECTION 4.03. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933 as now or
hereafter in effect or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, and shall be authorized to, limit the purchasers to those
who will agree, among other things, to acquire such Pledged Collateral for their
own account for investment, and not with a view to the distribution or resale
thereof, and upon consummation of any such sale may assign, transfer and deliver
to the purchaser or purchasers thereof the Pledged Collateral so sold. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws or, to the extent applicable, Blue
Sky or other state securities laws and (b) may approach and negotiate with a
limited number of potential purchasers (including a single potential purchaser)
to effect such sale. Each Grantor acknowledges and agrees that any such sale
might result in prices and other terms less favorable to the seller than if such
sale were a public sale without such restrictions. In the event of any such
sale, the Administrative Agent shall incur no responsibility or liability for
selling all or any part of the Pledged Collateral at a price that the
Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
potential purchasers (or a single purchaser) were approached. The provisions of
this Section 4.03 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Administrative Agent sells.

ARTICLE V

Indemnity, Subrogation, Contribution and Subordination

SECTION 5.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject

 

12



--------------------------------------------------------------------------------

to Section 5.03), each of the Company and each Subsidiary Loan Party that is a
Borrowing Subsidiary agrees that (a) in the event a payment in respect of any
Secured Obligation of the Company or such Subsidiary Loan Party, as the case may
be, shall be made by any Guarantor (other than the Company, if such Secured
Obligation is an obligation of the Company, or such Borrowing Subsidiary, if
such Secured Obligation is of such Borrowing Subsidiary) under this Agreement,
the Company or such Borrowing Subsidiary, as applicable, shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Grantor
shall be sold pursuant to this Agreement or any other Security Document to
satisfy in whole or in part any Secured Obligation of the Company or such
Subsidiary Loan Party, the Company (if such Secured Obligation is an obligation
of the Company), or such Borrowing Subsidiary (if such Secured Obligation is an
obligation of such Borrowing Subsidiary), shall indemnify such Grantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

SECTION 5.02. Contribution and Subrogation. Each Guarantor and Grantor (each
such Guarantor or Grantor, other than, in the case of any payment referred to in
this sentence in respect of any Secured Obligation of the Company or any
Subsidiary Loan Party that is a Borrowing Subsidiary, the Company or such
Subsidiary Loan Party, as applicable, being referred to as a “Contributing
Party”) agrees (subject to Section 5.03) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Secured Obligation
(other than any such payment made by the Company or any such payment made by any
Subsidiary Loan Party that is Borrowing Subsidiary in respect of its own Secured
Obligations) or assets of any other Grantor shall be sold pursuant to any
Security Document to satisfy any Secured Obligation (other than any assets of
the Company or of any Subsidiary Loan Party that is Borrowing Subsidiary sold to
satisfy its own Secured Obligations) and such other Guarantor or Grantor (the
“Claiming Party”) shall not have been fully indemnified by the Company or the
applicable Subsidiary Loan Party, as applicable, as provided in Section 5.01,
such Contributing Party shall indemnify the Claiming Party in an amount equal to
the amount of such payment or the greater of the book value or the fair market
value of such assets (the “Indemnified Amount”), as the case may be, in each
case multiplied by a fraction of which the numerator shall be the net worth of
such Contributing Party on the date hereof and the denominator shall be the
aggregate net worth of all the Contributing Parties on the date hereof (or, in
the case of any Contributing Party becoming a party hereto pursuant to
Section 6.13, the date of the supplement hereto executed and delivered by such
Contributing Party). Any Contributing Party making any payment to a Claiming
Party pursuant to this Section 5.02 shall (subject to Section 5.03) be
subrogated to the rights of such Claiming Party under Section 5.01 to the extent
of such payment. Notwithstanding the foregoing, to the extent that any Claiming
Party’s right to indemnification hereunder arises from a payment or sale of
Pledged Collateral made to satisfy Secured Obligations constituting Swap
Obligations, only those Contributing Parties for whom such Swap Obligations do
not constitute Excluded Swap Obligations shall indemnify such Claiming Party,
with the fraction set forth in the second preceding sentence being modified as
appropriate to provide for indemnification of the entire Indemnified Amount.

 

13



--------------------------------------------------------------------------------

SECTION 5.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors and Grantors under Sections 5.01
and 5.02 and all other rights of the Guarantors and Grantors of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the payment in full in cash of the Secured Obligations to the
extent necessary to cause, subject to Section 2.04, the Termination Date to
occur. No failure on the part of the Company or any other Guarantor or Grantor
to make the payments required by Sections 5.01 and 5.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor or Grantor with respect to its
obligations hereunder, and each Guarantor and Grantor shall remain liable for
the full amount of the obligations of such Guarantor or Grantor hereunder.

(b) Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to, or to it by, any other Guarantor, Grantor or
any other Subsidiary shall be fully subordinated to the payment in full in cash
of the Secured Obligations to the extent necessary to cause, subject to
Section 2.04, the Termination Date to occur.

ARTICLE VI

Miscellaneous

SECTION 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given in the manner
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Loan Party (other than the Company) shall be given
to it in care of the Company in the manner provided in Section 9.01 of the
Credit Agreement.

SECTION 6.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 6.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the execution and delivery of
this Agreement, the making of a Loan or the issuance, amendment, renewal or
extension of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement;

 

14



--------------------------------------------------------------------------------

provided that the Administrative Agent may, without the consent of any Secured
Party, consent to a departure by any Loan Party from any covenant of such Loan
Party set forth herein or in any other Security Document to the extent such
departure is not inconsistent with the Collateral and Guarantee Requirement or
with any other limitation on the authority of the Administrative Agent set forth
in the Credit Agreement.

(c) This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

SECTION 6.03. The Administrative Agent; Fees and Expenses; Indemnification.
(a) The Guarantors and the Grantors jointly and severally agree (a) to reimburse
the Administrative Agent for its fees and expenses incurred hereunder as
provided in Section 9.03(a) of the Credit Agreement as if each reference therein
to the Borrowers were a reference to the Guarantors and Grantors, (b) to
indemnify and hold harmless each Indemnitee as provided in Section 9.03(b) of
the Credit Agreement as if each reference to the Borrowers therein were a
reference to the Guarantors and Grantors, (a) that any amounts payable under
this Section shall be additional Secured Obligations secured hereby and by the
other Security Documents and shall be payable promptly after written demand
therefor and (d) that the provisions of Section 9.03(d) of the Credit Agreement
shall apply to each Guarantor and Grantor to the same extent as to the Company
and the other Borrowers.

(b) BY ACCEPTING THE BENEFITS OF THIS AGREEMENT AND THE GUARANTEES AND SECURITY
INTERESTS CREATED HEREBY, EACH SECURED PARTY ACKNOWLEDGES THE PROVISIONS OF
ARTICLE VIII OF THE CREDIT AGREEMENT AND AGREES TO BE BOUND BY SUCH PROVISIONS
AS FULLY AS IF THEY WERE SET FORTH HEREIN.

SECTION 6.04. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Administrative Agent, the Arrangers, the Lenders and the
Issuing Banks and shall survive the execution and delivery of the Loan Documents
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by or on behalf of the Administrative Agent, any Lender,
any Arranger, any Issuing Bank or any other Person and notwithstanding that the
Administrative Agent, any Lender, any Arranger, any Issuing Bank or any other
Person may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended under the Credit Agreement, and shall
continue in full force and effect until the Termination Date has occurred. The
provisions of Section 6.03 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated by the Loan
Documents, the repayment of the Loans, the expiration or termination of the
Letters of Credit (other than any Letter of Credit collateralized with cash in a
manner agreed to by the applicable Issuing Bank) and the Commitments or the
termination of this Agreement or any provision hereof.

 

15



--------------------------------------------------------------------------------

SECTION 6.05. Counterparts; Effectiveness; Successors and Assigns. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Loan Party and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Loan Party, the Administrative Agent and the other
Secured Parties and their respective successors and assigns, except that no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein or in the Pledged Collateral (and any attempted
assignment or transfer by any Loan Party shall be null and void), except as
expressly contemplated by this Agreement or the Credit Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 6.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 6.07. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Loan Party against any of
and all the obligations then due of such Loan Party now or hereafter existing
under this Agreement or any other Loan Document held by such Lender or Issuing
Bank, irrespective of whether or not such Lender or Issuing Bank shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of such Loan Parties are owed to a branch, office or Affiliate of
such Lender or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such Indebtedness. The rights of each
Lender and Issuing Bank, and each Affiliate of any of the foregoing, under this
Section 6.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, Issuing Bank or Affiliate may have. Each
Lender and Issuing Bank agrees to notify the Company and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give notice shall not affect the validity of such setoff and application.

 

16



--------------------------------------------------------------------------------

SECTION 6.08. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the Loan Parties hereby irrevocably and unconditionally agrees that all claims
arising out of or relating to this Agreement or any other Loan Document brought
by it or any of its Affiliates shall be brought, and shall be heard and
determined, exclusively in such New York State or, to the extent permitted by
law, in such Federal court. Each party hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or any of its properties in the courts of any
jurisdiction.

(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section 6.08. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 6.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 6.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.09.

SECTION 6.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

17



--------------------------------------------------------------------------------

SECTION 6.11. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the grant of the security interest in the Pledged Collateral and all
obligations of each Loan Party hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment to
or waiver of, or any consent to any departure from, the Credit Agreement, any
other Loan Document, any agreement with respect to any of the Secured
Obligations or any other agreement or instrument relating to any of the
foregoing, (c) any exchange, release or non-perfection of any Lien on other
collateral securing, or any release or amendment to or waiver of, or any consent
to any departure from, any guarantee of, all or any of the Secured Obligations,
or (d) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Loan Party in respect of the Secured
Obligations or this Agreement.

SECTION 6.12. Termination or Release. (a) The Guarantees made herein and the
security interests granted hereby shall terminate and be released (in whole or
in part) at the time or times and in the manner set forth in Section 9.14 of the
Credit Agreement. In the event of any such termination or release, Schedule II
to this Agreement shall be deemed to be modified to remove the Pledged
Collateral with respect to which the security interests granted hereby have been
so released.

(b) In connection with any termination or release pursuant to this Section 6.12,
the Administrative Agent shall execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents by the Administrative Agent pursuant to this Section 6.12 shall be
without recourse to or warranty by the Administrative Agent.

SECTION 6.13. Additional Subsidiaries. Pursuant to the Credit Agreement, certain
Subsidiaries not party hereto on the Effective Date may be required to enter in
this Agreement. Upon the execution and delivery by the Administrative Agent and
any such Subsidiary of a Supplement, such Subsidiary shall become a Subsidiary
Loan Party, a Guarantor and a Grantor hereunder, with the same force and effect
as if originally named as such herein. The execution and delivery of any
Supplement shall not require the consent of any other Loan Party. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Loan Party as a party to this
Agreement.

SECTION 6.14. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Administrative Agent shall have the right, upon the occurrence and during
the continuance of an Event of Default, with full power of substitution either
in the Administrative Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes,

 

18



--------------------------------------------------------------------------------

acceptances, checks, drafts, money orders or other evidences of payment relating
to the Pledged Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Pledged Collateral; (c) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Pledged Collateral or to
enforce any rights in respect of any Pledged Collateral; (d) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Pledged Collateral; and (e) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Pledged Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Administrative Agent were the absolute owner of the Pledged Collateral for
all purposes; provided that nothing herein contained shall be construed as
requiring or obligating the Administrative Agent to make any commitment or to
make any inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Pledged Collateral or any part thereof or the moneys
due or to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their Related Parties shall be responsible to
any Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).

[Signature Pages Follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

KNOWLES CORPORATION,   by  

 

    Name:   Jeffrey S. Niew     Title:   President and Chief Executive Officer
KNOWLES CAPITAL HOLDINGS, INC.,   by  

 

    Name:   Don D. Suh     Title:   President KNOWLES ELECTRONICS HOLDINGS,
INC.,   by  

 

    Name:   Jeffrey S. Niew     Title:   President KNOWLES ELECTRONICS, LLC,    

 

    Name:   Jeffrey S. Niew     Title:   Chief Executive Officer and President
KNOWLES INTERMEDIATE HOLDING, INC.,   by  

 

    Name:   Jeffrey S. Niew     Title:   Chief Executive Officer and President
KNOWLES FINANCE CORPORATION,   by  

 

    Name:   Don D. Suh     Title:   President VECTRON INTERNATIONAL, INC.,   by
 

 

    Name:   David W. Wightman     Title:   President

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent,   by  

 

    Name:     Title:

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I to

the Guarantee and

Collateral Agreement

SUBSIDIARY LOAN PARTIES

Knowles Capital Holdings, Inc.

Knowles Electronics Holdings, Inc.

Knowles Electronics LLC

Knowles Finance Corporation

Knowles Intermediate Holding, Inc.

Vectron International, Inc.



--------------------------------------------------------------------------------

Schedule II to

the Guarantee and

Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interest

   Percentage
of Equity Interests  

Knowles Capital Holdings, Inc.

   3   

Knowles Corporation

   100 common shares      100 % 

Voltronics, LLC

   N/A   

Knowles Corporation

   100 units      100 % 

Knowles Finance Corporation

   1   

Knowles Corporation

   100 common shares      100 % 

Vectron International, Inc.

   7   

Knowles Capital Holdings, Inc.

   1000 common shares      100 % 

Dielectric Laboratories, Inc.

   5   

Knowles Capital Holdings, Inc.

   1000 common shares      100 % 

Novacap, LLC

   N/A   

Knowles Capital Holdings, Inc.

   1000 units      100 % 

Knowles Electronics Holdings, Inc.

   1   

Vectron International, Inc.

   100 common shares      100 % 

Vectron International, Ltd.

   3   

Vectron International, Inc.

   413,810.15 common shares      65 % 

Knowles Capital Formation, Inc.

   4   

Knowles Electronics Holdings, Inc.

   100 common shares      100 % 

Knowles Intermediate Holding, Inc.

   C-2   

Knowles Electronics Holdings, Inc.

   1,000 common shares      100 % 

Knowles Electronics, LLC

   2   

Knowles Electronics Holdings, Inc.

   [Pending]      100 % 

Knowles Electronics Sales Corp.

   3   

Knowles Intermediate Holding, Inc.

   100 common shares      100 % 

Knowles Electronics Singapore Pte Ltd

   [Pending]   

Knowles Intermediate Holding, Inc.

   83,939,221      65 % 

Knowles Electronics Denmark ApS

   N/A   

Knowles Electronics Sales Corp.

   125,000 shares      65 % 

Knowles Luxembourg Sarl

   N/A   

Knowles Capital Holdings, Inc.

   [Pending]      65 % 

Knowles Luxembourg Sarl

   N/A   

Knowles Intermediate Holding, Inc.

   [Pending]      65 % 



--------------------------------------------------------------------------------

Exhibit I to the

Guarantee and

Collateral Agreement

SUPPLEMENT NO.      dated as of [                    ] (this “Supplement”), to
the Guarantee and Collateral Agreement dated as of [            ], 2014 (the
“Collateral Agreement”), among Knowles Corporation, a Delaware corporation (the
“Company”), each subsidiary of the Company listed on Schedule I thereto, as
amended (each such subsidiary individually a “Subsidiary Guarantor” and,
collectively, the “Subsidiary Guarantors”; the Subsidiary Guarantors and the
Company are referred to collectively herein as the “Grantors”) and JPMORGAN
CHASE BANK, N.A., a national banking association (“JPMCB”), as Administrative
Agent (in such capacity, the “Administrative Agent”).

A. Reference is made to the Credit Agreement dated as of [            ], 2014
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Company, the Borrowing
Subsidiaries, the Lenders and JPMCB, as Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Collateral Agreement and the Credit
Agreement referred to therein, as applicable.

C. The Guarantors and Grantors have entered into the Collateral Agreement in
order to induce the Lenders and the Issuing Banks to make extensions of credit
to the Borrowers under the Credit Agreement. Section 6.13 of the Collateral
Agreement provides that additional Subsidiaries may become Subsidiary Parties
under the Collateral Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Loan Party under the Collateral Agreement in
order to induce the Lenders and the Issuing Banks to make additional extensions
of credit under the Credit Agreement and as consideration for such extensions of
credit previously made.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 6.13 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Loan Party, a Subsidiary Loan Party,
a Guarantor and a Grantor under the Collateral Agreement with the same force and
effect as if originally named therein as such, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it in such capacities and (b) represents and warrants that the
representations and warranties made by it in such capacities thereunder are true
and correct, in all material respects, on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Secured Obligations (as defined in the Collateral
Agreement), does hereby create and grant to the Administrative Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, their
successors and permitted assigns, a security interest in and lien on all of the
New Subsidiary’s right, title and interest in, to and under the Pledged
Collateral (as defined in the Collateral Agreement) of the New Subsidiary. Each
reference to a “Loan Party,” “Subsidiary Loan Party,” “Guarantor” or “Grantor”
in the Collateral Agreement shall be deemed to include the New Subsidiary. The
Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent. Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) Schedule I
sets forth, as of the date hereof, the true and correct legal name of the New
Subsidiary, its jurisdiction of organization



--------------------------------------------------------------------------------

and the location of its chief executive office; and (b) Schedule II sets forth,
as of the date hereof, a true and complete list of all the Pledged Equity
Interests owned by the New Subsidiary and the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Equity Interests owned by the New Subsidiary.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Collateral Agreement.

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW SUBSIDIARY],   by  

 

    Name:     Title:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

  by  

 

    Name:     Title:

 

2



--------------------------------------------------------------------------------

Schedule I

to Supplement No.      to the

Guarantee and

Collateral Agreement

SCHEDULE I

New Subsidiary Information

 

Name

  

Jurisdiction of Organization

  

Chief Executive Office

                                                           



--------------------------------------------------------------------------------

SCHEDULE II

Pledged Equity Interests

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interest

  

Percentage

of Equity Interests

                                                           



--------------------------------------------------------------------------------

EXECUTION VERSION

REAFFIRMATION AGREEMENT dated as of December 31, 2014 (this “Agreement”), among
KNOWLES CORPORATION (“Knowles”), the REAFFIRMING PARTIES (as defined below) and
JPMORGAN CHASE BANK, N.A. as Administrative Agent under the Credit Agreement
referred to below.

Knowles has requested that the Credit Agreement dated as of January 27, 2014
(the “Credit Agreement”), among Knowles, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent, be amended and restated as of
December 31, 2014 (the “Amended and Restated Credit Agreement”). Capitalized
terms used but not defined herein have the meanings assigned to them in the
Amended and Restated Credit Agreement.

Each of the Subsidiaries named below (each a “Reaffirming Party”) is party to
one or more of the Security Documents referred to in the Credit Agreement, and
each Reaffirming Party expects to realize substantial direct and indirect
benefits as a result of the Amended and Restated Credit Agreement and the
consummation of the transactions contemplated thereby. The execution and
delivery of this Agreement is a condition precedent to the effectiveness of the
Amended and Restated Credit Agreement and the consummation of the transactions
contemplated thereby.

In consideration of the premises and the agreements herein contained, the
parties hereto hereby agree as follows:

SECTION 1. Reaffirmation. Each of the Reaffirming Parties acknowledges receipt
of a copy of the Amended and Restated Credit Agreement. Each of the Reaffirming
Parties consents to the Amended and Restated Credit Agreement and confirms and
agrees that its guarantee under the Collateral Agreement and the security
interests granted by it under the Security Documents shall continue in full
force and effect following the effectiveness of the Amended and Restated Credit
Agreement as a guarantee of and security interests securing the Secured
Obligations, as such Secured Obligations shall have been modified by the Amended
and Restated Credit Agreement.

SECTION 2. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 3. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

KNOWLES CORPORATION, by       Name:   Title:

SUBSIDIARIES

 

by       Name:   Title:

 

by       Name:   Title:

 

by       Name:   Title:

 

 

 

[SIGNATURE PAGE TO THE KNOWLES CORPORATION REAFFIRMATION AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, by       Name:   Title:

 

 

 

[SIGNATURE PAGE TO THE KNOWLES CORPORATION REAFFIRMATION AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

COMPLIANCE CERTIFICATE

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. In the event of any conflict
between the terms of this Compliance Certificate and the terms of the Credit
Agreement, the terms of the Credit Agreement shall govern and control, and the
terms of this Compliance Certificate are to be modified accordingly.]

Reference is made to the Credit Agreement dated as of January 27, 2014, as
amended and restated as of December 31, 2014 (as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Knowles Corporation (the “Company”), Knowles
Luxembourg International S.à r.l., the Borrowing Subsidiaries party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Each capitalized term used but not defined herein shall have the meaning
specified in the Credit Agreement.

The undersigned, [specify title] of the Company, hereby certifies (solely in
[his]/[her] capacity as an officer and not individually), as follows:

1. I am a Financial Officer of the Company.

2. [Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(a) of the Credit Agreement as of the end of and for the
fiscal year ended [            ]] [or] [The consolidated financial statements
required by Section 5.01(a) of the Credit Agreement as the end of and for the
fiscal year ended [            ], have been [filed with the SEC and are
available on the website of the SEC at http://www.sec.gov][made available on the
Company’s website]].

[or]

[Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(b) of the Credit Agreement as of the end of and for the
fiscal quarter ended [            ]] [or] [The consolidated financial statements
required by Section 5.01(b) of the Credit Agreement as of the end of and for the
fiscal quarter ended [            ] and the then elapsed portion of the fiscal
year have been [filed with the SEC and are available on the website of the SEC
at http://www.sec.gov][made available on the Company’s website]]. Such financial
statements present fairly, in all material respects, the consolidated financial
position, results of operations and cash flows of the Company as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of certain footnotes.]

3. All notices required under Section 5.10 of the Credit Agreement have been
provided.

4. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of the Company and its Subsidiaries during the
accounting period covered by the attached financial



--------------------------------------------------------------------------------

statements. The foregoing examination did not disclose, and I have no knowledge
of, (a) the existence of any condition or event that constitutes a Default
during or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate, except as set forth in a
separate attachment, if any, to this Certificate, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, or (b) any
change in GAAP or in the application thereof since the date of the consolidated
balance sheet most recently heretofore delivered pursuant to Section 5.01(a) or
5.01(b) of the Credit Agreement, that has had, or could have, a significant
effect on the calculations of the Interest Coverage Ratio or the Leverage Ratio,
except as set forth in a separate attachment, if any, to this Certificate,
specifying the nature of such change and the effect thereof on such
calculations.

5. Attached as Annex A is a calculation of the Interest Coverage Ratio and the
Leverage Ratio which is, in all material respects as of the date of this
Certificate, true and accurate.

The foregoing certifications are made and delivered on [            ] pursuant
to Section 5.01(c) of the Credit Agreement.

 

KNOWLES CORPORATION, By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy].

 

1.    Consolidated Net Income: (i) - (ii) =    $[    ,    ,    ]    (i)      
the consolidated net income or loss of the Company for the period of four
consecutive fiscal quarters ended on such date, determined on a consolidated
basis in accordance with GAAP:    $[    ,    ,    ]    (ii)16       To the
extent included in net income referred to in (i):            

(a)    the income of any Person (other than the Company) that is not a
consolidated Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Company or,
subject to clause (b) below, any other consolidated Subsidiary during such
period:

   $[    ,    ,    ]         

(b)    the income or loss of, and any amounts referred to in clause (a) above
paid to, any consolidated Subsidiary that is not wholly owned by the Company to
the extent such income or loss or such amounts are attributable to the
noncontrolling interest in such consolidated Subsidiary:

   $[    ,    ,    ]

 

16  Items to be set forth without duplication.

 

Annex A to Compliance Certificate



--------------------------------------------------------------------------------

2.    Consolidated EBITDA:17 (i) + (ii) - (iii) =       (i)    Consolidated Net
Income:    $[    ,    ,    ]    (ii)18    (a)    Consolidated Interest Expense
for such period:    $[    ,    ,    ]       (b)    provision for federal, state,
local and foreign income tax (or similar Taxes in lieu of income tax) expensed
during such period including, in each case, arising out of Tax examinations:   
$[    ,    ,    ]       (c)    all amounts attributable to depreciation and
amortization of assets for such period:    $[    ,    ,    ]       (d)    any
noncash items decreasing Consolidated Net Income for such period:19   
$[    ,    ,    ]       (e)    any (A) extraordinary charges for such period and
(B) non-recurring or unusual charges for such period (including, in the case of
clauses (A) and (B), those resulting from legal settlements, fines, judgments or
orders):    $[    ,    ,    ]

 

17  Consolidated EBITDA shall be calculated so as to exclude the effect of any
gain or loss that represents after-tax gains or losses attributable to any sale,
transfer or other disposition of assets (including asset retirement costs or
returned surplus assets of any employee benefit plan) outside the ordinary
course of business by the Company or any of its consolidated Subsidiaries. All
amounts added back in computing Consolidated EBITDA for any period pursuant to
clauses (a) of the definition of “Consolidated EBITDA” in the Credit Agreement,
and all amounts subtracted in computing Consolidated EBITDA pursuant to clause
(b) of the definition of “Consolidated EBITDA” in the Credit Agreement, to the
extent such amounts are, in the reasonable judgment of a Financial Officer of
the Company, attributable to any Subsidiary that is not wholly owned by the
Company, shall be reduced by the portion thereof that is attributable to the
noncontrolling interest in such Subsidiary. For purposes of calculating
Consolidated EBITDA for any period, if during such period the Company or any
Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto in accordance with Section 1.04(b) of the Credit
Agreement.

18  Items to be set forth without duplication and to the extent deducted in
determining Consolidated Net Income.

19  Any cash payment made with respect to any noncash items added back in
computing Consolidated EBITDA for any prior period pursuant to this clause
(d) shall be subtracted in computing Consolidated EBITDA for the period in which
such cash payment is made.

 

Annex A to Compliance Certificate



--------------------------------------------------------------------------------

      (f)    any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement:    $[    ,    ,    ]   
   (g)    any unrealized losses for such period attributable to the application
of “mark to market” accounting in respect of Hedging Agreements:   
$[    ,    ,    ]       (h)    the cumulative effect for such period of a change
in accounting principles:    $[    ,    ,    ]       (i)    restructuring
charges, costs, expenses and reserves or increases to existing reserves
(including those consisting of charges, costs, expenses, reserves or increases
associated with increasing the value of acquired inventory under GAAP, severance
costs, relocation costs, integration costs, other business optimization costs,
expenses or reserves, signing costs, retention or completion bonuses, transition
costs, costs related to the closure or consolidation of facilities or
curtailments, new systems design and implementation costs and modifications to
pension and post-retirement employee benefit plans (including any settlement of
pension liabilities)):    $[    ,    ,    ]       (j)    costs or expenses
related to the (A) the Transactions (as defined in the Original Credit Agreement
and the Credit Agreement) and (B) any issuance of Equity Interests, any
Investment, acquisition or Disposition outside the ordinary course of business,
casualty or condemnation events, recapitalizations or the incurrence, extension,
renewal, refinancing, repayment, prepayment, exchange of Indebtedness permitted
to be incurred hereunder and any amendment or modification to the terms of any
of the foregoing transactions:20    $[    ,    ,    ]       (k)    charges
related to the Spin-Off (as defined in the Original Credit Agreement) in an
aggregate amount during the term of the Credit Agreement not greater than
$25,000,000:   

 

20  The aggregate adjustments in any period of four consecutive fiscal quarters
of the Company attributable to cash items under clauses (ii)(e)(B), (ii)(i) and
(ii)(j)(B) shall not account for more than 15% of Consolidated EBITDA for such
period

 

Annex A to Compliance Certificate



--------------------------------------------------------------------------------

      (l)    charges, costs or expenses or any reserve with respect thereto to
the extent (A) actually reimbursed or (B) reimbursable pursuant to any
insurance, indemnification or reimbursement provisions or similar agreements;
provided that, in the case of clause (B), the Company reasonably expects to
receive reimbursement for such charges, costs or expenses in any of the next
four fiscal quarters following the accrual of such charges, costs, expenses or
reserve (it being understood that to the extent not actually so reimbursed
within such four fiscal quarters, such charges, costs or expenses shall be
deducted in calculating Consolidated EBITDA for such fiscal quarters):         
(k)    earn-out obligations incurred in connection with any acquisition
permitted under Section 6.04 of the Credit Agreement and paid or accrued during
such period:       (iii)21    (a)    any extraordinary, non-recurring or unusual
income or gains for such period:          (b)    any non-cash income or gains
for such period:    $[    ,    ,    ]       (c)    any gains for such period
attributable to the early extinguishment of Indebtedness or obligations under
any Hedging Agreement:    $[    ,    ,    ]       (d)    any unrealized gains
for such period attributable to the application of “mark to market” accounting
in respect of Hedging Agreements:    $[    ,    ,    ]       (e)    the
cumulative effect for such period of a change in accounting principles:   
$[    ,    ,    ] 3.    Total Indebtedness: (i) + (ii) =    $[    ,    ,    ]   
(i)    the aggregate principal amount of Indebtedness of the Company and its
Subsidiaries outstanding as of such date, in the amount that would be reflected
in the “liabilities” section on a balance sheet (excluding the footnotes
thereto) prepared as of such date on a consolidated basis in accordance with
GAAP:22    $[    ,    ,    ]

 

21  Items to be set forth without duplication and to the extent included in
determining Consolidated Net Income.

22  To be calculated without giving effect to any election to value any
Indebtedness at “fair value”, as described in Section 1.04(a) of the Credit
Agreement, or any other accounting principle that results in the amount of any
such Indebtedness (other than zero coupon Indebtedness) as reflected on such
balance sheet to be below the stated principal amount of such Indebtedness.

 

Annex A to Compliance Certificate



--------------------------------------------------------------------------------

   (ii)    the aggregate principal amount of Indebtedness of the Company and its
Subsidiaries outstanding as of such date that is not required to be reflected on
a balance sheet in accordance with GAAP, determined on a consolidated basis:23
   $[    ,    ,    ] 4.    Consolidated Cash Interest Expense: (i) + (ii) +
(iii) =24    $[    ,    ,    ]    (i)    total interest expense (including that
properly attributable to Capital Leases in accordance with GAAP and amortization
of debt discount and debt issuance costs) of the Company on a consolidated basis
in accordance with GAAP, including all capitalized interest, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financings and net costs under interest rate protection
agreements (including amortization of discount) all as determined on a
consolidated basis in accordance with GAAP25:    $[    ,    ,    ]    (ii)   
amounts paid in cash during such period in respect of amounts that were (or
would have been) included in Consolidated Interest Expense during any prior
period, plus (c) amounts paid in cash during such period in respect of amounts
that will be included in Consolidated Interest Expense during any future period:
   $[    ,    ,    ]

 

23  For purposes of clause (ii), the term “Indebtedness” shall not include
contingent obligations of the Company or any Subsidiary as an account party in
respect of any letter of credit or letter of guaranty to the extent such letter
of credit or letter of guaranty does not support Indebtedness

24  Items to be set forth without duplication.

25  If during such period the Company or any Subsidiary shall have consummated a
Material Acquisition or a Material Disposition, Consolidated Interest Expense
for such period shall be calculated after giving pro forma effect thereto in
accordance with Section 1.04(b) of the Credit Agreement.

 

Annex A to Compliance Certificate



--------------------------------------------------------------------------------

   (iii)    amounts paid in cash during such period in respect of amounts that
will be included in Consolidated Interest Expense during any future period:   
$[    ,    ,    ] 5.    Leverage Ratio: (i) / (ii) =    $[    ,    ,    ]    (i)
   Total Indebtedness as of such date:    $[    ,    ,    ]    (ii)   
Consolidated EBITDA for the period of four consecutive fiscal quarters of the
Company most recently ended on or prior to the date hereof:    $[    ,    ,    ]
6.    Interest Coverage Ratio: (i)/(ii) =    $[    ,    ,    ]    (i)   
Consolidated EBITDA:    $[    ,    ,    ]    (ii)    Consolidated Cash Interest
Expense:    $[    ,    ,    ]

 

Annex A to Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

INTEREST ELECTION REQUEST

[For Borrowings denominated in dollars]

JPMorgan Chase Bank, N.A.

as Administrative Agent

Loan and Agency Services Group

500 Stanton Christiana Road, Floor 03, Ops 2

Newark, DE 19713

Attention: Neer Reibenbach

Fax: (302) 634-3301

Copy to:

[For Borrowings denominated in any Designated Currency]

J.P. Morgan Europe Limited Loans

Agency, 6th Floor

25 Bank Street

Canary Wharf, London E145JP

United Kingdom

Attention: Hannah Langley

Fax: 44 207 777 2360

Email: Loan and-Agency-London @jpmorgan.com

Copy to:

JPMorgan Chase Bank, N.A.

as Administrative Agent

383 Madison Avenue

New York, NY 10179

Attention: [                    ]

Fax: (212) 270-[    ]

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of January 27, 2014, as
amended and restated as of December 31, 2014 (as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), Knowles Corporation, a Delaware corporation (the
“Company”), Knowles Luxembourg International S.à r.l., the Borrowing
Subsidiaries party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent. Capitalized terms used but not otherwise defined
herein shall have the meanings specified in the Credit Agreement.

 

Annex A to Compliance Certificate



--------------------------------------------------------------------------------

This notice constitutes an Interest Election Request and the Borrower hereby
gives you notice, pursuant to Section 2.06 of the Credit Agreement, that it
requests the conversion or continuation of a [Revolving] [Term] Borrowing under
the Credit Agreement, and in connection therewith the Borrower specified below
specifies the following information with respect to such Borrowing and each
resulting Borrowing:

 

1.    Borrower making this request:                                       
           2.    Borrowing to which this request applies:    Principal Amount:
                                                                        
Currency:                                          
                                           Type:
                                         
                                                      Interest Period26:
                                                                         

2.    Effective date of this election27:      

 

   3.    Resulting Borrowing[s]28      

Principal Amount29:

     

 

     

Currency:

     

 

     

Type30

     

 

     

Interest Period31

     

 

  

 

 

26  In the case of a LIBOR or EURIBOR Borrowing, specify the last day of the
current Interest Period therefor.

27  Must be a Business Day.

28  If different options are being elected with respect to different portions of
the Borrowing specified in item 1 above, provide the information required by
this item 3 for each resulting Borrowing. Each resulting Borrowing shall be in
an aggregate amount that is an integral multiple of, and not less than, the
amount specified for a Borrowing of such Class and Type in Section 2.02(c) of
the Credit Agreement.

29  Indicate the principal amount of the resulting Borrowing and the percentage
of the Borrowing in item 1 above.

30  Specify whether the resulting Borrowing is to be a ABR Borrowing LIBOR
Borrowing or EURIBOR Borrowing.

31  Applicable only if the resulting Borrowing is to be a LIBOR or EURIBOR
Borrowing. Shall be subject to the definition of “Interest Period” and can be a
period of one, two, three or six months. Cannot

 

Annex A to Compliance Certificate



--------------------------------------------------------------------------------

Very truly yours,

[KNOWLES

CORPORATION]/BORROWING

SUBSIDIARY],

            By:    

 

  Name:   Title:

 

extend beyond the Maturity Date. If no Interest Period is specified, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

Annex A to Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

PERFECTION CERTIFICATE

Reference is made to the Credit Agreement dated as of January 27, 2014, as
amended and restated as of December 31, 2014 (as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Knowles Corporation (the “Company”), Knowles
Luxembourg International S.à r.l., the Borrowing Subsidiaries party thereto, the
Lenders party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not defined herein have the
meanings specified in the Credit Agreement or the Collateral Agreement referred
to therein, as applicable.

The undersigned, a Financial Officer of the Company, hereby certifies, on behalf
of the Company and not individually, to the Administrative Agent and each other
Secured Party as follows, as of the date hereof:

1. Names. (a) The exact legal name of each Grantor, as such name appears in its
certificate of formation or organization, is set forth on Schedule 1(a).

(b) Set forth on Schedule 1(b) is each other legal name each Grantor has had in
the past five years, together with the date of the relevant change .

(c) Except as set forth on Schedule 1(c), no Grantor has changed its corporate
or other organizational identity in any way within the past five years. Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions (including acquisitions of all or substantially all of the assets
of another person), as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include in Schedule 1(c) the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation.

(d) Set forth on Schedule 1(d) is the Organizational Identification Number, if
any, issued by the jurisdiction of formation of each Grantor that is a
registered organization.

2. Current Locations. (a) The jurisdiction of formation or organization of each
Grantor that is a registered organization is set forth in Schedule 2(a) opposite
its name.

(b) The chief executive office of each Grantor is located at the address set
forth on Schedule 2(b) opposite its name.

3. File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to such Grantor in
Section 2a hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under the Credit Agreement.

4. Stock Ownership and other Equity Interests. Attached hereto as Schedule 3 is
a true and correct list of (a) all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other Equity
Interests of each Subsidiary of the Company and the record and beneficial owners
of such stock, partnership interests,

 

Annex A to Compliance Certificate



--------------------------------------------------------------------------------

membership interests or other Equity Interests and (b) each equity investment of
the Company or any Subsidiary that represents 50% or more of the Equity
Interests of the Person in which such investment was made, in each case
specifying the issuer and certificate number of, and the number and percentage
of ownership represented by, such Equity Interests.

 

Annex A to Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[    ] day of [                    ], 20[    ].

 

KNOWLES CORPORATION, by

 

Name:   Title:  

 

Annex A to Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

SUPPLEMENTAL PERFECTION CERTIFICATE

Reference is made to the Credit Agreement dated as of January 27, 2014, as
amended and restated as of December 31, 2014 (as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Knowles Corporation (the “Company”), Knowles
Luxembourg International S.à r.l., the Borrowing Subsidiaries party thereto, the
Lenders party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not defined herein have the
meanings specified in the Credit Agreement or the Collateral Agreement referred
to therein, as applicable.

This Supplemental Perfection Certificate dated as of [    ], 20[    ] is
delivered pursuant to Section 5.01(d) of the Credit Agreement (this certificate
and each other certificate heretofore delivered pursuant to Section 5.01(d) of
the Credit Agreement being referred to as a “Supplemental Perfection
Certificate”), and supplements the information set forth in the Perfection
Certificate delivered on the Closing Date (as supplemented from time to time by
the Supplemental Perfection Certificates delivered after the Closing Date and
prior to the date hereof, the “Prior Perfection Certificate”).

The undersigned, [specify title]32 of the Company, hereby certifies, on behalf
of the Company and not individually, to the Administrative Agent as follows and
the date hereof:

1. Reserved.

2. Reserved.

3. Reserved.

4. Reserved.

5. Reserved.

6. Equity Interests. Attached hereto as Schedule 5 is a true and correct list of
(a) all the issued and outstanding stock, partnership interests, limited
liability company membership interests or other Equity Interests each Subsidiary
of the Company and the record and beneficial owners of such stock, partnership
interests, membership interests or other Equity Interests and (b) each equity
investment of the Company or any Subsidiary that represents 50% or more of the
Equity Interests of the Person in which such investment was made, in each case
specifying the issuer and certificate number of, and the number and percentage
of ownership represented by, such Equity Interests, and indicates changes, if
any, in such list compared to the list set forth in the Prior Perfection
Certificate.

 

32  Each Supplemental Perfection Certificate must be signed by a Financial
Officer of the Company.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[    ] day of [                    ], 20[    ].

 

KNOWLES CORPORATION,     by         Name:   Title:

 

28



--------------------------------------------------------------------------------

Schedule 6

Equity Interests

 

Loan Party

 

Issuer

 

Certificate Number

 

Number of Equity
Interests

 

Percentage of
Ownership

                                       



--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(for Non-U.S. Lenders that are not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 27, 2014,
as amended and restated as of December 31, 2014 (as further amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), among Knowles Corporation, a Delaware corporation (the “Company”),
Knowles Luxembourg International S.à r.l., the Borrowing Subsidiaries party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(for Non-U.S. Lenders that are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 27, 2014,
as amended and restated as of December 31, 2014 (as further amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), among Knowles Corporation, a Delaware corporation (the “Company”),
Knowles Luxembourg International S.à r.l., the Borrowing Subsidiaries party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:                      , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(for Non-U.S. Participants that are not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 27, 2014,
as amended and restated as of December 31, 2014 (as further amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), among Knowles Corporation, a Delaware corporation (the “Company”),
Knowles Luxembourg International S.à r.l., the Borrowing Subsidiaries party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                      , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(for Non-U.S. Participants that are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of January 27, 2014,
as amended and restated as of December 31, 2014 (as further amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), among Knowles Corporation, a Delaware corporation (the “Company”),
Knowles Luxembourg International S.à r.l., the Borrowing Subsidiaries party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:                      , 20[    ]